EXHIBIT 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

June 19, 2014,

among

LMI AEROSPACE, INC.,

as Borrower,

The Lenders Party Hereto

and

ROYAL BANK OF CANADA,

as Administrative Agent

 

 

and

ROYAL BANK OF CANADA

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Co-Collateral Agents

 

 

and

RBC CAPITAL MARKETS*

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST ROBINSON HUMPHREY, INC.

as

Joint Lead Arrangers and Bookrunners

 

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Syndication Agent

 

 

and

SUNTRUST BANK

as

Documentation Agent

 

 

 

 

*  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I   

Definitions

     1   

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Classification of Loans and Borrowings

     45   

Section 1.03

  

Terms Generally

     45   

Section 1.04

  

Accounting Terms; GAAP

     46   

Section 1.05

  

Effectuation of Transactions

     46   

Section 1.06

  

References to Agreements, Laws, Etc.

     46   

Section 1.07

  

Times of Day

     46   

Section 1.08

  

Timing of Payment or Performance

     46   

Section 1.09

  

Currency Translation

     47   

Section 1.10

  

Letter of Credit Amounts

     47   

Section 1.11

  

Pro Forma Calculations

     47   

Article II   

The Credits

     47   

Section 2.01

  

The Loans

     47   

Section 2.02

  

Borrowings, Conversions and Continuations of Loan

     48   

Section 2.03

  

Letters of Credit

     50   

Section 2.04

  

Swingline Loans

     57   

Section 2.05

  

Termination or Reduction of Commitments

     60   

Section 2.06

  

Repayment of Loans

     61   

Section 2.07

  

Interest

     61   

Section 2.08

  

Fees

     62   

Section 2.09

  

Computation of Interest and Fees

     62   

Section 2.10

  

Evidence of Indebtedness

     63   

Section 2.11

  

Prepayment of Loans

     63   

Section 2.12

  

Payments Generally

     66   

Section 2.13

  

Sharing of Payments

     68   

Section 2.14

  

Cash Collateral

     69   

Section 2.15

  

Inability to Determine Rates

     69   

Section 2.16

  

Increased Costs

     70   

Section 2.17

  

Break Funding Payments

     71   

Section 2.18

  

Taxes

     71   

Section 2.19

  

Matters Applicable to All Requests for Compensation

     74   

Section 2.20

  

Mitigation Obligations; Replacement of Lenders

     75   

Section 2.21

  

Defaulting Lenders

     76   

Section 2.22

  

Illegality

     78   

Article III   

Representations and Warranties

     79   

Section 3.01

  

Organization; Powers

     79   

Section 3.02

  

Authorization; No Contravention; Enforceability

     79   

Section 3.03

  

Governmental Approvals; Other Consents

     79   

Section 3.04

  

Financial Condition; No Material Adverse Effect

     79   

Section 3.05

  

Properties

     80   

Section 3.06

  

Litigation and Environmental Matters

     80   

Section 3.07

  

Compliance with Laws and Agreements

     81   

Section 3.08

  

Investment Company Status

     81   

Section 3.09

  

Taxes

     81   

 

-i-



--------------------------------------------------------------------------------

Section 3.10

  

ERISA; Labor Matters

     82   

Section 3.11

  

Disclosure

     83   

Section 3.12

  

Subsidiaries; Ownership Interests

     83   

Section 3.13

  

Intellectual Property; Licenses, Etc.

     84   

Section 3.14

  

Solvency

     84   

Section 3.15

  

Federal Reserve Regulations

     84   

Section 3.16

  

PATRIOT Act

     84   

Section 3.17

  

Use of Proceeds

     85   

Section 3.18

  

Security Interests

     85   

Section 3.19

  

Insurance

     85   

Article IV   

Conditions Precedent to Credit Extensions

     85   

Section 4.01

  

Conditions of Initial Credit Extension

     85   

Section 4.02

  

Each Credit Event

     87   

Article V   

Affirmative Covenants

     88   

Section 5.01

  

Financial Statements and Other Information

     88   

Section 5.02

  

Certificates; Reports; Other Information

     89   

Section 5.03

  

Notices of Material Events

     90   

Section 5.04

  

Maintenance of Existence

     91   

Section 5.05

  

Payment of Taxes

     92   

Section 5.06

  

Maintenance of Properties

     92   

Section 5.07

  

Maintenance of Insurance

     92   

Section 5.08

  

Books and Records

     93   

Section 5.09

  

Inspection Rights

     93   

Section 5.10

  

Compliance with Laws

     93   

Section 5.11

  

Use of Proceeds and Letters of Credit

     94   

Section 5.12

  

Covenant to Guarantee Obligations and Give Security

     94   

Section 5.13

  

Further Assurances; Post-Closing Undertakings

     96   

Section 5.14

  

Maintenance of Ratings

     96   

Section 5.15

  

Status of Senior Indebtedness

     97   

Section 5.16

  

Borrowing Base Reporting

     97   

Section 5.17

  

Cash Management; Account Control Agreements

     98   

Article VI   

Negative Covenants

     100   

Section 6.01

  

Indebtedness

     100   

Section 6.02

  

Liens

     102   

Section 6.03

  

Fundamental Changes; Sale-Leasebacks

     103   

Section 6.04

  

Investments, Acquisitions, Etc.

     104   

Section 6.05

  

Asset Sales

     105   

Section 6.06

  

Restricted Payments; Certain Payments of Indebtedness

     106   

Section 6.07

  

Transactions with Affiliates

     107   

Section 6.08

  

Restrictive Agreements

     108   

Section 6.09

  

Amendment of Organizational Documents

     108   

Section 6.10

  

Accounting Changes

     108   

Section 6.11

  

Net First Lien Leverage Ratio

     108   

Section 6.12

  

Minimum Availability

     108   

Article VII   

Events of Default

     109   

Section 7.01

  

Events of Default

     109   

Section 7.02

  

Remedies Upon Event of Default

     111   

Section 7.03

  

Application of Funds

     111   

 

-ii-



--------------------------------------------------------------------------------

Article VIII   

Agents

     112   

Section 8.01

  

Appointment and Authority

     112   

Section 8.02

  

Rights as a Lender

     113   

Section 8.03

  

Exculpatory Provisions

     113   

Section 8.04

  

Reliance by Administrative Agent

     114   

Section 8.05

  

Delegation of Duties

     114   

Section 8.06

  

Resignation of Administrative Agent

     114   

Section 8.07

  

Non-Reliance on Administrative Agent and Other Lenders

     115   

Section 8.08

  

No Other Duties, Etc.

     115   

Section 8.09

  

Administrative Agent May File Proofs of Claim

     116   

Section 8.10

  

Release of Collateral and Guarantee

     116   

Section 8.11

  

No Waiver; Cumulative Remedies; Enforcement

     117   

Section 8.12

  

Notice of Default

     118   

Section 8.13

  

Appointment of Supplemental Administrative Agents

     118   

Section 8.14

  

Withholding Tax

     119   

Section 8.15

  

Cash Management Obligations; Secured Hedge Agreements

     119   

Section 8.17

  

Intercreditor Agreement

     120   

Section 8.18

  

Co-Collateral Agents

     120   

Article IX   

Miscellaneous

     121   

Section 9.01

  

Notices

     121   

Section 9.02

  

Waivers; Amendments

     122   

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     125   

Section 9.04

  

Successors and Assigns

     127   

Section 9.05

  

Survival

     132   

Section 9.06

  

Counterparts; Integration; Effectiveness

     132   

Section 9.07

  

Severability

     133   

Section 9.08

  

Right of Setoff

     133   

Section 9.09

  

Payment Set Aside

     133   

Section 9.10

  

Governing Law; Jurisdiction; Consent to Service of Process

     134   

Section 9.11

  

WAIVER OF JURY TRIAL

     134   

Section 9.12

  

Binding Effect

     134   

Section 9.13

  

Lender Action

     134   

Section 9.14

  

Headings

     135   

Section 9.15

  

Confidentiality

     135   

Section 9.16

  

PATRIOT Act

     136   

Section 9.17

  

Release of Liens and Guarantees

     136   

Section 9.18

  

No Advisory or Fiduciary Responsibility

     137   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

SCHEDULE 2.01    —  

Commitments

SCHEDULE 2.03    —  

Existing Letters of Credit

SCHEDULE 3.10    —  

ERISA; Labor Matters

SCHEDULE 3.12    —  

Subsidiaries; Ownership Interests

SCHEDULE 3.19    —  

Insurance

SCHEDULE 5.13    —  

Certain Post-Closing Obligations

SCHEDULE 6.01    —  

Existing Indebtedness

SCHEDULE 6.02    —  

Existing Liens

SCHEDULE 6.04(d)    —  

Existing Investments

SCHEDULE 6.07    —  

Existing Affiliate Transactions

SCHEDULE 9.01    —  

Notices

EXHIBITS:

 

EXHIBIT A    —  

Form of Assignment and Assumption

EXHIBIT B    —  

Form of Guarantee Agreement

EXHIBIT C    —  

Form of Perfection Certificate

EXHIBIT D    —  

Form of Collateral Agreement

EXHIBIT E-1    —  

Form of Officer’s Certificate

EXHIBIT E-2    —  

Form of Solvency Certificate

EXHIBIT F    —  

Form of Note

EXHIBIT G    —  

Form of Intercompany Note

EXHIBIT H    —  

Form of United States Tax Compliance Certificate

EXHIBIT I    —  

Form of Committed Loan Notice

EXHIBIT J    —  

Form of Prepayment Notice

EXHIBIT K    —  

Form of IP Security Agreement

EXHIBIT L    —  

Form of Compliance Certificate

EXHIBIT M    —  

Form of Intercreditor Agreement

EXHIBIT N    —  

Form of Balance Sheet Certificate and Borrowing Base Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 19, 2014 (this “Agreement”), among LMI
AEROSPACE, INC., a Missouri corporation (the “Borrower”), the LENDERS party
hereto, ROYAL BANK OF CANADA, as Administrative Agent, ROYAL BANK OF CANADA AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Collateral Agents, and SUNTRUST
BANK as Documentation Agent.

In connection with the Transactions (as hereinafter defined), the Borrower has
requested that the Lenders extend credit in the form of Revolving Loans at any
time on or after the Effective Date and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $90,000,000. The Revolving Commitment may include one or more
Swingline Loans and one or more Letters of Credit from time to time.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower and
its Subsidiaries, in each case on the terms and subject to the conditions set
forth herein. Accordingly, in consideration of the mutual covenants and
agreements contained in this Agreement, the parties hereto hereby covenant and
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” has the meaning given such term in Section 5.17(c).

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and its
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Acquired Entity or Business and its subsidiaries which will become
Subsidiaries), all as determined on a consolidated basis for such Acquired
Entity or Business.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (a) the Eurodollar Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

 

-1-



--------------------------------------------------------------------------------

“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Agent’s Office” means, the Administrative Agent’s address or
such other address or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agent Parties” has the meaning given to such term in Section 9.01(c).

“Agent Sweep Account” has the meaning given to such term in Section 5.17(c).

“Agents” means, collectively, the Administrative Agent, the Co-Collateral
Agents, the Lead Arrangers and the Supplemental Administrative Agents (if any).

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

“Alternate Base Rate” means, for any day, a rate per annum in effect from time
to time, which rate shall at all times be equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate determined on such
date (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all L/C Advances made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for Eurodollar Rate Loans, ABR Loans, L/C Advances,
Swingline Loans or Letters of Credit, as applicable, as notified to the
Administrative Agent and the Borrower or as otherwise specified in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
any of which offices may, subject to Section 2.18(f) and Section 2.22, be
changed by such Lender upon ten days’ prior written notice to the Administrative
Agent and the Borrower; provided that for the purposes of the definition of
“Excluded Taxes” and Section 2.18, any such change shall be deemed an assignment
made pursuant to an Assignment and Assumption.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means (i) initially, 2.50% per annum in the case of an ABR
Loan and 3.50% per annum in the case of a Eurodollar Loan, and (ii) after
June 30, 2014, as of any date of determination and with respect to ABR Loans or
Eurodollar Loans, as applicable, the Applicable Rate set forth in the following
table that corresponds to the Average Availability of Borrower for the most
recently completed calendar quarter:

 

Pricing
Level    Average Availability    Eurodollar Rate for
Revolving Loans     Alternate Base
Rate for
Revolving Loans   1    < 33 1/3%      3.00 %      2.00 %  2    ³ 33 1/3% and <
66 2/3%      3.25 %      2.25 %  3    ³ 66 2/3%      3.50 %      2.50 % 

The Applicable Rate shall be re-determined as of the first day of each calendar
quarter by the Administrative Agent. Any failure by the Borrower to deliver any
Borrowing Base Certificate or Balance Sheet Certificate, as applicable, required
pursuant to Section 5.16(a) for all or a portion of any calendar quarter shall,
at Administrative Agent’s election, result in the Applicable Rate being
conclusively presumed to equal the highest Applicable Rate specified in the
table set forth above, effective as of the first day of the immediately
succeeding calendar quarter following the end of the calendar quarter during
which such Borrowing Base Certificate or Balance Sheet Certificate, as
applicable, was to have been delivered, and continuing through the first day of
the calendar quarter following the date (if ever) when such Borrowing Base
Certificate or Balance Sheet Certificate, as applicable, is finally delivered.

“Applicable Unused Line Fee Percentage” means, (i) initially, 0.50% and
(ii) after June 30, 2014 as of any date of determination, the applicable
percentage set forth in the following table that corresponds to the Average
Revolver Usage (calculated exclusive of any Swing Loans) of the Borrower for the
most recently completed calendar quarter as determined by the Administrative
Agent:

 

Pricing
Level    Average Revolver Usage    Applicable Unused Line Fee
Percentage   1    > 50% of the total Commitments      0.375 %  2    £ 50% of the
total Commitments      0.50 % 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each calendar quarter by the Administrative Agent as provided above.

“Appropriate Lender” means, at any time, (a) with respect to Loans, the Lenders
and (b) with respect to any Letters of Credit, (i) the relevant Issuing Bank and
(ii) the Revolving Lenders.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Attributable Indebtedness” means, at any date, (a) in respect of any Capital
Lease Obligation (other than a lease resulting from a Sale-Leaseback) of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP and (b) in respect
of any Sale-Leaseback, the lesser of (i) the present value, discounted in
accordance with GAAP at the interest rate implicit in the related lease, of the
obligations of the lessee for net rental payments over the remaining term of
such lease (including any period for which such lease has been extended or may,
at the option of the lessor be extended) and (ii) the fair market value of the
assets subject to such transaction.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries as of December 31, 2011, 2012 and 2013 and the
related consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for each year in the three year period ended December 31, 2013,
including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability” means, as of any date of determination, the amount (if any) by
which (a) the Line Cap exceeds (b) the aggregate Revolving Exposures of the
Revolving Lenders on such date of determination.

“Average Availability” means, with respect to any calendar quarter, the sum of
the aggregate amount of Availability for each Business Day in such calendar
quarter (calculated as of the end of each respective Business Day) divided by
the number of Business Days in such calendar quarter.

“Average Revolver Usage” means, with respect to any calendar quarter, the sum of
the aggregate of Revolving Exposures of the Revolving Lenders for each Business
Day in such calendar quarter (calculated as of the end of each respective
Business Day) divided by the number of Business Days in such calendar quarter.

“Bankruptcy Code” means Title 11 of the United State Code, as amended, and each
similar federal or state law for the relief of debtors.

“Balance Sheet Certificate” means a certificate in the form of Exhibit N
properly completed with respect to the column thereof under the heading “Balance
Sheet Report”, certified by a Responsible Officer of the Borrower.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or sole manager of such Person or the
board of directors or board of managers or sole manager of the member of such
Person if such Person has only one member, (c) in the case of any partnership,
the board of directors or board of managers of the general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.

 

4



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Materials” has the meaning assigned to such term in Section 5.02.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means:

(a) if the aggregate Revolving Exposures of the Revolving Lenders at any time of
determination is less than $30,000,000, the result of (in each case, as set
forth in a Balance Sheet Certificate):

(i) 45% of the book value of the Loan Parties’ Receivables; plus

(ii) 30% of the net book value of the Loan Parties’ Inventory; plus

(iii) up to 25% of the net book value of the Loan Parties’ Equipment, which
would not be excluded from Eligible Equipment by operation of clause (a) or
(d) of the definition of Eligible Equipment herein as determined by the
Co-Collateral Agents in their Permitted Discretion; provided that such Equipment
shall not constitute more than 20% of the Borrowing Base; or

(b) if the aggregate Revolving Exposures of the Revolving Lenders at any time is
equal to or greater than $30,000,000, the result of (in each case, set forth in
a Borrowing Base Certificate):

(i) 75% of Eligible Receivables; plus

(ii) 45% of Cost of Eligible Inventory; plus

(iii) up to 35% of net book value of Eligible Equipment; provided that such
Eligible Equipment shall not constitute more than 20% of the Borrowing Base;
less

(iv) any Reserves established from time to time by the Co-Collateral Agents in
the exercise of their Permitted Discretion.

“Borrowing Base Certificate” means a certificate in the form of Exhibit N
properly completed with respect to the column thereof under the heading
“Detailed Report”, certified by a Responsible Officer of the Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Businesses” has the meaning assigned to such term in Section 3.06(b)(i).

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability
(including that portion of Capital Lease

 

5



--------------------------------------------------------------------------------

Obligations which is capitalized on a consolidated balance sheet in accordance
with GAAP)), by the Borrower and its Subsidiaries during that period that, in
conformity with GAAP, are or should be included in “purchases of property, plant
or equipment”, “capital expenditures” or comparable items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries, but
excluding (a) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
(i) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired or (ii) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(b) expenditures that are accounted for as capital expenditures by the Borrower
or any of its Subsidiaries and that actually are paid for or reimbursed by a
Person other than the Borrower or any such Subsidiary and for which neither the
Borrower nor any such Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (c) any
capitalized interest expense reflected as additions to property, plant or
equipment in the consolidated balance sheet of the Borrower and its
Subsidiaries, (d) expenditures that constitute all or a portion of the purchase
price of Permitted Acquisitions or other Investments (although all Capital
Expenditures made with proceeds of any such investment shall be included herein)
or (e) expenditures that are financed with the proceeds of common capital
contributions received or Qualified Equity Interests issued by the Borrower.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date on which such lease
may be terminated by the lessee without payment of a penalty. For purposes of
Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a Lien
on the property being leased and such property shall be deemed to be owned by
the lessee.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” means cash or Deposit Account balances subject to Cash
Collateralization.

“Cash Collateralize” means to pledge and deposit with or deliver to a financial
institution reasonably acceptable to the Administrative Agent and the Issuing
Banks, for the benefit of the relevant Issuing Banks and the Revolving Lenders,
as collateral for the L/C Obligations and the Swingline Loans, the Cash
Collateral, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Swingline Lender and the relevant
Issuing Bank (which documents are hereby consented to by the Revolving Lenders).
“Cash Collateralization” shall have a corresponding meaning hereunder.

“Cash Dominion Period” means (a) the period from the date Availability is less
than $25,000,000 for three consecutive Business Days to the date Availability is
at least $25,000,000 for 45 consecutive calendar days, and (b) the period during
which any Event of Default shall be continuing; provided that in no event may
the continuance of a Cash Dominion Period be terminated pursuant to operation of
this definition more than three times during the term of the Revolving Facility
and any Cash Dominion Period occurring thereafter shall continue unless
terminated by the Co-Collateral Agents in writing.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank” shall mean any Person that is a Lender or an Affiliate of
a Lender at the time it provides any Cash Management Services, whether or not
such Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Documents” shall mean those agreements entered into from time
to time by any Loan Party and a Cash Management Bank in connection with the
provision by such Cash Management Bank of Cash Management Services.

“Cash Management Obligations” shall mean obligations owed by any Loan Party to
any Cash Management Bank in respect of or in connection with any Cash Management
Services and designated by the Cash Management Bank and the Borrower in writing
to the Administrative Agent as “Cash Management Obligations”.

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace or repair such equipment, fixed assets or real property.

“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) shall be the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 30% of the Equity Interests or Voting Interests in the
Borrower, (b) at any time, the occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Borrower by Persons who were
neither (i) nominated, designated or approved by the Board of Directors of the
Borrower nor (ii) appointed by directors so nominated, designated or approved or
(c) the occurrence of a “change in control” (or similar event, however
denominated), as defined in the documentation governing the Second Lien Notes or
any other Material Indebtedness if the effect of such event is to permit the
holders of Second Lien Notes or such other Material Indebtedness to require such
Indebtedness to be repaid or repurchased.

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
Laws after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other Laws or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) the making or issuance of any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Co-Collateral Agents” means each of Royal Bank of Canada and Wells Fargo Bank,
National Association.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7



--------------------------------------------------------------------------------

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are or are purported to be
granted pursuant to the Security Documents as security for the Obligations.

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

“Collateral Agreement Supplement” has the meaning provided in Section 5.12(c).

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from (i) the Borrower and each
of its Subsidiaries (other than any Foreign Subsidiary or any Excluded
Subsidiary), either (1) a counterpart of the Guarantee Agreement duly executed
and delivered on behalf of such Person or (2) in the case of any Person that
becomes a Loan Party after the Effective Date (including by ceasing to be an
Excluded Subsidiary), a Guarantee Agreement Supplement, in the form specified
therein, duly executed and delivered on behalf of such Person, (ii) the Borrower
and each Guarantor either (1) a counterpart of the Collateral Agreement duly
executed and delivered on behalf of such Person or (2) in the case of any Person
that becomes a Loan Party after the Effective Date (including by ceasing to be
an Excluded Subsidiary), a Collateral Agreement Supplement, duly executed and
delivered on behalf of such Person and (iii) the Borrower and each Guarantor
either (1) a counterpart of the IP Security Agreement duly executed and
delivered on behalf of such Person or (2) in the case of any Person that becomes
a Loan Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), an IP Security Agreement Supplement, duly executed and delivered on
behalf of such Person, in each case under this clause (a) together with, in the
case of any such Loan Documents executed and delivered after the Effective Date,
at the reasonable request of the Administrative Agent, opinions of the type
referred to in Section 4.01(b);

(b) all outstanding Equity Interests of the Borrower and each Subsidiary (other
than any Equity Interests constituting Excluded Assets) owned by or on behalf of
any Loan Party, shall have been pledged pursuant to the Collateral Agreement,
and the Administrative Agent shall have received certificates or other
instruments representing all such Equity Interests (if any), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) Indebtedness for borrowed money of the Borrower or any Subsidiary owing to
any Loan Party, such Indebtedness shall be evidenced by a promissory note that
shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(d) all certificates, agreements, documents and instruments, including Uniform
Commercial Code financing statements, required by the Security Documents,
applicable Laws or reasonably requested by the Administrative Agent to be filed,
delivered, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents and the other provisions
of the term “Collateral and Guarantee Requirement,” shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property

 

8



--------------------------------------------------------------------------------

described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) evidence as to whether
each Mortgaged Property is in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards (a “Flood Hazard
Property”) pursuant to a standard flood hazard determination form ordered and
received by the Administrative Agent, and if such Mortgaged Property is a Flood
Hazard Property, evidence of such flood insurance as may be required under
applicable Law, including Regulation H of the Board of Governors and (iv) such
legal opinions as the Administrative Agent may reasonably request with respect
to any such Mortgage or Mortgaged Property; and

(f) in the case of Collateral constituting accounts receivable from any United
States Governmental Authority, take such actions and deliver such documents,
agreements and instruments as are required pursuant to the Collateral Agreement
to assign such receivables pursuant to applicable Laws.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that,
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees, shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (b) Liens required
to be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents, (c) no action to perfect a security interest in motor
vehicles and other assets subject to certificates of title shall be required
other than the filing of a financing statement under the Uniform Commercial Code
and (d) in no event shall the Collateral include any Excluded Assets. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines in its reasonable
discretion that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

“Commitment” means with respect to any Lender, its Revolving Commitment.

“Committed Loan Notice” means a notice of (a) a Revolving Loan Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit I.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.02(a) or otherwise pursuant to certain provisions under
Article VI, in each case, substantially in the form of Exhibit L.

 

9



--------------------------------------------------------------------------------

“Concentration Account” means each Deposit Account, other than an Excluded
Account, maintained by a Loan Party in which funds of such Loan Party from one
or more Deposit Accounts are concentrated.

“Consolidated Cash Interest Expense” means, for any period, the cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income, of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under hedging agreements, but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses, pay-in-kind interest
expense and any other amounts of non-cash interest (including as a result of the
effects of acquisition method accounting), (b) the accretion or accrual of
discounted liabilities during such period, (c) any interest in respect of items
excluded from Indebtedness in the proviso to the definition thereof, and
(d) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under hedging agreements or other derivative
instruments pursuant to Financial Accounting Standards Accounting Standards
Codification No. 815—Derivatives and Hedging.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any unrealized losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and unrealized gains on such hedging obligations or
such derivative instruments;

(ii) provision for taxes based on income, profits or capital, excluding property
taxes but including federal, foreign, state, franchise, and similar taxes paid
or accrued during such period (including in respect of repatriated funds);

(iii) all amounts properly attributable to depreciation and amortization;

(iv) Non-Cash Charges;

(v) extraordinary losses and unusual or non-recurring losses;

(vi) (1) Transaction Costs (provided they are paid or accrued or reserved for
within 365 days after the Effective Date); (2) cash restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Effective Date and adjustments to existing reserves); (3) other
nonrecurring cash expenses incurred during such period in connection with any
Permitted Acquisition or other Investments permitted under the Loan Documents,
including any post-acquisition purchase price adjustments, indemnification
obligations, accounting, due diligence and legal fees and any other fees, costs
or expenses in connection therewith; and (4) the non-cash impact of purchase
price accounting adjustments in connection with any Permitted Acquisition or
Investment, including with respect to any post-acquisition purchase price
adjustments, indemnification obligations or similar agreements or deferred
revenue; provided that the aggregate amount added back to Consolidated Net
Income pursuant to subclauses (2), (3)

 

10



--------------------------------------------------------------------------------

and (4) of this clause (vi) for any Test Period shall not exceed, when taken
together with the aggregate amount included in Consolidated EBITDA pursuant to
clause (b) of this definition, 20% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this clause
(a)(vi) or clause (b) of this definition);

(vii) losses on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

(viii) the amount of any net losses from discontinued operations in accordance
with GAAP; and

(ix) any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such loss has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging; plus

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies projected by the Borrower in good faith to be
realized in connection with (i) any restructuring of the Borrower or any of its
Subsidiaries not in the ordinary course of business, or (ii) any Permitted
Acquisition or other Investment described in the definition of “Specified
Transaction” or Disposition of all or substantially all Equity Interests in any
Subsidiary of the Borrower or any division, product line or facility used for
operations of the Borrower or any of its Subsidiaries, in each case that are
projected by the Borrower in good faith to result from actions either taken or
planned to be taken no later than 12 months after the consummation of such
transaction (which cost savings, operating expense reductions and synergies
projected to result from any such action shall be added to Consolidated EBITDA
for any Test Period ending not more than 12 months after such action is taken as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of the relevant Test Period), net of the amount of
actual benefits realized from such actions; provided that (1) such cost savings,
operating expenses or synergies are factually supportable and quantifiable and
determined in good faith (all of which shall be certified by the Financial
Officer of the Borrower, together with reasonable detail), (2) no cost savings,
operating expense reductions or synergies shall be added pursuant to this
clause (b) to the extent duplicative of any expenses or charges or other amounts
included in Consolidated EBITDA in clause (a) above (it being understood and
agreed that “run rate” shall mean the full recurring benefit that is associated
with any action taken) and (3) the aggregate amount of cost savings, operating
expense reductions or synergies added pursuant to this clause, when taken
together with the aggregate amount included in Consolidated EBITDA pursuant to
clause (a)(vi) of this definition, shall not exceed 20% of Consolidated EBITDA
for such Test Period (calculated prior to giving effect to any adjustment
pursuant to clause (a)(vi) or this clause (b) of this definition); less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains;

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period);

(iii) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business);

 

11



--------------------------------------------------------------------------------

(iv) the amount of any net income from discontinued operations in accordance
with GAAP; and

(v) any non-cash gain attributable to the mark to market movement in the
valuation of hedging obligations (to the extent the cash impact resulting from
such gain has not been realized) or other derivative instruments pursuant to
Financial Accounting Standards Accounting Standards Codification
No. 815—Derivatives and Hedging;

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; provided that, to the extent included in
Consolidated Net Income,

(1) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances),

(2) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Subsidiary during such period to the
extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) (each such Person, property, business or
asset acquired, including pursuant to the Transactions or pursuant to a
transaction consummated prior to the Effective Date, and not subsequently so
disposed of, an “Acquired Entity or Business”), in each case based on the
Acquired EBITDA of such Acquired Entity or Business for such period (including
the portion thereof occurring prior to such acquisition or conversion)
determined on a historical Pro Forma Basis; and

(3) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Subsidiary during such period (each such Person, property,
business or asset so sold, transferred or otherwise disposed of, closed or
classified, a “Sold Entity or Business”), in each case based on the Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis.

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting only of Indebtedness of the types described in
clauses (a), (b), (d), (e), (g), and (h) (excluding undrawn amounts under
outstanding letters of credit or letters of guaranty) of the definition thereof,
minus (b) an amount of up to $25,000,000 in the aggregate of cash and Permitted
Investments of the Loan Parties that are (i) free and clear of all liens other
than Liens permitted under clause (a) of the definition of “Permitted
Encumbrances” and (ii) not listed as “restricted” (or any similar term) on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, excluding, without duplication, (a) the income or loss
of the Borrower (other than consolidated

 

12



--------------------------------------------------------------------------------

Subsidiaries of the Borrower) in which any other Person (other than the Borrower
or any of its Subsidiaries) has an interest, except to the extent of the amount
of dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such other Person during such period, (b) the cumulative effect
of a change in accounting principles during such period, (c) the income or loss
of any Person accrued prior to the date it becomes a Subsidiary of or is merged
into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries, (d) any
after-tax effect of gains or losses attributable to asset dispositions or
abandonments or the sale or other disposition of any Equity Interests of any
Person other than in the ordinary course of business and (e) any after-tax
effect of income (loss) from the early extinguishment of Indebtedness or
obligations under any Swap Agreements or other derivative instruments. There
shall be included in Consolidated Net Income, without duplication, the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period. There shall be excluded from Consolidated Net Income for any period
the effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and its Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Effective Date and any
Permitted Acquisitions or the amortization or write-off of any amounts thereof.
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder and as to which such coverage has not been disputed.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power either
(a) to vote 10% or more of the Voting Interests of such Person or (b) direct or
cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlled” has the meaning
correlative thereto.

“Cost” means, as determined by the Co-Collateral Agents in good faith, with
respect to Inventory, the lower of (a) cost computed on a first-in first-out
basis in accordance with GAAP or (b) market value; provided, that for purposes
of the calculation of the Borrowing Base, the Cost of the Inventory shall not
include: (i) the portion of the cost of Inventory equal to the profit earned by
any Affiliate on the sale thereof to Borrower or any other Loan Party or
(ii) write-ups or write-downs in cost with respect to currency exchange rates.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swingline
Borrowing or (c) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within three
days of the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent shall be identified in such
writing) has not been satisfied, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements generally in which it commits to extend credit, unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent shall be
identified in such writing or public statement) cannot be satisfied, (c) has
failed, within three days after request by the Administrative Agent (at its
discretion or upon the request of the Required Lenders) or the Borrower, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise has
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three days of the date when
due, unless the subject of a good faith dispute, or (e) (i) has had, or has had
a parent company that has had, its assets or management taken over by any
Governmental Authority, (ii) has become or is insolvent or has a parent company
that has become or is insolvent or (iii) has become the subject of an Insolvency
Proceeding, or, after the date such Lender became a Lender under this Agreement,
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such Insolvency Proceeding or appointment or has a parent
company that has become the subject of an Insolvency Proceeding after the date
such Lender became a Lender under this Agreement, or has had a receiver,
conservator, trustee or custodian appointed for it after the date such Lender
became a Lender under this Agreement, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment after the date such Lender became a Lender under this Agreement;
provided that a Lender shall not qualify as a Defaulting Lender solely by virtue
of the ownership or acquisition or any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided, further, that the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender under the Dutch Financial Supervision Act 2007 (as amended
from time to time and including any successor legislation) shall not be deemed
an event described in (e) of this definition.

“Default Rate” has the meaning assigned to such term in Section 2.07(b).

“Deposit Account” means a demand, time, savings, passbook, securities or like
account with a bank, savings and loan association, credit union, like
organization or other financial institution, other than an account evidenced by
a negotiable certificate of deposit.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and its Subsidiaries in
the definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such Sold Entity or Business and
its subsidiaries), all as determined on a consolidated basis for such Sold
Entity or Business.

 

14



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any asset or property by the Borrower or any of its Subsidiaries
(including any Sale-Leaseback and any sale of Equity Interests, but excluding
any issuance by the Borrower or any of its Subsidiaries of its own Equity
Interests in accordance with Section 6.05 and the other provisions of the Loan
Documents), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests);

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof; or

(d) provides for the scheduled payment of dividends in cash;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change in control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments and (ii) if an Equity
Interest in any Person is issued pursuant to any plan for the benefit of
employees of the Borrower or any of its subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Borrower or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations of such Person.

“Documentation Agent” means SunTrust Bank.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means June 19, 2014.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower or any of its
Affiliates or Subsidiaries, a natural person or a Defaulting Lender).

 

15



--------------------------------------------------------------------------------

“Eligible Equipment” shall mean, as of any date, all Equipment of the Loan
Parties that is located at one of the business locations of a Loan Party set
forth on Schedule IV to the Collateral Agreement; provided that Eligible
Equipment shall not include any Equipment:

(a) which any Loan Party does not have good, valid and marketable title thereto;

(b) which is located on real property not owned by a Loan Party, unless
(i) (A) it is subject to a written subordination or waiver, in form and
substance reasonably satisfactory to the Co-Collateral Agents, executed by each
owner and each lessor of such real property (and any holder of a Lien on such
real property) or (B) a Rent Reserve has been established by the Co-Collateral
Agents with respect to such Equipment, and (ii) it is segregated or otherwise
separately identifiable from goods of others, if any, located on such real
property;

(c) which is located on real property owned by a Loan Party and is subject to a
Lien in favor of a mortgagee, unless it is subject to a written subordination or
waiver, in form and substance reasonably satisfactory to the Co-Collateral
Agents;

(d) which is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent, other than Permitted Encumbrances in favor of any
bailee, landlord, warehouseman, mechanic or other non-consensual Lien arising by
operation of law (provided that either (i) the holder of such Permitted
Encumbrance has waived or subordinated such Permitted Encumbrance to the
Co-Collateral Agents’ reasonable satisfaction pursuant to a landlord waiver,
bailee letter or comparable agreement or (ii) a Rent Reserve or other Reserve
has been established by the Co-Collateral Agents in the exercise of their
Permitted Discretion;

(e) which (i) is not in good repair and normal operating condition in accordance
with its intended use in the business of any Loan Party, or (ii) is
substantially worn, damaged, defective or obsolete, (iii) constitutes
furnishings, fixtures or parts, or (iv) constitutes computer Equipment,
software, databases and related documentation; or

(f) which the receipts received by any Loan Party from any warehouse states that
the goods covered thereby are to be delivered to bearer or to the order of a
named Person or to a named Person and such named Person’s assigns.

Any Equipment of any Loan Party which is not Eligible Equipment shall
nevertheless be part of the Collateral. The Co-Collateral Agents will have the
right to modify eligibility standards for Equipment (including the addition of
new eligibility criteria), acting within their Permitted Discretion; provided
that, unless otherwise agreed, any modified eligibility standards shall become
effective no earlier than three Business Days after the Co-Collateral Agents
provides notice to the Borrower thereof. In exercising such Permitted
Discretion, the Co-Collateral Agents may consider, without duplication, factors
already included in or tested by eligibility requirements for Equipment, and,
without limitation, any factors that change in any material respect the credit
risk of lending to the Borrower on the security of the Eligible Equipment.

“Eligible Inventory” shall mean, as of any date, all Inventory of the Loan
Parties; provided, however, that Eligible Inventory shall not include any
Inventory:

(a) which is not subject to a first-priority perfected lien and security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties (subject to no other Liens except (A) Liens permitted under
Section 6.02(b) and (B) as to priority, for any possessory lien upon such goods
and any documentation relating to such goods in the possession of a freight
carrier or shipping company securing only the freight charges for the
transportation of such goods to a Loan Party);

 

16



--------------------------------------------------------------------------------

(b) with respect to which any Loan Party does not have good, valid and
marketable title thereto;

(c) which constitutes work-in-process, packaging and shipping material,
supplies, samples, prototypes, promotional and marketing materials, displays or
display items and other such materials not held for sale, bill-and-hold goods,
goods that are returned or marked for return (but not held for resale) or
repossessed, or which constitutes goods held on consignment or goods which are
not of a type held for sale in the ordinary course of business;

(d) which is not located in the United States or is in transit with a common
carrier from vendors or suppliers;

(e) which is located in any third party warehouse or is in the possession of a
bailee (including any mechanic), unless (i) such warehouseman or bailee has
delivered to the Co-Collateral Agents a collateral access agreement, in form or
substance reasonably satisfactory to the Co-Collateral Agents, or (ii) the
Co-Collateral Agents has applied a Rent Reserve in respect of such Inventory;

(f) which is located at a leased location, unless (i) such landlord has
delivered to the Co-Collateral Agents a landlord access agreement, in form and
substance reasonably satisfactory to the Co-Collateral Agents, or (ii) the
Co-Collateral Agents have applied a Rent Reserve in respect of such Inventory;

(g) which is located at an owned location subject to a mortgage in favor of a
Person other than the Co-Collateral Agents, unless (i) such mortgagee has
delivered to the Co-Collateral Agents a mortgage waiver, in form and substance
satisfactory to Co-Collateral Agents, or (ii) the Co-Collateral Agents has
applied a mortgage payment reserve under such mortgage;

(h) which is consigned at a customer, supplier or contractor location but still
accounted for in any Loan Party’s inventory balance; provided that Inventory
placed on consignment by a Loan Party shall not be excluded by virtue of this
clause (h) to the extent that (i) such Loan Party has a perfected purchase money
security interest in such consigned Inventory and such security interest is
assigned to the Administrative Agent and (ii) such consigned Inventory is
segregated at the consignee’s location and such consignee has delivered to the
Co-Collateral Agents an access agreement, in form and substance reasonably
satisfactory to the Co-Collateral Agents;

(i) which is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess, or does not otherwise conform to
the representations and warranties contained in this Agreement and the other
Loan Documents;

(j) which is damaged, defective, rejected by any Loan Party’s customers or
marked for return to vendor, has been deemed by to require rework or is being
held for quality control purposes;

(k) which does not meet all material applicable standards imposed by any
Governmental Authority having regulatory authority over it;

(l) which is the subject to a bill of lading or other document of title;

(m) which constitutes supplies used or consumed in such Loan Parties’ business;

 

17



--------------------------------------------------------------------------------

(n) which constitutes spare parts, service parts, electronics and other such
materials;

(o) for which the aggregate amount of such Inventory does not exceed $100,000 at
any location at any time;

(p) that is subject to a voluntary or mandatory recall or is otherwise subject
to any similar action that renders it unsaleable;

(q) which contains or bears any intellectual property rights licensed to any
Loan Party unless (i) the Co-Collateral Agents are satisfied, in their Permitted
Discretion, that the Co-Collateral Agents may sell or otherwise dispose of such
Inventory in accordance with the Loan Documents without (A) infringing the
rights of such licensor in any material respect, (B) violating any material
contract between the applicable Loan Party and such licensor or (C) incurring
any material liability to such licensor under any licensing agreement between
applicable any Loan Party and such licensor with respect to the payment of
royalties to such licensor in respect of such Inventory other than royalties
incurred pursuant to sale, lease, license, transfer or other disposition of such
Inventory under any such licensing agreement or (ii) the Co-Collateral Agents,
in their Permitted Discretion, has applied a sufficient reserve in respect of
such Inventory;

(r) that has been sold to a customer of any Loan Party but not yet delivered or,
to the extent any Loan Party has accepted a deposit therefor, that has not been
returned to or forfeited by the Person making such deposit pursuant to the terms
of the agreement governing such deposit between such Person and the applicable
Loan Party; or

(s) (i) such Inventory is not fully insured in accordance with the provisions of
this Agreement and the other Loan Documents and within applicable policy limits,
and (ii) the Administrative Agent shall not have received certificates
evidencing such insurance and endorsements naming the Administrative Agent, on
behalf of the Secured Parties, as an additional insured or lender loss payee, as
applicable.

Any Inventory of any Loan Party which is not Eligible Inventory shall
nevertheless be part of the Collateral. The Co-Collateral Agents will have the
right to modify eligibility standards for Inventory (including the addition of
new eligibility criteria), acting within their Permitted Discretion; provided
that, unless otherwise agreed, any modified eligibility standards shall become
effective no earlier than three Business Days after the Co-Collateral Agents
provides notice to the Borrower thereof. In exercising such Permitted
Discretion, the Co-Collateral Agents may consider, without duplication, factors
already included in or tested by eligibility requirements for Inventory, and,
without limitation, any factors that change in any material respect the credit
risk of lending to the Borrower on the security of the Eligible Inventory.

“Eligible Receivables” shall mean, as of any date, all Receivables owing to the
Loan Parties that are genuine Receivables and in all respects what they purport
to be, have been invoiced to, and represent the bona fide amounts due to the
Loan Parties from, the purchaser of goods or services (which purchaser shall not
be an affiliate of the Loan Parties), in each case, originated in the ordinary
course of business of the Loan Parties, substantially in accordance with any
purchase order, contract or other document relating thereto; provided, however,
that Eligible Receivables shall not include any Receivable:

(a) which is not subject to a first-priority perfected lien and security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties (subject to no other Liens except Liens permitted under
Section 6.02(b));

 

18



--------------------------------------------------------------------------------

(b) with respect to which any Loan Party does not have valid, good and
marketable title thereto;

(c) (i) which is unpaid for more than 60 days from the original due date
therefor, or (ii) with respect to which the scheduled due date is more than 90
days after the date of the original invoice therefor (other than up to
$5,000,000 in Receivables for which the scheduled date is more than 90 days but
less than or equal to 120 days after the date of the original invoice therefor);

(d) with respect to which the account debtor is insolvent or the subject of an
Insolvency Proceeding of any kind;

(e) which is due from a Person that is an employee, officer, agent, director,
Subsidiary or Affiliate of any Loan Party;

(f) which is owing from any Person from which an aggregate amount of more than
50% of the Receivables owing are ineligible under clause (c) above;

(g) which is owing from any Person that (i) has disputed liability for a
material amount (as reasonably determined by the Co-Collateral Agents) of the
Receivables owing from such Person; provided that, so long as such Person has
not otherwise indicated that payment will not be made in respect of any
Receivables owing from such Person that are not in dispute, such disputed
Receivables shall only be ineligible to the extent disputed, or (ii) has
otherwise asserted any claim, demand or liability against any Loan Party,
whether by action, suit, counterclaim or otherwise but only up to the amount of
such dispute, claim, suit, counterclaim or other action;

(h) which is arising out of sales to account debtors domiciled outside the
United States or any other jurisdiction as to which arrangements for the
perfection of a security interest therein have not been made to the reasonable
satisfaction of the Co-Collateral Agents;

(i) which is payable in any currency other than Dollars;

(j) as to which any Loan Party has received any security deposit, progress
payment, retainage or other similar advance made by or for the benefit of the
applicable account debtor up to the amount of such deposit, payment, retainage
or similar advance;

(k) (i) which has been invoiced in advance of goods being shipped or services
being provided, (ii) which is a repeat invoice for an amount previously
invoiced, or (iii) as to which the associated revenue has not been earned;

(l) as to which the right to receive payment is not absolute and for a sum
certain (including, without limitation, as a result of rights or claims for
offset, a defense or right to retain goods) or is contingent upon the
fulfillment of any condition whatsoever, unless such condition has been
satisfied;

(m) (i) as to which the goods giving rise to such Receivables have not been
shipped and/or title has not been transferred to the account debtor or the
service giving rise to such Receivable has not been performed or (ii) which
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the debtor’s obligation to
pay that invoice is subject to completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

 

19



--------------------------------------------------------------------------------

(n) (i) which was partially paid and as to which any Loan Party created a new
Receivable for the unpaid portion of the Receivable and/or (ii) Receivables
constituting chargebacks, debit memos and other adjustments;

(o) which represents or is evidenced by a judgment, instrument or chattel paper
that, in each case, has not been endorsed and delivered to the Co-Collateral
Agents;

(p) which is arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set-off or charge-back (other than up to $2,500,000 in Receivables of
APB Winglets Company, LLC D.B.A. Aviation Partners Boeing);

(q) as to which there has been, or should have been, established a contra
account, whether in respect of contractual allowances, audit adjustment,
anticipated discounts or otherwise, but only to the extent of the amount of such
contra account;

(r) as to which the related purchase order, agreement or other documents or
applicable Law restricts assignment of the Receivable to the Co-Collateral
Agents (unless such restriction is not effective under applicable Laws);

(s) as to which the account debtor either (i) is a Governmental Authority,
unless the rights to payment thereof have been assigned to the Co-Collateral
Agents pursuant to the Assignment of Claims Act of 1940, as amended, in the case
of a federal Governmental Authority, and pursuant to applicable Law, if any, in
the case of any other domestic Governmental Authority, and such assignment has
been accepted and acknowledged by the appropriate government officers, or
(ii) is a Government Authority of any foreign country or sovereign state, or of
any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof;

(t) the collection of which, the Co-Collateral Agents, in their Permitted
Discretion, believes to be doubtful by reason of the account debtor’s financial
condition; or

(u) Receivables of any single account debtor and its Affiliates to the extent
such Receivables, in the aggregate, exceed 20% of all Eligible Receivables (or
with respect to Receivables of Spirit AeroSystems, to the extent such
Receivables exceed 45% of all Eligible Receivables).

Any Receivable of any Loan Party which is not an Eligible Receivable shall
nevertheless be part of the Collateral. The Co-Collateral Agents will have the
right to modify eligibility standards for Receivables (including the addition of
new eligibility criteria), acting within their Permitted Discretion; provided
that, unless otherwise agreed, any modified eligibility standards shall become
effective no earlier than three Business Days after the Co-Collateral Agents
provide notice to the Borrower thereof. In exercising such Permitted Discretion,
the Co-Collateral Agents may consider, without duplication, factors already
included in or tested by eligibility requirements for Receivable, and, without
limitation, any of the following: (x) changes in any material respect in any
concentration of risk with respect to Eligible Receivables and (y) any other
factors that change in any material respect the credit risk of lending to the
Borrower on the security of the Eligible Receivables. In determining the amount
to be so included, the face amount of a Receivable shall be reduced by, without
duplication and to the extent not reserved against, (i) the amount of all
accrued and actual discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that the Loan Parties may be obligated to rebate to a
customer pursuant to the terms of any written agreement or understanding),
(ii) the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement, if any, and (iii) the aggregate
amount of all cash received in respect of

 

20



--------------------------------------------------------------------------------

such Receivable but not yet applied by the Loan Parties to reduce the amount of
such Receivable. In determining the amount to be included, Eligible Receivables
shall be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained, funded or administered by
employees of a Loan Party or any ERISA Affiliate or (b) has at any time within
the preceding six years been maintained for employees of a Loan Party or any
current or former ERISA Affiliate.

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Laws, and all
applicable injunctions or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, in each instance relating to the
protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any actual or alleged violation of any Environmental Law
or permit, license or approval issued thereunder, (b) Environmental Laws and the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, hazardous waste
identification number, license or other authorization issued by or submitted to
a Governmental Authority required under any Environmental Law.

“Equipment” means equipment (as that term is defined in the NY UCC).

“Equity Interests” means shares of capital stock of (or other ownership or
profit interests in) such Person, all of the warrants, options or other rights
for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which notice is

 

21



--------------------------------------------------------------------------------

waived), (b) the failure by any Pension Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, whether or not waived (unless such failure is
corrected by the final due date for the plan year for which such failure
occurred), (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (d) a determination that a Pension
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by a Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA,
other than for PBGC Premiums due but not delinquent under Section 4007 of ERISA,
(f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan,
(g) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan or a cessation of operations that is treated as a
withdrawal under ERISA Section 4062(e), (h) the receipt by a Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or, in “endangered status” or “critical status”, within the meaning of
Section 305(b) of ERISA, or (i) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Borrowing, the rate per
annum equal to (i) the ICE Benchmark Administration London Interbank Offered
Rate (“LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time), two London
Banking Days prior to the commencement of such Interest Period, for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period or (ii) if such published rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Borrowing being made,
continued or converted by Royal Bank of Canada and with a term equivalent to
such Interest Period would be offered by Royal Bank of Canada’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time), two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. (London time),
determined on such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by Royal Bank of Canada’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.

 

22



--------------------------------------------------------------------------------

“Event Date” has the meaning given to such term in Section 5.12.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Account” has the meaning assigned to such term in the Collateral
Agreement.

“Excluded Assets” means those assets specified in clauses (A) through (K) of
Section 3.01(a) of the Collateral Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (b) any Foreign Subsidiary, (c) any Immaterial
Subsidiary, and (d) any other Subsidiary excused from becoming a Loan Party
pursuant to the last paragraph of the definition of the term “Collateral and
Guarantee Requirement.”

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes measured by or imposed on such recipient’s overall net
income (however denominated), franchise Taxes imposed on such recipient in lieu
of net income Taxes, and branch profits Taxes, in each case, by (i) the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, or (ii) any other jurisdiction as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than a connection arising solely from such recipient
having executed, delivered, or become a party to, performed its obligations or
received payments under, received or perfected a security interest under, sold
or assigned an interest in, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), (b) in the case of a Foreign Lender, any
withholding Tax that is attributable to such Foreign Lender’s failure to comply
with Section 2.18(f) (other than as a result of a Change in Law), (c) any U.S.
federal Taxes to the extent imposed as a result of a Lender’s (i) failure to
comply with the applicable requirements of FATCA or (ii) election under
Section 1471(b)(3) of the Code and (d) in the case of a Foreign Lender (except
in the case of an assignee pursuant to a request by the Borrower under
Section 2.20 hereto), any U.S. federal withholding Taxes imposed due to an
applicable Law in effect at the time such Foreign Lender becomes a party hereto
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax under Section 2.18(a).

 

23



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that credit agreement dated as of December 28,
2012, as amended as of February 5, 2013 and as further amended as of August 22,
2013, entered into between LMI Aerospace Inc. as the borrower, the guarantors
party thereto, the lenders from time to time party thereto and Royal Bank of
Canada, as administrative agent.

“Existing Letters of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Effective Date and (b) is listed on
Schedule 2.03.

“Facilities” has the meaning assigned to such term in Section 3.06(b)(i).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended version that is substantially comparable and not
materially more onerous to comply with), and any applicable Treasury regulation
promulgated thereunder or published administrative guidance implementing such
Sections whether such Treasury regulation or published administrative guidance
is in existence on the date hereof or promulgated or published thereafter.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Administrative Agent Fee Letter, dated as of June 19,
2014, between Royal Bank of Canada and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or any applicable Subsidiary.

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Flood Hazard Property” has the meaning assigned to such term in clause (e) of
the definition of “Collateral and Guarantee Requirement”.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia, (b) any Domestic Subsidiary that is a disregarded
entity or partnership for U.S. federal income tax purposes, substantially all of
the assets of which consist of Equity Interests in one or more Subsidiaries
described in clause (a) of this definition and (c) any Domestic Subsidiary in
which a Subsidiary described in clause (a) directly or indirectly owns a
majority of the Equity Interests.

“Funded Debt” means all Indebtedness of the Borrower and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such

 

24



--------------------------------------------------------------------------------

date that is renewable or extendable, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any such group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Bank for International Settlements and
the Basel Committee on Banking Supervision) and any supra-national bodies such
as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or (e) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement by and among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.

“Guarantee Agreement Supplement” has the meaning specified in Section 5.12(b).

“Guarantor” means each Subsidiary of the Borrower that executes or is required
to execute the Guarantee Agreement.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

25



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each Wholly Owned
Subsidiary of the Borrower that has been designated by the Borrower in writing
to the Administrative Agent as an “Immaterial Subsidiary” for purposes of this
Agreement (and not redesignated as a Material Subsidiary as provided below);
provided that (a) for purposes of this Agreement, at no time shall (i) the Total
Assets of all Foreign Subsidiaries and Immaterial Subsidiaries as of the last
day of the most recent Test Period be greater than 2.5% of the Total Assets of
the Borrower and its Subsidiaries at such date, (ii) the combined net income of
all Foreign Subsidiaries and Immaterial Subsidiaries for the most recent Test
Period be greater than 2.5% of Consolidated Net Income for such period or
(iii) the gross revenues of all Foreign Subsidiaries and Immaterial Subsidiaries
for the most recent Test Period be greater than 2.5% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP, (b) the Borrower shall not designate any
additional Wholly Owned Subsidiary as an Immaterial Subsidiary if such
designation would result in a failure to comply with the provisions set forth in
clause (a) above, and (c) if the Total Assets, combined net income or gross
revenues of all Subsidiaries so designated by the Borrower as “Immaterial
Subsidiaries” (and not redesignated as “Material Subsidiaries”) and all Foreign
Subsidiaries, considered as a whole, shall at any time exceed the limits set
forth in clause (a) above, then the Borrower shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries, in each case in a written
notice to the Administrative Agent, so that, as result of such redesignation,
the Total Assets, combined net income and gross revenues of all Domestic
Subsidiaries still designated as “Immaterial Subsidiaries” and all Foreign
Subsidiaries do not exceed such limits.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business incurred in the ordinary course of business and not
more than 90 days past due and (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable or such obligation is
reflected on the balance sheet in accordance with GAAP), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and other Attributable Indebtedness of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations of such Person under Swap Agreements, (j) all obligations of such
Person in respect of Disqualified Equity Interests of such Person, (k) the Swap
Termination Value under outstanding Swap Agreements at such time to which such
Person is a party and (l) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, surety bonds and performance bonds;
provided that the term “Indebtedness” shall not include deferred or prepaid
revenue. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person shall for purposes of clause
(e) above (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

 

26



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.15(a).

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States legal requirements, including the title 11 of the
United States Bankruptcy Code.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Intercreditor Agreement” means the intercreditor agreement, among the
Administrative Agent, the Second Lien Trustee and the Loan Parties,
substantially in the form attached hereto as Exhibit M.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Committed
Loan Notice (or, if agreed to by all applicable Lenders participating therein,
twelve months or such other period of less than one month as the Borrower may
elect); provided that

(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Revolving Maturity Date.

 

27



--------------------------------------------------------------------------------

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Inventory” means inventory (as that term is defined in the NY UCC).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
plus (i) the cost of all additions thereto and minus (ii) the amount of any
portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital and of any cash payments actually
received by such investor representing dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause
(ii) do not, in the aggregate, exceed the original cost of such Investment plus
the costs of additions thereto), but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.

“IP Security Agreement” means, collectively, (a) the Intellectual Property
Security Agreement executed by certain Loan Parties in substantially the form of
Exhibit K, and (b) each IP Security Agreement Supplement executed and delivered
pursuant to the Collateral and Guarantee Requirement or Section 5.12(c).

“IP Security Agreement Supplement” has the meaning provided in Section 5.12(c).

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Royal Bank of Canada, (b) Wells Fargo Bank, National
Association and (c) any other Revolving Lender (or any of its Subsidiaries or
Affiliates) that becomes an Issuing Bank in accordance with
Section 9.04(b)(iii); in the case of each of clause (a) and (b) above, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

28



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements (other than commercial
agreements) with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means a Credit Extension resulting from a drawing under any
Letter of Credit that has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Loan Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all L/C Advances that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“L/C Obligations” means, as at any date of determination, the aggregate Stated
Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts in respect of Letters of Credit, including all L/C
Borrowings.

“Lead Arrangers” means RBC Capital Markets, Wells Fargo Bank, National
Association and SunTrust Robinson Humphrey, Inc. in their capacities as joint
lead arrangers and bookrunners.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, in
each case, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption; provided that solely for purposes of
Section 2.12 and 2.13, the term “Lenders” shall also include the Swingline
Lender and Issuing Banks.

“Letter of Credit” means any standby letter of credit issued (or, in the case of
an Existing Letter of Credit, deemed to be issued) pursuant to this Agreement
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

29



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in
general use by the relevant Issuing Bank.

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule 2.01 under the
caption “Letter of Credit Commitment” or, if an Issuing Bank has entered into an
Assignment and Assumption, set forth for such Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 9.04(b)(iv) as the
Issuing Bank’s “Letter of Credit Commitment” as such amount may be reduced at or
prior to such time pursuant to Section 2.03. The total amount of the Letter of
Credit Commitments shall not exceed the Letter of Credit Sublimit at any time.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Maturity Date (or, if such day is not a Business Day, the
immediately preceding Business Day).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate available amount of all Revolving
Commitments at such time. The Letter of Credit Sublimit is part of, and not in
addition to, the aggregate Revolving Commitments.

“Line Cap” shall mean, on any date of determination, the lesser of (i) the
aggregate Revolving Commitments of the Revolving Lenders on such date, and
(ii) the Borrowing Base as of such date. The Borrowing Base at any time shall be
determined by reference to the Balance Sheet Certificate or Borrowing Base
Certificate, as applicable, most recently delivered to the Co-Collateral Agents
on or prior to such date as the same may be adjusted in accordance with the
terms of Section 2.01(d).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, collateral assignment, hypothecation, encumbrance, charge or security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

“Liquidity” means, at any date of determination, the sum of (a) cash and
Permitted Investments of the Loan Parties that are (i) free and clear of all
liens other than Liens permitted under clause (a) of the definition of
“Permitted Encumbrances” and (ii) not listed as “restricted” (or any similar
term) on the consolidated balance sheet of the Borrower and its Subsidiaries as
of such date and (b) the aggregate undrawn Revolving Commitments in effect on
such date.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guarantee
Agreement and the Guarantee Agreement Supplements, (d) the Collateral Agreement,
(e) the other Security Documents, (f) each Letter of Credit Application, (g) the
Fee Letter, (h) the Intercreditor Agreement, and (i) all other agreements and
instruments executed and delivered from time to time by or on behalf of the
Borrower or any of its Subsidiaries for the benefit of any Secured Party in
connection herewith or therewith; provided that when used in the Guarantee
Agreement or any Security Documents, the term “Loan Documents” shall also
include the Secured Hedge Agreements and the Cash Management Documents.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means an extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan or a Swingline Loan.

 

30



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Market Disruption Notice” has the meaning specified in Section 2.15.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement”.

“Material Adverse Effect” means any event, circumstance or condition that,
either individually or in the aggregate, has had, or could reasonably be
expected to have a materially adverse effect on (a) the business, properties,
financial condition, or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Obligations), or
obligations in respect of one or more Swap Agreements, of one or more of the
Borrower and its Subsidiaries in an aggregate principal amount of at least
$10,000,000 and any Indebtedness under the Second Lien Notes. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or any Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Owned Property” means any real property owned by the Borrower or any
Subsidiary on the Effective Date or purchased or otherwise acquired by any Loan
Party after the Effective Date, in either case having a fair market value of at
least $1,000,000.

“Material Subsidiary” means each Wholly Owned Subsidiary of the Borrower other
than an Immaterial Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting to the Administrative
Agent a Lien on any Mortgaged Property to secure the Obligations. Each Mortgage
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower.

“Mortgaged Property” means each Material Owned Property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent pursuant to Section 5.12 or Section 5.13.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six years.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance

 

31



--------------------------------------------------------------------------------

proceeds received in respect thereof in cash or Permitted Investments, and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments received in respect thereof in cash or Permitted Investments,
minus (b) the sum of (i) all reasonable and customary fees and out-of-pocket
expenses paid by the Borrower and its Subsidiaries in connection with such event
(including reasonable and customary attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses and brokerage, consultant,
accountant and other customary fees), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a Sale-Leaseback or a
casualty or a condemnation or similar proceeding), the amount of all payments
that are permitted hereunder and are made by the Borrower and its Subsidiaries
as a result of such event to repay Indebtedness (other than the Loans) secured
by such asset and subject to mandatory prepayment as a result of such event,
(iii) the amount of all Taxes paid (or reasonably estimated to be payable), and
(iv) the amount of any reserves established by the Borrower and its Subsidiaries
to fund contingent liabilities reasonably estimated to be payable, that are
directly attributable to such event or any transaction occurring in connection
with any resulting prepayment event hereunder, provided that any reduction at
any time in the amount of any such reserves (other than as a result of payments
made in respect thereof) shall be deemed to constitute the receipt by the
Borrower at such time of Net Proceeds in the amount of such reduction.

“Net First Lien Secured Debt” means Consolidated Net Debt other than any portion
of Consolidated Net Debt that is unsecured or is secured solely by a Lien that
is junior to the Liens securing the Obligations.

“Net First Lien Leverage Ratio” means, on any date, the ratio of (a) Net First
Lien Secured Debt as of such date to (b) Consolidated EBITDA for the most
recently ended Test Period.

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, and (d) other non-cash charges (provided, in
each case, that if any non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of any prepaid cash item that was paid in a
prior period).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note of the Borrower payable to any Revolving Lender
or its assigns, substantially in the form of Exhibit F hereto, evidencing the
aggregate Indebtedness of the Borrower to such Revolving Lender resulting from
the Revolving Loans made by such Revolving Lender.

“NY UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

32



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or any of its Subsidiaries arising under
any Loan Document or otherwise with respect to any Loan or Letter of Credit or
Secured Hedge Agreement (other than any Excluded Swap Obligations) or Cash
Management Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower or any such Subsidiary of an Insolvency
Proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including Guarantees) to pay principal, interest,
Letter of Credit commissions, reimbursement obligations, charges, expenses,
fees, reasonable fees, out-of-pocket expenses and actual disbursements of
counsel, indemnities and other amounts payable by any Loan Party or any other
Subsidiary under any Loan Document and (b) the obligation of any Loan Party or
any other Subsidiary to reimburse any amount in respect of any of the foregoing
that any Lender may elect to pay or advance on behalf of such Loan Party or such
Subsidiary in accordance with the express terms and conditions of any Loan
Document.

“OID” means original issue discount.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, declaration, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies (including
additions to tax, penalties and interest with respect thereto) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Outstanding Amount” means (a) with respect to the Revolving Loans and Swingline
Loans on any date, the outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Revolving Loans and Swingline
Loans (including any refinancing of outstanding Unreimbursed Amounts under
Letters of Credit or L/C Credit Extensions as a Revolving Borrowing and
Swingline Loans), as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Stated Amount thereof on such
date after giving effect to any related L/C Credit Extension occurring on such
date and any other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving
Borrowing) or any reductions in the Stated Amount of related Letters of Credit
taking effect on such date.

“Overadvance” has the meaning assigned to such term in Section 2.01(c).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

33



--------------------------------------------------------------------------------

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA and which is (a) is maintained, funded or administered for
the employees of a Loan Party or any ERISA Affiliate or (b) has at any time
within the preceding six years been maintained, funded or administered for the
employees of a Loan Party or any of its current or former ERISA Affiliates.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

“Permitted Acquisition” means the non-hostile purchase or other acquisition, by
merger or otherwise, by the Borrower or any Subsidiary of all of the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Wholly Owned Subsidiary of the Borrower
(including as a result of a merger, amalgamation or consolidation between any
Subsidiary and such Person) and a Guarantor, (b) all transactions related
thereto are consummated in accordance in all material respects with all
applicable Laws and in conformity with all applicable Governmental
Authorizations and, in the case of any acquisition of a Person, the Board of
Directors of such acquired Person or its selling equity-holders shall have
approved such purchase or other acquisition, (c) such Person so purchased or
otherwise acquired and the business of such Person, or such assets, as the case
may be, constitute a business permitted by Section 6.03(b), (d) with respect to
each such purchase or other acquisition, all actions required to be taken with
respect to such newly created or acquired Subsidiary (including each subsidiary
thereof) or assets in order to satisfy the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken, (e) immediately before and after giving effect
to any such purchase or other acquisition, (i) no Default or Event of Default
shall have occurred and be continuing, (ii) the Borrower shall be in compliance
with the covenant set forth in Section 6.11 on a Pro Forma Basis as of the end
of the most recently ended Test Period and (iii) the Total Leverage Ratio shall
not be greater than 5.25:1.00 on a Pro Forma Basis for the most recently ended
Test Period, (f) after giving effect to any such purchase or acquisition, the
Borrower shall have Liquidity of at least $25,000,000 and (g) the Borrower shall
have delivered to the Administrative Agent, at least five Business Days prior to
the date on which such purchase or acquisition is to be consummated, a
certificate of a Financial Officer in form and substance reasonably acceptable
to the Administrative Agent, certifying that all the requirements set forth in
this definition have been satisfied with respect to such purchase or other
acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clauses (e)(ii) and (e)(iii) above.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

 

34



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges
(excluding any Lien imposed by ERISA or Code Section 430) that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate action diligently pursued, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(b) statutory or common law Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, suppliers or construction contractors’
Liens and other similar Liens arising in the ordinary course of business that
secure amounts not overdue for a period of more than 30 days or, if more than 30
days overdue, are being contested in good faith and by appropriate actions
diligently pursued, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

(c) Liens incurred or pledges or deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other social security legislation (excluding any Lien imposed by ERISA or
Code Section 430) and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit for the benefit of) insurance carriers providing property, casualty or
liability insurance to the Borrower or any Subsidiary;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including those to secure health, safety and environmental
obligations, but in all cases, other that Indebtedness for borrowed money)
incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, covenants, and other similar charges or encumbrances
and minor title defects affecting real property imposed by law or arising in the
ordinary course of business, in each case whether now or hereafter in existence,
that, in the aggregate, do not materially and adversely interfere with the use
of the property encumbered thereby for its intended purpose or with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on specific goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries to facilitate the purchase, shipment or storage of such goods;
and

(h) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit.

“Permitted Investments” means any of the following, to the extent owned by the
Borrower or any Subsidiary:

(a) Dollars or other currencies held by it from time to time in the ordinary
course of business;

 

35



--------------------------------------------------------------------------------

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 180 days from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of $500,000,000 or (ii) having a rating of at least
A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

(g) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory having a rating of at least A from S&P or
A2 from Moody’s (or the equivalent thereof);

(h) investments with average maturities of 12 months or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(j) investments, classified in accordance with GAAP as current assets of the
Borrower or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least $500,000,000, and, in either
case, the portfolios of which are limited such that all of such investments are
of the character, quality and maturity described in clauses (a) through (i) of
this definition.

 

36



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon and by an amount equal to any
existing commitments unutilized thereunder and as otherwise permitted under
6.01, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(c), Indebtedness resulting from
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of (and in the case
of the Second Lien Notes a final maturity date which is equal to or later than
180 days after the Revolving Maturity Date under clause (a) of the definition
thereof), and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (d) such
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended Indebtedness shall only be guaranteed by the Borrower and/or the
Subsidiaries that are otherwise guarantors of the Indebtedness being modified,
amended, restated, amended and restated, refinanced, refunded, renewed or
extended at the time of such modification, amendment, restatement, amendment and
restatement, refinancing, refund, renewal or extension of Indebtedness occurs,
unless a new Loan Party is being added to the Loan Documents concurrently with
such Permitted Refinancing, in which case such new Loan Party may also become an
obligor under such Permitted Refinancing Indebtedness, (e) such modified,
amended, restated, amended and restated, refinanced, refunded, renewed or
extended Indebtedness shall not be secured by any property or assets other than
the property or assets that were collateral (and then only with the same
priority) for the Indebtedness being modified, refinanced, refunded, renewed or
extended at the time of such modification, refinancing, refunding, renewal or
extension, unless any additional property or assets are being added as
Collateral to secure the Obligations concurrently with such Permitted
Refinancing, in which case such additional property and/or assets may also
secure such Permitted Refinancing Indebtedness, (f) to the extent such
Indebtedness being so modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended shall be subordinated in right of
payment to the Obligations, such modification, amendment, restatement, amendment
and restatement, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
so modified, refinanced, refunded, renewed or extended, (g) the terms and
conditions of any such modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, shall
not be less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, amended, restated, amended and
restated, refinanced, refunded, renewed or extended, and would not be prohibited
to be made as an amendment to such refinanced Indebtedness under Section 6.06(d)
hereof; provided that the Borrower shall deliver a certificate of a Responsible
Officer to the Administrative Agent at least five Business Days prior to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements, which certificate shall be conclusive unless
the Administrative Agent provides notice to the Borrower of its reasonable
objection during such five-Business Day period together with a reasonable
description of the basis upon which it objects, and (h) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor on the Indebtedness being modified, refinanced, refunded, renewed or
extended.

 

37



--------------------------------------------------------------------------------

“Permitted Sale-Leaseback” means any Sale-Leaseback of fixed assets (other than
Equipment included in the Borrowing Base) consummated by the Borrower or any of
its Subsidiaries after the Effective Date; provided that any such Sale-Leaseback
(a) is not between the Borrower and any of its Subsidiaries or between or among
Subsidiaries of the Borrower or a Loan Party and another Loan Party, (b) is
consummated for fair market value as determined at the time of consummation of
such Sale-Leaseback by management of the Borrower in good faith and is made
pursuant to leases on market terms, (c) no Default shall have occurred and be
continuing at the time of consummation of such Sale-Leaseback and (d) the fair
market value of all property Disposed in one of more Sale-Leasebacks by the
Borrower and its Subsidiaries does not exceed $5,000,000 in the aggregate.

“Permitted Subordinated Indebtedness” means Indebtedness of a Loan Party which
(a) has no maturity date or scheduled amortization prior to the date that is six
months after the Latest Maturity Date, (b) has no amortization or optional or
mandatory repayment, repurchase, redemption or similar provisions that may be
effected at any time when the Obligations or any extension, refinancing,
replacement or repurchase thereof, in whole or in part, is outstanding, (c) has
no guarantees or other credit support from any Person other than a Loan Party,
(d) has no financial maintenance covenants, (e) has no covenants, events of
default or similar provisions that are more restrictive than those contained in
the Loan Documents and (f) is subordinated in right of payment to the
Obligations on terms reasonably acceptable to the Administrative Agent; provided
that if such Indebtedness is secured (i) the Liens securing such Indebtedness
shall be junior to the Liens securing the Obligations, (ii) the security
agreements governing such Indebtedness are reasonably acceptable to the
Administrative Agent and (iii) the providers of such Indebtedness (or an agent
for such providers) shall have entered into a customary intercreditor agreement
reasonably acceptable to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned to such term in Section 5.02.

“Prime Rate” means the rate publicly announced from time to time by Royal Bank
of Canada as its prime commercial lending rate for Dollar loans in the United
States. The Prime Rate is based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Royal Bank of Canada shall take effect at the opening of business
on the day specified in the public announcement of such change. The Prime Rate
is not necessarily the lowest rate charged by Royal Bank of Canada to its
customers.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement for an applicable period of measurement to be made on a Pro
Forma Basis, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to

 

38



--------------------------------------------------------------------------------

such Indebtedness as at the relevant date of determination (taking into account
any hedging obligation applicable to such Indebtedness); provided that the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by the Borrower in good faith) (i) directly
attributable to such transaction, (ii) expected to have a continuing impact on
the Borrower and its Subsidiaries and (iii) factually supportable and
quantifiable.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
respective applicable Facility or Facilities at such time and the denominator of
which is the amount of the Commitments under the applicable Facility or
Facilities at such time; provided that if any Commitment for a Facility has been
terminated, then the Pro Rata Share of each Lender as it pertains to such
Facility shall be determined based on the outstanding principal amount of the
Loans under such Facility held by such Lender divided by the aggregate principal
amount of all outstanding Loans under such Facility immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Projections” means the forecasts, in form reasonably acceptable to the
Administrative Agent, of the financial performance of the Borrowing and its
Subsidiaries after giving effect to the Transactions, prepared on an annual
basis through the 2017 Fiscal Year.

“Public Lender” has the meaning assigned to such term in Section 5.02.

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

“Receivables” means accounts (as that term is defined in the NY UCC).

“Receivables Reserves” means, as of any date of determination, those reserves
that the Co-Collateral Agents deems necessary or appropriate, in their Permitted
Discretion and subject to Section 2.01(d), to establish and maintain (including
reserves for rebates, discounts, warranty claims, and returns) with respect to
the Eligible Receivables.

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than Existing
Letters of Credit) as of the Effective Date, including Indebtedness under the
Existing Credit Agreement (other than Indebtedness hereunder, existing
Capitalized Leases, and the Indebtedness listed on Schedule 6.01) and the
discharge (or the making of arrangements for discharge) of all Liens on assets
of the Borrower and its Subsidiaries other than Liens permitted pursuant to
Section 6.02(c).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, controlling
persons, advisors and other representatives of such Person and of each of such
Person’s Affiliates and permitted successors and assigns.

 

39



--------------------------------------------------------------------------------

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, leeching or migration of any
Hazardous Material in or into the environment, including the movement of any
Hazardous Material through the air, soil, subsoil, surface, water, ground water,
rock formation or otherwise.

“Rent Reserves” means, as to each location at which Borrower has Inventory,
Equipment or books and records located and as to which a collateral access
agreement, in form or substance reasonably satisfactory to the Co-Collateral
Agents, have not been received by the Co-Collateral Agents, a reserve in an
amount equal to the greater of (a) the number of months rent for which the
landlord will have, under applicable law, a Lien in the Inventory and/or
Equipment of Borrower to secure the payment of rent or other amounts under the
lease relative to such location, or (b) two months rent under the lease relative
to such location.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Committed Loan Notice and (b) with respect
to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the aggregate Revolving
Exposures and unused Commitments at such time; provided that to the extent set
forth in Section 9.02, whenever there are one or more Defaulting Lenders, the
total outstanding Revolving Exposures of, and the unused Revolving Commitments
of, each Defaulting Lender shall in each case be excluded for purposes of making
a determination of Required Lenders; provided, further, that if there are two or
more Lenders, the consent of at least two Lenders shall also be required to
constitute Required Lenders; provided further that for purposes of this
definition, a Lender, an Affiliate of a Lender and an Approved Fund thereof
shall constitute one Lender.

“Reserves” means as of any date of determination, those reserves, including
Receivable Reserves and Rent Reserves, that the Co-Collateral Agents deem
necessary or appropriate, in their Permitted Discretion and subject to
Section 2.01(d), to establish and maintain (including reserves with respect to
(a) sums that Borrower or its Subsidiaries are required to pay under any Section
of this Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of the Co-Collateral Agents likely would
have a priority superior to the Co-Collateral Agents’ Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of any Loan Party, or any
other senior officer (or a person performing similar functions) of a Loan Party
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on

 

40



--------------------------------------------------------------------------------

account of the purchase, retraction, redemption, retirement, defeasance,
acquisition, cancellation or termination of any Equity Interests in the Borrower
or any Subsidiary, or on account of any return of capital to stockholders,
partners or members (or the equivalent of any thereof and including any thereof
acquired through the exercise of warrants or rights of conversion, exchange or
purchase) of the Borrower or any Subsidiary, or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any Subsidiary.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and Swingline Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.05 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Revolving Commitments is $90,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s (or its
Applicable Lending Office’s) Revolving Loans, Swingline Loans and its L/C
Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Revolving Maturity Date” means the earlier of (a) the fifth anniversary of the
Effective Date, or (b) the date that is 91 days prior to the maturity date of
the Second Lien Note unless the Second Lien Notes are repaid, refinanced
pursuant to a Permitted Refinancing, or otherwise satisfied in full.

“Second Lien Indenture” means the Indenture, dated as of June 19, 2014 between
the Borrower, the subsidiary guarantors party thereto and the Second Lien
Trustee, governing the Second Lien Notes.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Notes and all documents entered into in connection therewith.

“Second Lien Notes” means the 7.375% second lien secured Senior Notes due 2019
issued by the Borrower in an aggregate principal amount of $250,000,000 pursuant
to the Second Lien Indenture.

“Second Lien Trustee” means U.S. Bank National Association, in its capacity as
the trustee under the Second Lien Note Documents, and its successors and assigns
in such capacity.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor to its rating agency business.

 

41



--------------------------------------------------------------------------------

“Sale-Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Agreement permitted under
Section 6.01(d) that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means, collectively, the Agents, the Lenders, the Issuing
Banks, the Hedge Banks and the Cash Management Banks.

“Security Documents” means the Collateral Agreement, the IP Security Agreement,
the Mortgages, the Collateral Agreement Supplements, the IP Security Agreement
Supplements and each other security agreement, pledge agreement or similar
document executed and delivered in favor of the Administrative Agent, on behalf
of the Secured Parties, to secure any of the Obligations.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Transaction” means, with respect to any period, the Transactions and
any Permitted Acquisition, Investment, Disposition, incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment, or other event that by the terms of the Loan
Documents requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis; provided
that, any increase in the Revolving Commitment shall be deemed to be fully
drawn.

“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board of

 

42



--------------------------------------------------------------------------------

Governors and applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D issued by the
Board of Governors). Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable Law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposures
and unused Commitments representing more than 80% of the aggregate Revolving
Exposures and unused Commitments at such time; provided that to the extent set
forth in Section 9.02, whenever there are one or more Defaulting Lenders, the
total outstanding Revolving Exposures of, and the unused Revolving Commitments
of, each Defaulting Lender shall in each case be excluded for purposes of making
a determination of Supermajority Lenders; provided, further, that if there are
two or more Lenders, the consent of at least two Lenders shall also be required
to constitute Supermajority Lenders; provided further that for purposes of this
definition, a Lender, an Affiliate of a Lender and an Approved Fund thereof
shall constitute one Lender.

“Swap Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Agreement, agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark to market value(s) for such Swap Agreements, as determined by the
applicable counterparty in accordance with the terms thereof and in accordance
with customary methods for calculating mark-to-market values under similar
arrangements by such counterparty.

 

43



--------------------------------------------------------------------------------

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Royal Bank of Canada, in its capacity as provider of
Swingline Loans, or any successor Swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a)(i).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b).

“Swingline Obligations” means, as at any date of determination, the aggregate
principal amount of all Swingline Loans outstanding.

“Swingline Sublimit” means an amount equal to the lesser of (a) $7,500,000 and
(b) the aggregate principal amount of the Revolving Commitments. The Swingline
Sublimit is part of, and not in addition to, the Revolving Commitments.

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as Syndication Agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, stamp taxes, withholdings or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” has the meaning specified in Section 8.10(a).

“Test Period” means for any date of determination under this Agreement, the most
recent period of four consecutive fiscal quarters of the Borrower for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01(a) or (b).

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.01(a) or (b).

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Net
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any of its Subsidiaries in connection with the Transactions.

“Transactions” means, collectively, (a) the Financing Transactions, (b) issuance
of the Second Lien Notes, (c) the Refinancing and (d) the payment of the
Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

44



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Line Fee” has the meaning specified in Section 2.08(a).

“Voting Interests” means Equity Interests entitled to vote, including any Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulations Section 1.956-2(c)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness; provided, that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Revolver Debt or any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization of or prepayments
made on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Wholly Owned” means, with respect to any Person at any date, a subsidiary of
such Person of which securities or other ownership interests representing 100%
of the Equity Interests (other than (a) directors’ qualifying shares and
(b) nominal shares issued to foreign nationals to the extent required by
applicable Laws) are, as of such date, owned, controlled or held by such Person
or one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be

 

45



--------------------------------------------------------------------------------

construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) in the computation of periods of time in
any Loan Document from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” mean “to but
excluding” and the word “through” means “to and including” and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements of the Borrower, except as otherwise
specifically prescribed herein; provided, however, that if the Borrower notifies
the Administrative Agent that it requests an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Effective
Date or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then the Administrative Agent and the
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and the
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, (a) the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred and (b) the Borrower
shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of any applicable ratios, baskets and
other requirements hereunder before and after giving effect to such Accounting
Change.

SECTION 1.05 Effectuation of Transactions. All references herein to the Borrower
and its Subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Transactions to occur on the Effective
Date, unless the context otherwise requires.

SECTION 1.06 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements
and other modifications are permitted by any Loan Document, and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

46



--------------------------------------------------------------------------------

SECTION 1.09 Currency Translation. For purposes of any determination under
Article V, Article VI (other than Section 6.11) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a currency exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Disposition or Restricted Payment in a currency other than Dollars, no Default
or Event of Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Disposition or Restricted Payment made. For purposes
of Section 6.11, amounts in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates used in preparing the most recently
delivered financial statements pursuant to Section 5.01(a) or (b).

SECTION 1.10 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Stated Amount
of such Letter of Credit in effect at such time; provided, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the Stated Amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

SECTION 1.11 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, for the purposes of calculating the Net First Lien Leverage Ratio or
Total Leverage Ratio, Specified Transactions that have been made (a) during the
applicable Test Period, or (b) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
being made shall be calculated on a Pro Forma Basis; provided, that for purposes
of calculating the covenants pursuant to Section 6.11, any Specified
Transactions that occurred subsequent to the end of the applicable Test Period
shall not be given Pro Forma Effect.

ARTICLE II

The Credits

SECTION 2.01 The Loans.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make (or cause its Applicable Lending Office to make) loans
(each such loan, a “Revolving Loan”) from time to time, on any Business Day
during the Revolving Availability Period in Dollars in an aggregate principal
amount at any time outstanding not to exceed the lesser of

(i) such Revolving Lender’s Revolving Commitment, or

(ii) such Revolving Lender’s Pro Rata Share of (x) the Line Cap less the
outstanding principal amount of Swingline Loans and the L/C Exposures at such
time.

(b) Within the limits of each Lender’s Revolving Commitment and the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.11, and reborrow under this Section 2.01; provided, however,
that no Revolving Lender shall be required to make Revolving Loans if, as a
result of making such Revolving Loans, the aggregate Revolving Exposures of all
Revolving Lenders at such time would exceed the Line Cap. Revolving Loans may be
ABR Loans or Eurodollar Rate Loans, as further provided herein.

 

47



--------------------------------------------------------------------------------

(c) If the Borrower requests that Revolving Lenders make, or permit to remain
outstanding Revolving Loans in excess of the Borrowing Base (any such excess
Revolving Loan is herein referred to as an “Overadvance”), the Administrative
Agent may, in its sole discretion, elect to make, or permit to remain
outstanding such Overadvance; provided, however, that the Administrative Agent
may not cause Revolving Lenders to make, or permit to remain outstanding,(A)
aggregate Revolving Loans in excess of the aggregate Revolving Commitments of
the Revolving Lenders less the sum of outstanding Swing Loans plus the L/C
Exposures, or (B) an Overadvance in an aggregate amount in excess of 10% of the
aggregate Revolving Commitments of the Revolving Lenders; provided, further,
that no Overadvance shall remain outstanding for more than ninety
(90) consecutive calendar days during any one 180 consecutive calendar day
period. If an Overadvance is made, or permitted to remain outstanding, pursuant
to the preceding sentence, then all Revolving Lenders shall be bound to make, or
permit to remain outstanding, such Overadvance based upon their Pro Rata Share
regardless of whether the conditions to lending set forth in Section 4.02 have
been met. Furthermore, Required Lenders may prospectively revoke the
Administrative Agent’s ability to make or permit Overadvances by written notice
to Administrative Agent. All Overadvances shall constitute Alternate Base Rate
Loans and shall bear interest at the Alternate Base Rate plus the Applicable
Margin for Revolving Loans.

(d) Notwithstanding anything to the contrary in this Section 2.01, the
Co-Collateral Agents shall have the right (but not the obligation), in the
exercise of their Permitted Discretion, to modify eligibility criteria for one
or more components of the Borrowing Base and establish and increase or decrease
Reserves against the Borrowing Base. The modification of such eligibility
criteria and the amount of Reserves established by the Co-Collateral Agents
shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such Reserve and shall not be
duplicative of any other Reserve established and currently maintained. In
addition, upon request of the Borrower, the Administrative Agent shall establish
a Reserve against the Borrowing Base (including under clause (a) of the
definition thereof) with respect to Obligations under Secured Hedge Agreements
and Cash Management Documents in such amount as the Borrower may request so long
as (i) no Default or Event of Default exists, and (ii) after giving effect to
such Reserve, the aggregate Revolving Exposure of all Revolving Lenders at such
time would not exceed the Line Cap; provided that any release or reduction of
such Reserves shall be upon joint instructions from the Borrower and the
applicable Cash Management Bank or Hedge Bank. The Borrowing Base at any time
shall be determined by the Co-Collateral Agents by reference to the Balance
Sheet Certificate or Borrowing Base Certificate most recently delivered, as
adjusted from time to time to reflect modifications of eligibility criteria
and/or Reserves by the Co-Collateral Agents pursuant to this Section 2.01(d).

SECTION 2.02 Borrowings, Conversions and Continuations of Loan

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, which may be given by telephone. Each
such notice must be received by the Administrative Agent not later than 12:00
noon (New York City time) (i) three Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans (or any conversion of ABR
Loans to Eurodollar Rate Loans) and (ii) one Business Day before the requested
date of any Borrowing of ABR Loans or any conversion of Eurodollar Rate Loans to
ABR Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Section 2.03(c), and except with respect to the initial Credit Extension,
each Borrowing of, continuation of or conversion to ABR Loans, shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess

 

48



--------------------------------------------------------------------------------

thereof. Each Committed Loan Notice shall specify, as applicable, (i) whether
the Borrower is requesting a Revolving Borrowing or a conversion or continuation
of Revolving Loans from one Type to the other, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) and the location and number of the Borrower’s account
or such other account or accounts to which funds are to be disbursed, or, in the
case of any ABR Revolving Committed Loan Notice to finance the reimbursement of
an L/C Advance as provided in Section 2.03(c), the identity of the Issuing Bank
that made such L/C Advance. If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice with respect to Loans or fails to give a timely request
for conversion or continuation pursuant to a Committed Loan Notice, then the
applicable Loans shall be made as or converted to, ABR Loans. Any such automatic
conversion to ABR Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Appropriate Lender
of the details of any automatic conversion to ABR Loans or continuation
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make (or cause its Applicable Lending Office to make) the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 1:00 p.m. (New York City time)
on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings and second,
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 2.17 in
connection therewith. During the existence of a Default under Section 7.01(a),
7.01(b), 7.01(h), 7.01(i) or an Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans may be converted to or continued
as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

(e) Anything in subsections (a) to (d) above to the contrary notwithstanding,
after giving effect to all Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than ten Interest Periods in the aggregate in effect for all Borrowings,
unless otherwise agreed between the Borrower and the Administrative Agent.

 

49



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitments.

(i) On and after the Effective Date, each Existing Letter of Credit shall be
deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents and for all purposes hereof will be
deemed to have been issued on the Effective Date. Subject to the terms and
conditions set forth herein, (1) each Issuing Bank agrees, in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.03,
(A) from time to time on any Business Day during the period from the Effective
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of the Borrower and the other Loan
Parties and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (B) to honor drafts under the Letters of
Credit and (2) the Revolving Lenders severally agree to participate in Letters
of Credit issued pursuant to this Section 2.03(a)(i); provided that no Issuing
Bank shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if, in each case, after giving effect to such L/C Credit Extension,
(1) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit, (2) the Outstanding Amount of the L/C Obligations of any
Issuing Bank would exceed such Issuing Bank’s Letter of Credit Commitment,
(3) the Revolving Exposure of any Lender would exceed such Lender’s Revolving
Commitment, or (4) the aggregate Revolving Exposure of all Revolving Lenders at
such time would exceed the Line Cap. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) An Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
loss cost or expense which was not applicable on the Effective Date (for which
such Issuing Bank is not otherwise compensated hereunder);

 

50



--------------------------------------------------------------------------------

(2) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(3) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date;

(4) the issuance of such Letter of Credit would violate any Laws binding upon
such Issuing Bank; or

(5) the Letter of Credit is to be denominated in a currency other than Dollars.

(iii) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (1) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (2) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) In the case where any Revolving Lender is at any time a Defaulting Lender,
the Defaulting Lender’s Pro Rata Share of the L/C Obligations will be
reallocated among all Revolving Lenders that are not Defaulting Lenders (pro
rata in accordance with their respective Pro Rata Share) but only to the extent
the total Revolving Exposure of all Revolving Lenders that are not Defaulting
Lenders plus such Defaulting Lender’s Pro Rata Share of the L/C Obligations and
any Swingline Loans, except to the extent Cash Collateralized, does not exceed
the Letter of Credit Sublimit (calculated excluding the Revolving Commitment of
any Defaulting Lender except to the extent of any outstanding Revolving Loans of
such Defaulting Lender in which case the Revolving Commitments of all Defaulting
Lenders shall be deemed to be zero (except to the extent Cash Collateral has
been posted by such Defaulting Lender in respect of any portion of such
Defaulting Lender’s L/C Obligations or participations in Swingline Loans) for
purposes of any determination of the Revolving Lenders’ respective Pro Rata
Share of L/C Obligations (including for purposes of all fee calculations
hereunder)). To the extent any Defaulting Lender’s Pro Rata Share of the L/C
Obligations is not reallocated to Revolving Lenders that are not Defaulting
Lenders pursuant to immediately preceding sentence for any reason, the Borrower
shall Cash Collateralize any such L/C Obligations in accordance with
Section 2.13 within two Business Days following the Administrative Agent’s
request therefor.

(v) No Letter of Credit shall be issued the Stated Amount of which, when added
to the Outstanding Amount of the L/C Obligations (exclusive of the Unreimbursed
Amount of Letters of Credit which are repaid on the date of, and prior to or at
the time of, the issuance of the relevant Letter of Credit) at such time, would
exceed either (1) the Letter of Credit Sublimit or (2) when added to the
aggregate principal amount of all Revolving Loans then outstanding, an amount
equal to the aggregate amount of the Revolving Commitments at such time (after
giving effect to any reductions to the aggregate amount of the Revolving
Commitments on such date).

 

51



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application
together with a Committed Loan Notice requesting the issuance of such Letter of
Credit, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the relevant
Issuing Bank and the Administrative Agent not later than 12:00 noon (New York
City time) at least three Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant Issuing Bank may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant Issuing Bank: (1) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day), (2) the
amount thereof, (3) the expiry date thereof; (d) the name and address of the
beneficiary thereof, (4) the documents to be presented by such beneficiary in
case of any drawing thereunder, (5) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (6) such
other matters as the relevant Issuing Bank may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the relevant Issuing Bank (1) the Letter of Credit to be amended, (2) the
proposed date of amendment thereof (which shall be a Business Day), (3) the
nature of the proposed amendment, and (4) such other matters as the relevant
Issuing Bank may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant
Issuing Bank of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or such
Subsidiary, as the case may be, or enter into the applicable amendment, as the
case may be. Immediately upon the issuance of each Letter of Credit, and without
any further action on the part of an Issuing Bank or the Lenders, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees, to
acquire from the relevant Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share times the amount of such Letter of Credit, effective upon the issuance of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant Issuing Bank shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant Issuing Bank, the Borrower shall not be required to make a specific
request to the relevant Issuing Bank for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant Issuing Bank to permit the renewal
of such Letter of Credit at any

 

52



--------------------------------------------------------------------------------

time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the relevant Issuing Bank shall not permit any such renewal if
(1) the relevant Issuing Bank has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(2) it has received notice (which may be by telephone, followed promptly in
writing, or in writing) on or before the day that is ten Business Days before
the Nonrenewal Notice Date from the Administrative Agent or any Revolving
Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied or waived.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant Issuing Bank shall notify
promptly the Borrower and the Administrative Agent thereof. On the Business Day
on which the Borrower shall have received notice of any payment by an Issuing
Bank under a Letter of Credit (or, if the Borrower shall have received such
notice later than 12:00 noon (New York City time) on any Business Day, on the
immediately following Business Day) (each such date, an “Honor Date”), the
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such Issuing Bank by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”) and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower shall
be deemed to have requested a Revolving Borrowing of ABR Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of ABR Loans but subject to the amount of the unutilized portion of the
Revolving Commitments of the Appropriate Lenders, and subject to the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by an Issuing Bank or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including any such Lender acting as an Issuing Bank)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant Issuing Bank at the
Applicable Lending Office for payments in an amount equal to its Pro Rata Share
of any Unreimbursed Amount in respect of a Letter of Credit not later than 1:00
p.m. (New York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon each Revolving Lender that so makes funds
available shall be deemed to have made an ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant Issuing Bank.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Borrowing of ABR Loans because the

 

53



--------------------------------------------------------------------------------

conditions set forth in Section 4.02 cannot be satisfied or for any other reason
(including due to failure of a Defaulting Lender to fund its Pro Rata Share of
such Unreimbursed Amount to the extent not reimbursed, Cash Collateralized or
otherwise funded in accordance with Section 2.14), the Borrower shall be deemed
to have incurred from the relevant Issuing Bank an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the relevant Issuing Bank pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the relevant
Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant Issuing Bank, the Borrower or any other Person for any
reason whatsoever; (2) the occurrence or continuance of a Default; or (3) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Lender’s obligation to make Revolving
Loans (but not L/C Advances) pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the relevant Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), such Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Federal Funds Effective Rate. A
certificate of the relevant Issuing Bank submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii) If, at any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s L/C Advance
in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to each Revolving Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest

 

54



--------------------------------------------------------------------------------

payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent; provided that no such payments shall be distributed in respect of the Pro
Rata Share of any Defaulting Lender that did not fund its participation
obligations in respect of such Letter of Credit.

(viii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 9.09 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guarantee Agreement or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

55



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
punitive or special damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower to
the extent such damages are determined by a final non-appealable judgment of a
court of competent jurisdiction to have been caused by such Issuing Bank’s gross
negligence, bad faith or willful misconduct when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.

(e) Role of Issuing Banks. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, any Related Parties of the Administrative Agent or the Issuing
Bank nor any of the respective correspondents, participants or assignees of any
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct, or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, any Related Parties of the
Administrative Agent or the Issuing Bank, nor any of the respective
correspondents, participants or assignees of any Issuing Bank, shall be liable
or responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct damages (as opposed to consequential damages, punitive or
special damages, claims suffered in respect of which are suffered by the
Borrower to the extent permitted by applicable Law, suffered by the Borrower
caused by such Issuing Bank’s willful misconduct, bad faith or gross negligence
or such Issuing Bank’s willful, bad-faith or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined by a final non-appealable
judgment of a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuing Bank
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(f) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender (in accordance with its Pro Rata Share)
a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the product of (i) the Applicable Rate for Revolving Loans
that are Eurodollar Rate Loans and (ii) the average daily Stated Amount of such
Letter of Credit; provided that Letter of Credit fees accrued with respect to
any Pro Rata Share of any Letters of Credit during the period prior to the time
any Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Administrative Agent so long as such Lender shall be a Defaulting
Lender

 

56



--------------------------------------------------------------------------------

except to the extent that such Lender’s Pro Rata Share of the Letter of Credit
fee shall otherwise have been due and payable to such Defaulting Lender prior to
such time; and provided, further, that no Letter of Credit fee shall accrue to
any Defaulting Lender so long as such Lender shall be a Defaulting Lender. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears and
shall be payable on the last Business Day of each March, June, September and
December and on the Revolving Maturity Date, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and, thereafter, on demand.

(g) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee (a “Fronting Fee”) with respect to each Letter of Credit issued by
it equal to 0.25% per annum of the Stated Amount of such Letter of Credit. Such
Fronting Fees shall be computed on a quarterly basis in arrears and shall be
payable on the last Business Day of each March, June, September and December and
on the Revolving Maturity Date, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. In addition, the Borrower shall pay directly to
each Issuing Bank for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuing Bank relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
three Business Days of demand and are non-refundable.

(h) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
or inconsistency between the terms of any Loan Document and the terms of any
Letter of Credit Application, the terms of such Loan Document shall control.

(i) Borrower Obligations. Notwithstanding the fact that any Letters of Credit
are issued for the account of Subsidiaries of the Borrower, any such L/C
Obligations in respect of such Letters of Credit issued for the account of
Subsidiaries shall for all purposes constitute Obligations of the Borrower under
this Agreement and any Credit Extensions in respect of Letters of Credit, as the
case may be, shall be Credit Extensions made for the account of the Borrower
hereunder.

SECTION 2.04 Swingline Loans.

(a) The Swingline.

(i) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make loans (each such loan, a “Swingline Loan”) to the Borrower from
time to time during the Revolving Availability Period in an aggregate amount not
to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the Pro
Rata Share of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided further that after giving effect to any Swingline
Loan, (i) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Revolving Commitment then in
effect, and (ii) the aggregate Revolving Exposure of all Revolving Lenders at
such time would exceed the Line Cap; provided further that, the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under

 

57



--------------------------------------------------------------------------------

Section 2.11, and reborrow under this Section 2.04. Each Swingline Loan shall be
an ABR Loan. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swingline Loan.

(ii) Notwithstanding the foregoing, if at any time any Revolving Lender is a
Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the Swingline
Loans will be reallocated among all Revolving Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Pro Rata Shares) but only
to the extent the total Revolving Exposure of all Revolving Lenders that are not
Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of the Swingline
Loans and any L/C Obligations, in each case, except to the extent Cash
Collateralized, does not exceed the aggregate Revolving Commitments (excluding
the Revolving Commitment of any Defaulting Lender except to the extent of any
outstanding Revolving Loans of such Defaulting Lender, in which case the
Revolving Commitments of all Defaulting Lenders shall be deemed to be zero
(except to the extent Cash Collateral has been posted by such Defaulting Lender
in respect of any portion of such Defaulting Lender’s participations in
Swingline Loans or L/C Obligations) for purposes of any determination of the
Revolving Lenders’ respective Pro Rata Shares of the Swingline Loans (including
for purposes of all fee calculations hereunder)).

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable written notice to the Swingline Lender. Each such notice
must be received by the Swingline Lender not later than 11:00 a.m. (New York
City time) on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000 (and any amount in excess
thereof shall be an integral multiple of $500,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender of a written Swingline
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will, provided that all applicable
conditions in Section 4.02 are satisfied or waived, not later than 2:00 p.m.
(New York City time) on the borrowing date specified in such Swingline Loan
Notice, make the amount of its Swingline Loan available to the Borrower.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
(and, not less frequently than weekly, shall) request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swingline Lender to so request on its
behalf), that each Revolving Lender make an ABR Loan in an amount equal to such
Lender’s Pro Rata Share of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of ABR Loans, but subject to the
unutilized portion of the aggregate Revolving Commitments and the conditions set
forth in Section 4.02. The Swingline Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swingline Lender at the Administrative Agent’s Office for
payments not later than 1:00 p.m. (New

 

58



--------------------------------------------------------------------------------

York City time) on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made an ABR Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with this Section 2.04(c), the request for ABR
Loans submitted by the Swingline Lender as set forth herein shall be deemed to
be a request by the Swingline Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swingline Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the Federal Funds Effective Rate.
A certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (2) the occurrence or
continuance of a Default, (3) the reduction or termination of the Revolving
Commitments, or (4) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Lender’s
obligation to make Revolving Loans (but not to purchase and fund risk
participations in Swingline Loans) pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations (1) shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein or
(2) shall relieve the Borrower or any default in the payment thereof.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Pro Rata Share of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.09 (including
pursuant to any

 

59



--------------------------------------------------------------------------------

settlement entered into by the Swingline Lender in its discretion), each
Revolving Lender shall pay to the Swingline Lender its Pro Rata Share thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Effective Rate. The Administrative Agent will make such demand
upon the request of the Swingline Lender.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its ABR Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swingline
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g) Resignation or Removal of the Swingline Lender. The Swingline Lender may
resign as the Swingline Lender hereunder at any time upon at least 30 days’
prior written notice to the Lenders, the Administrative Agent and the Borrower.
Following such notice of resignation from the Swingline Lender, the Swingline
Lender may be replaced at any time by written agreement among the Borrower (with
the Borrower’s agreement not to be unreasonably withheld, delayed or
conditioned), the Administrative Agent and the successor Swingline Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender. At the time any such resignation or replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Swingline Lender. From and after the effective date of any such
resignation or replacement, (i) the successor Swingline Lender shall have all
the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans to be made by it thereafter and (ii) references
herein and in the other Loan Documents to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the resignation or replacement of the Swingline Lender hereunder, the
replaced Swingline Lender shall remain a party hereto and shall continue to have
all the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans made by it prior to such resignation or replacement,
but shall not be required to make additional Swingline Loans. Notwithstanding
anything to the contrary in this Section 2.04(g) or otherwise, the Swingline
Lender may not resign until such time as a successor Swingline Lender has been
appointed.

SECTION 2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments, or from time to time permanently reduce the
unused Commitments; provided that (i) any such notice shall be received by the
Administrative Agent at least three Business Days prior to the date of the
proposed termination or reduction, (ii) any such partial reduction shall be in
an aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof, and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit exceeds the amount of the aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.

(b) Mandatory.

(i) The Revolving Commitments (A) shall be automatically reduced, on a
dollar-for-dollar basis, by the principal amount of Indebtedness issued or
incurred in contravention of Section 6.01 and (B) shall automatically terminate
on the Revolving Maturity Date. The Letter of Credit Commitment shall
automatically terminate on the Letter of Credit Expiration Date.

 

60



--------------------------------------------------------------------------------

(ii) The Letter of Credit Commitments shall be permanently reduced from time to
time on the date of each reduction in the aggregate Revolving Commitments by the
amount, if any, by which the amount of the aggregate Letter of Credit
Commitments exceed the aggregate Revolving Commitments after giving effect to
such reduction of the aggregate Revolving Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments under this Section 2.05. Upon any reduction of unused Commitments,
the Commitment of each Lender shall be reduced by such Lender’s Pro Rata Share
of the amount by which such Commitments are reduced (other than the termination
of the Commitment of any Lender as provided in Section 2.20). All Unused Line
Fees accrued until the effective date of any termination of the Revolving
Commitments shall be paid on the effective date of such termination.

SECTION 2.06 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders on the Revolving Maturity Date
for the aggregate principal amount of all of its Revolving Loans outstanding on
such date.

(b) Swingline Loans. The Borrower shall repay all outstanding Swingline Loans on
the earlier to occur of (i) the date five Business Days after such Loan is made
and (ii) the Revolving Maturity Date.

SECTION 2.07 Interest.

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period, as the case may be, plus the Applicable Rate and (ii) each ABR
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate.

(b) Notwithstanding the foregoing, commencing (i) upon the occurrence of and
during the continuation of an Event of Default under Section 7.01(a), 7.01(b),
7.01(h) or 7.01(i) and (ii) at the Administrative Agent’s request (at the
direction of the Required Lenders) upon the occurrence of and during the
continuation of any Event of Default not described in the foregoing clause (i),
all principal of or interest on any Loan or any fee or other amount payable by
the Borrower hereunder shall bear interest at a rate per annum equal to the
following (the “Default Rate”) (1) in the case of principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
Section 2.07(a) or (2) in the case of any other amount, 2.00% per annum plus the
rate applicable to ABR Revolving Loans as provided in as provided in
Section 2.07(a) at such time; provided that no amount shall be payable pursuant
to this Section 2.07(b) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; and provided further that no amounts shall accrue pursuant to
this Section 2.07(b) on any amount, reimbursement obligation in respect of any
L/C Advance or other amount payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after any judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

61



--------------------------------------------------------------------------------

SECTION 2.08 Fees. In addition to certain fees described in Section 2.03(f) and
(g):

(a) Unused Line Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share, an
unused line fee (the “Unused Line Fee”) equal to the Applicable Unused Line Fee
Percentage multiplied by the average daily amount by which the aggregate
Revolving Commitment exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations; provided that the
Swingline Exposure of the Revolving Lenders shall be disregarded for purposes of
determining the Unused Line Fee; provided further that the Unused Line Fee
accrued with respect to any of the Revolving Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Unused Line Fee
shall otherwise have been due and payable by the Borrower prior to such time;
and provided, further, that no Unused Line Fee shall accrue on any of the
Revolving Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The Unused Line Fees shall accrue at all times from the
Effective Date until the Revolving Maturity Date, including at any time during
which one or more of the conditions in Article IV is not satisfied, and shall be
due and payable quarterly in arrears on the first Business Day of each fiscal
quarter and on the Revolving Maturity Date, commencing with the first such date
to occur after the Effective Date and on the Revolving Maturity Date. The Unused
Line Fee shall be calculated quarterly in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in the Fee Letter or otherwise in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

SECTION 2.09 Computation of Interest and Fees.

(a) All computations of interest for ABR Loans shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360 day
year and actual days elapsed. Interest shall accrue on each Loan for the day on
which such Loan is made, and shall not accrue on such Loan, or any portion
thereof, for the day on which such Loan or such portion is paid; provided that
any such Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower, the inaccuracy of any Balance Sheet Certificate or
Borrowing Base Certificate, or for any other reason, the Borrower or the Lenders
determine that (i) the Average Availability as of any applicable date was
inaccurate and (ii) a proper calculation of the Average Availability would have
resulted in higher pricing for such period, the Borrower shall be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
Issuing Bank, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect the Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or the Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any

 

62



--------------------------------------------------------------------------------

Lender or the Issuing Bank, as the case may be, under Section 2.03(c)(iv),
2.03(f) or (g) or 2.07(b) or under Article VII. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and acceleration
of the Loans pursuant to Section 7.02 and the repayment of all other Obligations
after an acceleration of the Loans pursuant to Section 7.02. Any additional
interest under this clause (b) shall not be due and payable until demand is made
for such payment pursuant to clause (ii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is two Business Days following such demand.

SECTION 2.10 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(c), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.10(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.10(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.11 Prepayment of Loans.

(a) Optional Prepayments.

(i) The Borrower may, upon delivery of a written notice substantially in the
form of Exhibit J from a Responsible Officer thereof to the Administrative
Agent, at any

 

63



--------------------------------------------------------------------------------

time or from time to time, voluntarily prepay Revolving Loans, in whole or in
part without premium or penalty; provided that (1) such notice must be received
by the Administrative Agent not later than 12:00 noon (New York City time)
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) one Business Day prior to any date of prepayment of ABR Loans, and
(2) any prepayment shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 2.17.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.11(a) if such
prepayment would have resulted from a refinancing in full of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed as a result of the failure or delay in the consummation of a
substantially concurrent Disposition or issuance and sale of Equity Interests or
all or substantially all of the Borrower’s and its Subsidiaries’ assets,
incurrence of Indebtedness by the Borrower or any of its Subsidiaries or a
transaction that would constitute a Change in Control.

(b) Mandatory Prepayments.

(i) (1) If the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 6.05(a), (b),
(c), (d) (to the extent constituting a Disposition to a Loan Party), or (f))
or any Casualty Event occurs, which in the aggregate results in the realization
or receipt by the Borrower or any such Subsidiary of Net Proceeds, the Borrower
shall make a prepayment, in accordance with Section 2.11(b)(i)(3), of an
aggregate principal amount of Revolving Loans equal to 100% of all such Net
Proceeds realized or received by the Borrower or such Subsidiary in connection
with such Disposition or Casualty Event; provided that no such prepayment shall
be required pursuant to this Section 2.11(b)(i)(1) with respect to such portion
of such Net Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.11(b)(i)(2) (which notice may only be provided if no
Default has occurred and is continuing).

(2) With respect to any Net Proceeds realized or received with respect to any
Disposition (other than any Disposition expressly excluded from the application
of Section 2.11(b)(i)(1)) or any Casualty Event, at the option of the Borrower,
the Borrower may, within 12 months following receipt of such Net Proceeds,
reinvest all or any portion of such Net Proceeds in assets useful for the
business of the Borrower and its Subsidiaries; provided that (A) so long as any
Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Default is
continuing) and (B) if any Net Proceeds are not so reinvested by the deadline
specified above or if any such Net Proceeds are no longer intended to be or

 

64



--------------------------------------------------------------------------------

cannot be so reinvested at any time after delivery of a notice of reinvestment
election, an amount equal to 100% of any such Net Proceeds shall be applied, in
accordance with Section 2.11(b)(i)(3), to the prepayment of the Revolving Loans
as set forth in this Section 2.11.

(3) On each occasion that the Borrower must make a prepayment of the Revolving
Loans pursuant to this Section 2.11(b)(i), the Borrower shall, as promptly as
reasonably practicable and in any event within five Business Days after the date
of realization or receipt of such Net Proceeds (or, in the case of prepayments
required pursuant to Section 2.11(b)(i)(2), as promptly as reasonably
practicable and in any event within two Business Days after the deadline
specified therein, or after the date the Borrower reasonably determines that
such Net Proceeds are no longer intended to be or cannot be so reinvested, as
the case may be), make a prepayment, in accordance with Section 2.11(b)(iv)
below, of the principal amount of Revolving Loans in an amount equal to 100% of
such Net Proceeds realized or received.

(ii) If the Borrower or any of its Subsidiaries incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.01, the Borrower shall cause to be prepaid an aggregate principal
amount of Revolving Loans equal to 100% of all Net Proceeds received therefrom
as promptly as reasonably practicable and in any event within five Business Days
after the receipt of such Net Proceeds.

(iii) Except as expressly permitted under Section 2.01(c), if at any time the
aggregate Revolving Exposure of all Revolving Lenders would exceed the Line Cap
then in effect, the Borrower shall immediately repay or prepay Revolving
Borrowings (and, after the Revolving Borrowings shall have been repaid or
prepaid in full, replace, cause to be cancelled or Cash Collateralize (or make
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Bank with respect to) Letters of Credit) in an amount sufficient to
eliminate such excess.

(iv) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Revolving Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.11(b) at least three Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(v) Prepayments of the Revolving Loans made pursuant to clause (iii) of this
Section 2.11(b) shall be applied first to prepay to L/C Borrowings then
outstanding until such L/C Borrowings are paid in full, second, to prepay
Revolving Loans then outstanding comprising part of the same Borrowings until
such Loans are paid in full and third, to Cash Collateralize 105% of the
aggregate Stated Amount of Letters of Credit then outstanding; provided that the
remaining amount (if any) after the prepayment in full of such Loans and
extensions of credit then outstanding and the 105% Cash Collateralization of the
aggregate Stated Amount of Letters of Credit then outstanding may be retained by
the Borrower. Upon the drawing of any Letter of Credit which has been Cash
Collateralized (in whole or in part), such Cash Collateral shall be applied to
reimburse the applicable Issuing Bank or the Revolving Lenders, as applicable.
Each such prepayment shall be paid to the Revolving Lenders in accordance with
their respective Pro Rata Shares.

 

65



--------------------------------------------------------------------------------

(vi) Upon the occurrence, and during the continuance of a Cash Dominion Period,
subject to the provisions of Section 7.03, on each Business Day, the
Administrative Agent shall apply all disbursements and payments made in
immediately available funds credited to the Agent Sweep Account, to repay or
prepay Loans (and, after the Loans shall have been repaid or prepaid in full,
replace, cause to be cancelled or Cash Collateralize (or make other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank with
respect to) Letters of Credit.

(vii) Except as provided in Section 2.05(b)(i) prepayments under this
Section 2.11(b) shall not result in a reduction of the Revolving Commitments.

(c) Interest.

(i) All prepayments under this Section 2.11 shall be accompanied by all accrued
interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date other than the last day of an Interest Period
therefor, any amounts owing in respect of such Eurodollar Rate Loan pursuant to
Section 2.17.

(ii) Notwithstanding any of the other provisions of this Section 2.11, so long
as no Event of Default shall have occurred and be continuing, if any prepayment
of Eurodollar Rate Loans is required to be made under this Section 2.11, prior
to the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.11 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit with the Administrative Agent the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.11. Such deposit shall constitute Cash Collateral for the
Eurodollar Rate Loans to be so prepaid, provided that the Borrower may at any
time direct that such deposit be applied to make the applicable payment required
pursuant to this Section 2.11.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office and in immediately available funds not later than 12:00 noon (New York
City time) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 12:00 noon (New York City time) on any day shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time

 

66



--------------------------------------------------------------------------------

shall be reflected in computing interest or fees, as the case may be; provided
that if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Effective Rate; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Effective Rate. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, then the Administrative Agent may make a demand therefor upon
the Borrower and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by a Lender
hereunder.

A notice by the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and neither the Administrative Agent nor any
Lender shall be responsible for the failure of any other Lender to make its Loan
or purchase its participation.

 

67



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 7.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swingline Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such sub-participations in the participations
in L/C Obligations or Swingline Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 9.09 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment, including the right of
setoff, but subject to Section 9.08 with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

68



--------------------------------------------------------------------------------

SECTION 2.14 Cash Collateral.

(a) If (i) any Event of Default occurs and is continuing and the Administrative
Agent or the Required Lenders, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to Section 7.02(c), (ii) a Default
set forth under Section 7.01(i) occurs and is continuing, (iii) the Revolving
Commitments are terminated pursuant to Section 2.05, (iv) any Defaulting
Lender’s Pro Rata Share of the L/C Obligations is not reallocated to
non-Defaulting Lenders pursuant to Section 2.03(a)(iv) or (v) any Letter of
Credit shall remain outstanding on the Revolving Maturity Date, then (1) in the
case of clause (iv) above, the Borrower shall Cash Collateralize the portion of
the then Outstanding Amount of such Defaulting Lender’s Pro Rata Share of the
L/C Obligations which were not reallocated to non-Defaulting Lenders pursuant to
Section 2.03(a)(iv) and (2) in each other case, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to 105% of such Outstanding Amount determined as of the date of such Event
of Default), and shall do so not later than 2:00 p.m. (New York City time) on
(A) in the case of the immediately preceding clause (i), the Business Day that
the Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 noon (New York City time), (B) in the case of the immediately
preceding clause (ii), the Business Day on which a Default set forth under
Section 7.01(i) occurs and (C) in any other case, the Business Day immediately
following the day that the Borrower receives such notice and, in each case, if
such day is not a Business Day, the Business Day immediately succeeding such
day, by 1:00 p.m. (New York City time) on such day.

(b) The Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks and the Revolving Lenders, to secure the payment and
performance of such L/C Obligations, a security interest in all such cash and
Deposit Accounts and all balances therein and all proceeds of the foregoing. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent Cash Collateral an amount equal to the
excess of (i) such aggregate Outstanding Amount over (ii) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant Issuing Bank. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations plus costs incidental thereto and so long as no other Default has
occurred and is continuing, the excess shall be refunded to the Borrower. If any
such Default is cured or waived and no other Default is then occurring and
continuing, the amount of any Cash Collateral and accrued interest thereon shall
be refunded to the Borrower.

SECTION 2.15 Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, or that Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and the Interest Period of such
Eurodollar Rate Loan, such Lenders shall provide a written notice to the
Administrative Agent to such effect (a “Market Disruption Notice”), and, upon
receipt of such notice, the Administrative Agent will promptly notify the
Borrower and each Lender in writing. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (promptly upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of ABR Loans in the amount specified therein.

 

69



--------------------------------------------------------------------------------

SECTION 2.16 Increased Costs.

(a) If any Lender reasonably determines that as a result of the introduction of
or any Change in Law or a change in the interpretation of any Law with which
such Lender is required to comply, in each case, after the date hereof, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Loan (other than an ABR Loan) or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 2.16(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes covered by Section 2.18, (ii) the
imposition of, or any change in the rate of, any Taxes imposed on or measured by
net income (including branch profits) and franchise (and similar) Taxes imposed
in lieu of net income taxes payable by such Lender, (iii) any U.S. withholding
tax imposed pursuant to Sections 1471 through 1474 of the Code or any Treasury
regulations promulgated thereunder or (iv) reserve requirements contemplated by
Section 2.16(c)), then from time to time within ten Business Days after written
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 2.19), the Borrower shall pay to such Lender such additional amounts as
will reimburse such Lender for such increased cost or reduction; provided that
it shall be a condition to such Lender’s exercise of its rights under this
Section 2.16 that such Lender generally be exercising similar rights under
similar financing arrangements with respect to similarly situated borrowers. At
any time when any Eurodollar Rate Loan is affected by the circumstances
described in this Section 2.16(a), the Borrower may either (i) if the affected
Eurodollar Rate Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower receives any
such demand from such Lender or (ii) if the affected Eurodollar Rate Loan is
then outstanding, require the affected Lender to convert such Eurodollar Rate
Loan into an ABR Loan, subject to the requirements of Section 2.17 to the extent
applicable.

(b) If any Lender reasonably determines that a Change in Law regarding capital
adequacy, liquidity or any change therein or in its interpretation thereof with
which such Lender (or its Applicable Lending Office) is required to comply, in
each case after the date hereof, would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
to a level below that which such Lender or the corporation controlling such
Lender could have achieved but for such Change in Law (taking into consideration
such Lender’s policies and the policies of any corporation controlling such
Lender with respect to capital adequacy or liquidity) as a consequence of such
Lender’s obligations hereunder, then from time to time upon written demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 2.19), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within ten days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Rate Loans, such additional costs
(expressed as a

 

70



--------------------------------------------------------------------------------

percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided that
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or cost from such Lender.
If a Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable ten days from
receipt of such notice. Notwithstanding the foregoing, the Borrower shall not be
obligated to make any payments to Lenders pursuant to this Section 2.16(c) to
the extent that the costs described in this Section 2.16(c) are then reflected
or provided for in the Statutory Rate.

(d) Subject to Section 2.19(a), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.16 shall not constitute a waiver
of such Lender’s right to demand such compensation.

(e) If any Lender requests compensation under this Section 2.16, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Applicable Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Applicable
Lending Office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 2.16(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 2.16(a), (b), (c) or (d).

SECTION 2.17 Break Funding Payments. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan (other
than an ABR Loan) on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 2.17, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

SECTION 2.18 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, provided that if the Borrower or the
Administrative Agent (as the case may be) shall be required by applicable Laws
(as determined in the good faith discretion of the Borrower or the
Administrative Agent (as the case may be)) to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the amount payable by the applicable
Loan Party shall be increased as necessary so that

 

71



--------------------------------------------------------------------------------

after all required deductions have been made (including such deductions and
withholdings applicable to additional amounts payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or the Administrative Agent (as the case may be) shall make
such deductions and (iii) the Borrower or the Administrative Agent (as the case
may be) shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Laws.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes (without duplication of Section 2.17) to the relevant
Governmental Authority in accordance with applicable Laws.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or such
Issuing Bank as the case may be, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) To the extent required by any applicable Law, the Administrative Agent may
deduct or withhold from any payment to any Lender or Issuing Bank an amount
equivalent to any applicable withholding Tax. Each Lender or Issuing Bank shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Issuing
Bank (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s or Issuing Bank’s failure to comply with the provisions of
Section 9.04(c)(ii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Bank, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or Issuing Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Lender or
Issuing Bank hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or Issuing Bank under any Loan
Document or otherwise payable by the Administrative Agent to the Lender or
Issuing Bank from any other source against any amount due to the Administrative
Agent under this paragraph (d). This provision shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of this Agreement
and the repayment, satisfaction or discharge of all other obligations.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

72



--------------------------------------------------------------------------------

(f) Each Lender and Issuing Bank shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any properly completed and executed documentation
prescribed by Law, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender or Issuing Bank to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender or Issuing Bank under the Loan Documents
(including any documentation necessary to establish an exemption from, or
reduction of, any Taxes that may be imposed under FATCA). Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.18(f)(i) and 2.18(f)(ii)(1) through (4) below) shall not be required
if in the Lender’s or Issuing Bank’s reasonable judgment such completion,
execution or submission would subject such Lender or Issuing Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or Issuing Bank.

Without limiting the generality of the foregoing:

(i) Each Lender or Issuing Bank that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender or
Issuing Bank is exempt from U.S. federal backup withholding.

(ii) Each Lender or Issuing Bank that is not a United States person (as defined
in Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(1) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party;

(2) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms);

(3) in the case of a Lender or Issuing Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
properly completed and duly signed certificate, in substantially the form of
Exhibit H (any such certificate a “United States Tax Compliance Certificate”),
or any other form approved by the Administrative Agent and the Borrower,
establishing that such Lender or Issuing Bank is not (x) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (z) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s or Issuing Bank’s conduct of a U.S. trade or
business and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN (or any successor forms);

(4) to the extent a Lender or Issuing Bank is not the beneficial owner (for
example, where the Lender or Issuing Bank is a partnership), Internal Revenue
Service

 

73



--------------------------------------------------------------------------------

Form W-8IMY (or any successor forms) of the Lender or Issuing Bank, accompanied,
to the extent required to obtain an exemption from or reduction of Tax, by a
Form W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY, (or other successor forms) or any other required information from each
beneficial owner, as applicable (provided that, if the Lender or Issuing Bank is
a partnership and one or more beneficial owners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate shall be
provided by such Lender or Issuing Bank on behalf of such beneficial owners);
and/or

(5) any other form prescribed by applicable Laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax properly completed
and duly signed together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) The Administrative Agent shall deliver to Borrower, on or prior to the
Effective Date (or on or prior to the date of an assignment pursuant to which it
becomes the Administrative Agent), and at such other times as may be necessary
in the reasonable determination of Borrower, two duly executed copies of IRS
Form W-9 or the relevant IRS Form W-8, as applicable.

Each Lender and Issuing Bank shall, from time to time after the initial delivery
by such Lender or Issuing Bank of the forms described above, whenever a lapse in
time or change in such Lender’s or Issuing Bank’s circumstances renders such
forms, certificates or other evidence so delivered expired, obsolete or
inaccurate, promptly (i) deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender or Issuing Bank, together with any other certificate or
statement of exemption required in order to confirm or establish such Lender’s
or Issuing Bank’s status or that such Lender or Issuing Bank is entitled to an
exemption from or reduction in U.S. federal withholding tax or (ii) notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence.

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender or Issuing Bank, shall be required to
deliver any form pursuant to this clause (e) that the Administrative Agent or
such Lender or Issuing Bank is not legally eligible to deliver.

SECTION 2.19 Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article II shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive absent manifest
error. In determining such amount, such Agent or Lender may use any reasonable
averaging and attribution methods. With respect to any Lender’s claim for
compensation under Section 2.15, Section 2.16, Section 2.18 or Section 2.22, the
Borrower shall not be required to compensate such Lender for any amount incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that if the circumstance
giving rise to such claim is retroactive, then such 270-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrower under Section 2.16, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurodollar
Rate Loans from one Interest Period to another, or to convert ABR Loans into
Eurodollar Rate Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 2.19(b) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

74



--------------------------------------------------------------------------------

(b) If the obligation of any Lender to make or continue any Eurodollar Rate Loan
from one Interest Period to another, or to convert ABR Loans into Eurodollar
Rate Loans shall be suspended pursuant to Section 2.19(a) hereof (but excluding
Section 2.15), such Lender’s Eurodollar Rate Loans shall be automatically
converted into ABR Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Rate Loans (or, in the case of an immediate
conversion required by Section 2.22, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 2.16, Section 2.18 or Section 2.22 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
ABR Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as ABR Loans, and all ABR Loans of such Lender that would
otherwise be converted into Eurodollar Rate Loans shall remain as ABR Loans.

(c) If any Lender gives written notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 2.16,
Section 2.18 or Section 2.22 hereof that gave rise to the conversion of such
Lender’s Eurodollar Rate Loans pursuant to this Section 2.19 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s ABR Loans shall be automatically converted to
Eurodollar Rate Loans, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 2.16 or Section 2.18 as a result of any condition described
in such Sections or any Lender ceases to make Adjusted Eurodollar Rate Loans as
a result of any condition described in Section 2.16 or Section 2.22, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Borrower may, on three Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by requiring such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 9.04(b) (with no assignment fee to be paid by the Borrower or Lender in
such instance) all of its rights and obligations under this Agreement (or, with
respect to clause (iii) above, all of its rights and obligations with respect to
the Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (1) in
the case of any such assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments and
(2) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

 

75



--------------------------------------------------------------------------------

(b) Any Lender being replaced pursuant to Section 2.20(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swingline Loans, as applicable, and (ii) deliver Notes, if any, evidencing
such Loans to the Borrower or Administrative Agent; provided, that if any Lender
shall fail to execute and deliver such Assignment and Assumption within five
Business Days of any request therefor, it shall be deemed executed and delivered
on behalf of such Lender. Pursuant to such Assignment and Assumption, (1) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swingline Loans, as applicable, (2) all obligations of the
Borrower owing to the assigning Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such Assignment and Assumption and (3) upon such
payment and, if so requested by the assignee Lender, the assignor Lender shall
deliver to the assignee Lender the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an Issuing Bank may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuing Bank (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such Issuing Bank, or the depositing of Cash Collateral into a
Cash Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such Issuing Bank) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 8.06.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 9.02 or all the Lenders with respect to the
Loans and (iii) the Required Lenders, in the case of a consent, waiver or
amendment requiring the consent of all the Lenders with respect to the Loans, or
all affected Lenders other than the Non-Consenting Lender or Non-Consenting
Lenders, in the case of a consent, waiver or amendment requiring the consent of
all affected Lenders, have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) If there are any outstanding Swingline Loans or Letters of Credit at the
time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s Pro Rata Share of the aggregate
Swingline Obligations and such Defaulting Lender’s Pro Rata Share of the
aggregate L/C Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Commitments (calculated without
regard to such Defaulting Lender’s Revolving Commitment), but only to the extent
that (1) the conditions set forth in Section 4.01 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are

 

76



--------------------------------------------------------------------------------

satisfied at such time) and (2) such reallocation does not cause the aggregate
Revolving Exposure of any non-Defaulting Lender to exceed such non-Defaulting
Lender’s Revolving Commitment (it being understood that such reallocation may be
effected at a later time, at the mutual agreement of the Administrative Agent,
the Borrower, the Swingline Lender and the Issuing Banks, if such conditions are
satisfied at such later time, it being understood that pending such
reallocation, the Borrower shall not be relived of its obligation to comply with
Section 2.21(a)(ii)); and

(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (1) first, prepay such Swingline Obligations
and (2) second, Cash Collateralize 105% of such L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) for so long as
such L/C Exposure is outstanding, unless the Swingline Lender and/or applicable
Issuing Bank otherwise agrees; and

(b) So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue any Letter of Credit, unless (i) the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with Section 2.21(a)
or (ii) the Swingline Lender and/or such Issuing Bank has otherwise entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swingline Lender’s and/or such Issuing Bank’s, as applicable, risk with respect
to the participation in Swingline Loans and/or Letters of Credit, as applicable,
by all such Defaulting Lenders, and participating interests in any such newly
made Swingline Loans or newly issued Letters of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(a)(i) (and
Defaulting Lenders shall not participate therein);

(c) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.13 but
excluding Section 9.02(c)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Bank or Swingline Lender, held in such account as Cash Collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swingline Loan or Letter of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as Cash Collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or a Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or such Letter of Credit
Issuer or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction, provided,
with respect to this clause (viii), that if such payment is (1) a prepayment of
the principal amount of any Loans or reimbursement obligations in respect of L/C
Credit Extensions which a

 

77



--------------------------------------------------------------------------------

Defaulting Lender has funded its participation obligations and (2) made at a
time when the conditions set forth in Section 4.01 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender;

(d) In the event that the Administrative Agent, the Borrower, the Issuing Banks
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Obligations and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share;
and

(e) No reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a non-Defaulting
Lender as a result of such non-Defaulting Lender’s increased exposure following
such reallocation.

SECTION 2.22 Illegality.

(a) If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, in respect of Eurodollar Rate Loans, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert ABR Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist, (ii) upon receipt of such notice,
the Borrower shall upon written demand from such Lender (with a copy to the
Administrative Agent), convert all Eurodollar Rate Loans of such Lender to ABR
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurodollar
Rate Loans, and (iii) upon any such conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 2.17. Each
Lender agrees to designate a different Applicable Lending Office if such
designation will avoid the need for any such notice and will not, in the good
faith judgment of such Lender, otherwise be disadvantageous to such Lender.

(b) If any provision of this Agreement or any of the other Loan Documents would
obligate the Borrower to make any payment of interest with respect to any of the
Loans or Commitments or other amount payable to the Administrative Agent or any
Lender in an amount or calculated at a rate which would be prohibited by any Law
then, notwithstanding such provision, such amount or rates shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by any applicable
Law or so result in a receipt by the Administrative Agent or such Lender of
interest with respect to its Loans and Commitments at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:

(i) first, by reducing the amount or rate of interest required to be paid to the
Administrative Agent or the affected Lender under Section 2.07; and

(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Administrative Agent or the affected Lender which
would constitute interest with respect to the Loans or Commitments for purposes
of any applicable Law.

 

78



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly incorporated, organized or formed and validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its incorporation or organization, (b) has the
corporate or other organizational power and authority to (i) own or lease its
assets and carry on its business as now conducted and as proposed to be
conducted, (ii) to execute, deliver and perform its obligations under each Loan
Document to which it is a party and (iii) to effect the Transactions and
(c) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) is duly
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, (ii) is in compliance with all Laws,
orders, writs and injunctions and (iii) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as now conducted
and as proposed to be conducted.

SECTION 3.02 Authorization; No Contravention; Enforceability. The consummation
of the Transactions (a) are within such Loan Party’s corporate or other
organizational powers, (b) have been duly authorized by all necessary corporate
or other organizational action and (c) do not and will not (i) contravene the
terms of any of such Person’s Organizational Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (1) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (2) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (iii) violate in any material respect any Law to which
such Person or its property is subject. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Loan Party, as the case may be, enforceable against it in accordance with
its terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; Other Consents. The Transactions do not
require any consent, approval, exemption or authorization of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby.

 

79



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Borrower dated March 31,
2014 and the related consolidated statements of income and cash flows of the
Borrower for the three month period ended March 31, 2014 (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby
and (ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) The Borrower and its Subsidiaries have no Indebtedness, obligation or other
unusual forward or long term commitment which is not fairly reflected in the
foregoing financial statements or in the notes thereto.

(d) Since December 31, 2013, there has been no Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, if any (including the Mortgaged Properties), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) except for minor
defects in title that do not interfere in any material respect with its ability
to conduct its business as currently conducted or as proposed to be conducted or
to utilize such properties for their intended purposes.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits, investigations, arbitrations, disputes,
litigation or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary, or any of their properties or revenue,
that (i) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) purport to affect the legality,
validity or enforceability of any Loan Document or the consummation of any
aspect of the Transactions.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect:

(i) Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”) and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

(ii) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(iii) Neither the Borrower nor any Subsidiary has received any written notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding compliance
with Environmental Laws with regard to any of the Facilities or the Businesses,
nor does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

80



--------------------------------------------------------------------------------

(iv) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

(v) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(vi) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of the Borrower or any Subsidiary in connection with the Facilities or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

SECTION 3.07 Compliance with Laws and Agreements.

(a) Each of the Borrower and its Subsidiaries is in compliance with (i) its
Organizational Documents, (ii) all Laws applicable to it or its property and
(iii) all Contractual Obligations, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries anticipate that future
expenditures needed to meet the provisions of any Law or Contractual Obligation
will be so burdensome as, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Subsidiary is party
to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Equity Interests to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
Subsidiary in each case other than existing under or by reason of the Loan
Documents or applicable Law.

SECTION 3.08 Investment Company Status. None of the Borrower or any Subsidiary
is or is required to be registered as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

SECTION 3.09 Taxes.

(a) The Borrower and each of its Subsidiaries have (i) timely filed all federal,
state, municipal, provincial, foreign and other tax returns and reports required
to be filed and (ii) timely paid, or made adequate provision for the payment of,
all Taxes shown to be due and payable on such tax returns or reports and all
other amounts of federal, provincial, state, municipal, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate

 

81



--------------------------------------------------------------------------------

proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. Such returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby.

(b) There is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of the Borrower and its Subsidiaries. No Governmental Authority has asserted any
Lien or other claim against the Borrower or any Subsidiary thereof with respect
to unpaid taxes which has not been discharged or resolved. The charges, accruals
and reserves on the books of the Borrower and any of its Subsidiaries in respect
of federal, state, local and other taxes for all fiscal years of the Borrower
and portions thereof since the organization of the Borrower and any of its
Subsidiaries are in the reasonable judgment of the Borrower adequate, and the
Borrower does not anticipate any additional Taxes for any of such fiscal year.
Except as, either individually or in the aggregate, could not reasonably be
expected to result in any material liability, (i) there are no claims being
asserted in writing with respect to any amounts of taxes, (ii) there are no
presently effective waivers or extensions of statutes in writing with respect to
any amounts of taxes, and (iii) no tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other taxing authority, in each case, with
respect to the Borrower or any of its Subsidiaries.

(c) Neither the Borrower nor any of its Subsidiaries is party to any tax sharing
agreement other than with an affiliate included in a consolidated or combined
tax return.

SECTION 3.10 ERISA; Labor Matters.

(a) As of the Effective Date, no Loan Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 3.10.

(b) Each Loan Party and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired. No liability has been incurred by any
Loan Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties for any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect.

(c) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, (i) no proceeding, claim (other than a benefits claim
in the ordinary course of business), lawsuit and/or investigation is existing
or, to the best knowledge of each Loan Party after due inquiry, threatened
concerning or involving any Employee Benefit Plan, and (ii) neither any Loan
Party nor any ERISA Affiliate has engaged in a nonexempt prohibited transaction
described in Section 406 of the ERISA or Section 4975 of the Code.

(d) As of the Effective Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to the funding based restrictions under Section 436
of the Code, nor has any

 

82



--------------------------------------------------------------------------------

funding waiver from the Internal Revenue Service been received or requested with
respect to any Pension Plan, nor has any Loan Party or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by the Pension Funding Rules or the terms of any Pension Plan prior to the due
dates of such contributions under the Pension Funding Rules, nor has there been
any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of
ERISA with respect to any Pension Plan.

(e) (i) No ERISA Event has occurred or is reasonably expected to occur,
(ii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA),
(iii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan and
(iv) neither a Loan Party nor any ERISA Affiliate has engaged in a transaction
that could reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

(f) There are no collective bargaining agreements covering the employees of the
Borrower or any of its Subsidiaries and, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, neither any Loan Party nor any Subsidiary has suffered any strikes,
walk-outs, work stoppages or other labor difficulty within the last five years.

(g) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the (i) hours worked and
payments made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters and (ii) all payments due from the Borrower or any of its
Subsidiaries or for which any claim may be made against the Borrower or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary to the extent required by GAAP.

SECTION 3.11 Disclosure.

(a) No report, financial statement, certificate other than projections and
information of a general economic or industry specific nature) or other written
information furnished by or on behalf of any of the Borrower or any of its
Subsidiaries to the Administrative Agent, the Co-Collateral Agents or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, is
incorrect in any material respect or contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading.

(b) The Projections and the other projected financial information (including
financial estimates, forecasts and other forward-looking information) contained
in the information and data referred to in clause (a) above or delivered
pursuant to Section 5.01(c), as the case may be, were based on good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made and delivered (it being recognized by the Administrative Agent and the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any
such projected financial information may differ from the projected results).

SECTION 3.12 Subsidiaries; Ownership Interests. As of the Effective Date,
Schedule 3.12 sets forth a complete and accurate list of each Subsidiary of the
Borrower, together with (a) jurisdiction of incorporation or organization,
(b) number of shares of each class of Equity Interests

 

83



--------------------------------------------------------------------------------

outstanding, and (c) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary. The
outstanding Equity Interests of each Subsidiary have been duly authorized and
validly issued and are fully paid and non-assessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights. The shareholders (or members, partners or other owners, as applicable)
of the Subsidiaries of the Borrower and the number of shares or other ownership
interests owned by each as of the Effective Date are described on Schedule 3.12.
As of the Effective Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Equity Interests of the Borrower or its
Subsidiaries.

SECTION 3.13 Intellectual Property; Licenses, Etc. Each of the Borrower and its
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other rights to Intellectual Property that are reasonably necessary for the
operation of their businesses as currently conducted, and, without conflict with
the rights of any Person. No Intellectual Property, advertising, product,
process, method, substance, part or other material used by the Borrower or any
Subsidiary in the operation of its business as currently conducted infringes
upon any rights held by any Person except for such infringements, that
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of the Borrower and its
Subsidiaries, threatened against the Borrower or any Subsidiary, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.14 Solvency. Each of the Borrower and its Subsidiaries are, on a
consolidated basis, Solvent.

SECTION 3.15 Federal Reserve Regulations. None of the Borrower or any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.

SECTION 3.16 PATRIOT Act.

(a) Each of the Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R. Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(b) The use of the proceeds of the Loans and the Letters of Credit will not
violate the Trading with the Enemy Act, as amended or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

 

84



--------------------------------------------------------------------------------

(c) None of the Borrower or any of its Subsidiaries is (i) a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the AntiTerrorism Order or
(ii) engages with any such Person in any dealings or transactions that violate
U.S. law.

SECTION 3.17 Use of Proceeds. The proceeds of the Loans have been used and shall
be used in accordance with Section 5.11.

SECTION 3.18 Security Interests. Each of the Security Documents creates, as
security for the Obligations purported to be secured thereby, a valid and
enforceable (and, to the extent perfection thereof can be accomplished pursuant
to the filings or other actions required by the Loan Documents and such filings
or other actions are required to have been made or taken, perfected) security
interest in and Lien on all of the Collateral subject thereto, superior to and
prior to the rights of all third Persons and subject to no other Liens (except
that the Collateral may be subject to Liens permitted by Section 6.02), in favor
of the Administrative Agent for the benefit of the Secured Parties. No filings
or recordings are required in order to perfect the security interests created
under any Security Document that are required by the Security Documents to be
perfected, except for filings or recordings which shall have been made, or for
which satisfactory arrangements have been made or which are not yet required to
have been made, upon or prior to the execution and delivery thereof.

SECTION 3.19 Insurance. Schedule 3.19 sets forth a true, complete and correct
description of all property and casualty and general liability insurance, in
each case maintained by the Borrower and its Subsidiaries as of the Effective
Date. All insurance maintained the Borrower and its Subsidiaries is in full
force and effect, all premiums have been duly paid, and no Loan Party or its
Subsidiaries has received notice of violation or cancellation thereof.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder and/or the effectiveness
of Commitments hereunder are subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Lender whose name appears on the signature pages hereof,
(ii) the Intercreditor Agreement, executed and delivered by the parties thereto,
(iii) a Note, executed and delivered by the Borrower, for the account of each
Lender requesting the same, and (iv) a Balance Sheet Certificate properly
completed and executed and delivered by the Borrower.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Effective Date) of (i) Polsinelli Shughart PC, counsel for the Loan Parties as
to matters under the laws of California, Delaware, Kansas, Missouri, New York,
and the United States, (ii) Tomsen Riley LLP, counsel to the Loan Parties as to
matters under the laws of Washington and (iii) Crowe & Dunlevy, counsel to the
Loan Parties as to matters under the laws of Oklahoma, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a Committed Loan Notice for any
initial Credit Extensions to be made on the Effective Date.

 

85



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, as the case may be, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State, (ii) a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit E-1 and executed by a Responsible Officer
of each Loan Party, certifying (1) that attached thereto is a true and complete
copy of the Organizational Documents of such Loan Party as in effect on the
Effective Date and at all times since the date of the resolutions described in
clause (2) below, (2) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors or other governing body of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (3) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
instrument, certificate or other document delivered in connection herewith on
behalf of such Loan Party and (4) from another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to this clause (ii).

(e) The Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy and tax
matters) made against the Borrower or any of its Subsidiaries under the UCC (or
applicable judicial docket) as in effect in any state in which any of the assets
of the Borrower or any such Subsidiary Party are located, indicating among other
things that its assets are free and clear, or, after giving effect to the
Transactions, shall be free and clear, of any Lien except for Permitted
Encumbrances.

(f) The Administrative Agent shall have received payment for all accrued costs,
fees and expenses (including reasonable legal fees and out-of-pocket expenses)
and other compensation due and payable to the Administrative Agent, the
Co-Collateral Agents, the Lead Arrangers and the Lenders on the Effective Date
(or such payment will be deducted from the initial Credit Extension (if any)).

(g) The Collateral and Guarantee Requirement shall have been satisfied; provided
that if, notwithstanding the use by the Borrower of commercially reasonable
efforts, without undue burden or expense, to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (i) the execution and delivery of the Guarantee Agreement by the
Borrower and the Collateral Agreement by the Loan Parties, (ii) delivery to the
Administrative Agent of certificates (if any) representing the Equity Interests
(to the extent certificated) of (1) the Borrower and (2) all Wholly Owned
Domestic Subsidiaries of the Borrower, (iii) delivery of Uniform Commercial Code
financing statements with respect to perfection of security interests in other
assets of the Loan Parties that may be perfected by the filing of a financing
statement under the Uniform Commercial Code and (iv) the IP Security Agreement
in proper and completed form for filing with the United States Patent and
Trademark Office or United States Copyright Office) are not satisfied as of the
Effective Date, the satisfaction of such requirements shall not be a condition
to the availability of the initial Loans on the Effective Date (but shall be
required to be satisfied within the period specified therefor in Schedule 5.13
or such later date as the Administrative Agent may reasonably agree). Without
limiting the generality of the foregoing, the Administrative Agent acknowledges
and agrees that the granting of Mortgages on the Material Owned Property and the
obtaining of title insurance in connection with any such Mortgaged Property
cannot be accomplished without undue effort or expense prior to the Effective
Date, and, therefore, will not be required as a condition to the initial Credit
Extension hereunder and/or the effectiveness of Commitments hereunder.

(h) Prior to or substantially simultaneously with the initial Credit Extension
and/or the effectiveness of Commitments hereunder, (i) the issuance of Second
Lien Notes shall have been consummated on terms and results reasonably
satisfactory to the Administrative Agent, and (ii) the proceeds of the Second
Lien Notes shall have been used to consummate the Refinancing.

 

86



--------------------------------------------------------------------------------

(i) Certificates of insurance shall have been delivered to the Administrative
Agent evidencing the existence of insurance maintained by the Borrower and its
Subsidiaries pursuant to Section 5.07 and, the Administrative Agent shall be
designated, on behalf of the Secured Parties, as an additional insured and loss
payee as its interest may appear thereunder, or solely as the additional
insured, as the case may be, thereunder (provided that if such endorsement as
additional insured cannot be delivered by the Effective Date, such endorsement
may be delivered at such later date as is set forth on Schedule 5.13).

(j) The Lead Arrangers shall have received the Projections.

(k) The Lenders shall have received a certificate, substantially in the form of
Exhibit E-2, from the Financial Officer of the Borrower certifying that, on a
consolidated basis after giving effect to the Transactions, the Borrower and
Subsidiaries are Solvent.

(l) The Lenders shall have received all documentation and other information
about the Loan Parties as shall have been reasonably requested in writing at
least five business days prior to the Effective Date by the Administrative Agent
or the Lead Arrangers required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act, in each case at least three business days
prior to the Effective Date.

SECTION 4.02 Conditions of Each Credit Extension. The obligation of each Lender
and of each Issuing Bank to honor a Request for Credit Extension and the
effectiveness of the Commitments hereunder on the Effective Date is subject to
the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Credit Extension, before and after giving effect to each Credit
Extension; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such Credit Extension or on such earlier date, as the case may be;

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom;

(c) The Administrative Agent and, if applicable, the relevant Issuing Bank shall
have received a Request for Credit Extension in accordance with the requirements
hereof together with any additional information as the Administrative Agent or,
if applicable, the Issuing Bank may reasonably request; and

(d) If on the honoring of a Request for Credit Extension would cause the
aggregate Revolving Exposures of the Revolving Lenders to be greater than
$30,000,000, the Borrower shall also deliver a Borrowing Base Certificate
calculated at the end of the fiscal month most recently ended at least 15 days
before the requested Credit Extension.

Each Request for Credit Extension (other than a Request for Credit Extension
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

87



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated and
all L/C Advances shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 5.01, 5.02 and 5.16) cause each of its
Subsidiaries to:

SECTION 5.01 Financial Statements and Other Information. Furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year of the Borrower, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, other than for financial controls on the Person or Persons acquired
by the Borrower in any Permitted Acquisition during the first year after
consummation of the related transaction to the extent permitted under
Section 404 of Public Company Accounting Reform and Investor Protection Act of
2002 (also known as the Sarbanes-Oxley Act).

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower,
(commencing with the first full fiscal quarter ended after the Effective Date),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income,
retained earnings and cash flows for such fiscal quarter and for the portion of
the fiscal year of the Borrower then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the Borrower and the corresponding portion of the
previous fiscal year the Borrower.

(c) as soon as available and in any event within 45 days after the end of each
fiscal year of the Borrower, an annual operating and capital budget of the
Borrower and its Subsidiaries, prepared by management of the Borrower and in a
form reasonably satisfactory to the Administrative Agent, including a projected
consolidated balance sheet and consolidated statements of projected
comprehensive income and cash flows as of the end of and for such fiscal year
and setting forth the material assumptions used for purposes of preparing such
budget) on a quarterly basis for the fiscal year of the Borrower following such
fiscal year.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing or otherwise making available as
provided in the next succeeding paragraph the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC; provided that to
the extent such information is in lieu of information required to be provided
under Section 5.01(a), such materials are accompanied by a report and opinion of
an independent registered public accounting firm of nationally recognized
standing acceptable to the Administrative Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

88



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), (b) or (c) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(c)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (1) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (2) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the Issuing Banks and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15), (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”, and (4) the Administrative Agent and the Lead
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

SECTION 5.02 Certificates; Reports; Other Information. Promptly deliver to the
Administrative Agent for further distribution to each Lender:

(a) together with delivery of the financial statements of the Borrower referred
to in Section 5.01(a) and 5.01(b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, accompanied by (i) a list of
Subsidiaries as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Effective Date or the date of the last Compliance Certificate delivered under
this Agreement, (ii) a report either (1) identifying any changes in the legal
name of any Loan Party identity or type of organization or corporate

 

89



--------------------------------------------------------------------------------

structure of any Loan Party, jurisdiction of organization of any Loan Party,
jurisdiction in which any Loan Party’s chief executive office is located and
Federal Taxpayer Identification Number or organizational identification number
of any Loan Party or (2) confirming that there has been no change in such
information since the Effective Date or the date of the last Compliance
Certificate delivered under this Agreement;

(b) after the same are publicly available, copies of all annual, regular,
periodic and special reports, proxy statements and registration statements which
the Borrower or any of its Subsidiaries files with the SEC or with any successor
Governmental Authority or with any national securities exchange, or distributed
by the Borrower or any of its Subsidiaries, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(c) upon the reasonable request of the Administrative Agent following delivery
of the information required pursuant Section 5.02(a), participate in a
conference call for Lenders to discuss the financial condition and results of
operations of the Borrower and its Subsidiaries for the most recently-ended
period for which financial statements have been delivered;

(d) together with delivery of the financial statements of the Borrower referred
to in Section 5.01(a), the Borrower shall deliver to the Administrative Agent
the information required pursuant to the Perfection Certificate, or confirm that
there has been no change in such information since the most recent certificate
delivered pursuant to Section 3.03(c) of the Collateral Agreement.

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing.

SECTION 5.03 Notices of Material Events. Notify the Administrative Agent and
each Lender by written notice of the following:

(a) Promptly and in any event within five days after a Responsible Officer
obtains knowledge thereof, notify the Administrative Agent of the occurrence of
(i) any Default or (ii) any event or occurrence that, either individually or in
the aggregate, has resulted or could reasonably be expected to result in a
Material Adverse Effect, in each case, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower or any
subsidiary has taken and/or proposes to take with respect thereto.

(b) (i) Promptly after a Responsible Officer obtains knowledge thereof, notify
the Administrative Agent of each of the following events or circumstances, and
(ii) as soon as available, provide to the Administrative Agent, for prompt
further distribution to each Lender, the following information and documents:

(1) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of a Responsible Officer of the Borrower or any Subsidiary,
affecting the Borrower or any Subsidiary or the receipt of a notice of an
Environmental Liability, in each case that, if adversely determined, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(2) (A) the occurrence of any ERISA Event, together with the action, if any,
that the Borrower or such ERISA Affiliate has taken and proposes to take with
respect

 

90



--------------------------------------------------------------------------------

thereto, (B) the requirement to deliver any records, documents or other
information to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, (C) receipt of notice from the PBGC stating its intention to terminate
any Plan or to have a trustee appointed to administer any Plan, (D) the filing
of a Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Plan with the Internal Revenue Service, and (E) receipt of
a notice from the sponsor of a Multiemployer Plan concerning (x) the imposition
of Withdrawal Liability by any such Multiemployer Plan, (y) the reorganization
or termination, or a determination that such Multiemployer Plan is in endangered
or critical status, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or (z) the amount of liability incurred, or that may be
incurred, by such Loan Party, such Material Subsidiary or such ERISA Affiliate
in connection with any event described in clause (x) or (y);

(3) the occurrence of any event requiring action by the Borrower or any of its
Subsidiaries under Section 5.12 in relation to the Collateral and Guarantee
Requirement;

(4) copies of (A) all notices, requests and other documents received by the
Borrower or any of its Subsidiaries under or pursuant to any Material
Indebtedness regarding or related to any breach thereof or default thereunder by
the Borrower or any of its Subsidiaries or any other event that could, whether
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (B) any written amendment, modification or waiver of any
provision of any Material Indebtedness;

(5) a tax event or liability not previously disclosed in writing by the Borrower
to the Administrative Agent that, either individually or in the aggregate, could
reasonably be expected to result in a material liability, together with any
other information as may be reasonably requested by the Administrative Agent to
enable the Administrative Agent to evaluate such matters;

(6) any occurrence of a Change in Control; and

(7) upon the discovery of any inaccuracy, miscalculation or misstatement
contained in any Compliance Certificate or other certificate provided for any
period that affects any financial or other calculations, representations or
warranties or other statements impacting any provision of this Agreement and any
other Loan Document in any material respect, notice of such inaccuracy,
miscalculation or misstatement together with an updated certificate including
the corrected information, calculation or statement, as applicable.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.04 Maintenance of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization and (b) take all commercially reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in either case (i) other than with respect to any Loan Party, to the extent the
Board of Directors (or in the case of clause (b), management) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower and its Subsidiaries and to the extent that the loss
thereof shall not be disadvantageous to the Borrower, its Subsidiaries or the
Lenders in any material respect and (ii) pursuant to a transaction permitted by
Section 6.03 or Section 6.05.

 

91



--------------------------------------------------------------------------------

SECTION 5.05 Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent as the case may be all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case on a
timely basis, and all other lawful claims which, if unpaid, may reasonably be
expected to become a Lien upon any properties of the Borrower or any of its
Subsidiaries not otherwise permitted under this Agreement and upon request,
furnish the Administrative Agent with proof reasonably satisfactory to the
Administrative Agent indicating that the Borrower and each of its Subsidiaries
have made such payments or deposits, except where the amount or validity thereof
is being contested in good faith by appropriate proceedings diligently conducted
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the applicable Subsidiary, as the case may be.

SECTION 5.06 Maintenance of Properties. Maintain, preserve and protect all of
its material properties and equipment that are used or useful in the operation
of its business in good working order, repair and condition, ordinary wear and
tear and casualty or condemnation excepted, and make all commercially reasonable
and appropriate repairs, renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof except where failure to do so would
not reasonably be expected to adversely affect the use of the related property
in a commercially reasonable manner.

SECTION 5.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
required under applicable Laws or the Security Documents or otherwise
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and its Subsidiaries) as are customarily
carried by Person engaged in similar businesses and owning or leasing similar
properties in the same general areas in which the Borrower or such Subsidiary
operates. Each policy of insurance shall have an endorsement naming the
Administrative Agent as loss payee (under a reasonably satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate. The Loan
Parties shall notify the Administrative Agent promptly whenever any additional
insurance is obtained by any Loan Party; and if requested by the Administrative
Agent, promptly deliver to the Administrative Agent a duplicate original copy of
such policy or policies together with any endorsements described above.

(b) In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that: (i) none of the Agents, the Lenders, the Issuing
Banks or their respective agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 5.07, except to the extent that such loss or damage is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agents, the
Lenders, the Issuing Banks or their respective agents or employees, it being
understood that (1) the Borrower and its Subsidiaries shall look solely to their
insurance companies or any parties other than the aforesaid parties for the
recovery of such loss or damage, except in the case of such gross negligence or
willful misconduct that is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted and (2) except in the case of
such gross negligence or willful misconduct, such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, the Issuing Banks or
their agents or employees (provided, however, that if the insurance policies do
not provide waivers of subrogation rights against such parties, as required
above, then the Borrower hereby agrees, to the extent permitted by law, to
waive, and to cause

 

92



--------------------------------------------------------------------------------

each of its Subsidiaries to waive, their respective right of recovery, if any,
against the Agents, the Lenders, the Issuing Banks and their agents and
employees), and (ii) the designation of any form, type or amount of insurance
coverage by the Administrative Agent or the Lenders under this Section 5.07
shall in no event be deemed a representation, warranty or advice by the
Administrative Agent or the Lenders that such insurance is adequate for the
purposes of the business of the Borrower or any of its Subsidiaries or the
protection of their properties.

SECTION 5.08 Books and Records. Maintain proper books of record and account, in
which entries that are true and complete in all material respects shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be, (a) in compliance with the
regulations of any Governmental Authority having jurisdiction over it or any of
its properties and (b) in conformity with GAAP consistently applied.

SECTION 5.09 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent, the Co-Collateral Agents and the
Lenders to visit and inspect any properties of the Borrower and its Subsidiaries
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that (a) such visits and inspections shall be coordinated
through the Administrative Agent and (b) the Administrative Agent, the
Co-Collateral Agents and Lenders, as a group, shall not exercise such rights
more than one time during any calendar year absent the occurrence of an Event of
Default; provided, further, that when an Event of Default has occurred and is
continuing, the Administrative Agent, the Co-Collateral Agents or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice without limitation; provided
however, that such visits and inspections shall be coordinated through the
Administrative Agent.

SECTION 5.10 Compliance with Laws.

(a) Comply with its Organizational Documents and all Laws and all orders, writs,
injunctions, decrees and judgments with respect to it, its property and
operations, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Without limitation of clause (a) above, comply with all applicable
Environmental Laws and Environmental Permits except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; obtain and renew all Environmental Permits necessary for its
operations and properties; and, to the extent required under Environmental Laws,
conduct any investigation, mitigation, study, sampling and testing, and
undertake any clean-up, removal or remedial, corrective or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except, in each case, to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c) Without limitation of clause (a) above and except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or result in a Lien arising under ERISA or Code
Section 430 on the assets of Borrower or any Subsidiary, (i) comply with all
material applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could be a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any

 

93



--------------------------------------------------------------------------------

prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code, (iv) operate each Employee Benefit Plan in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (v) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.

SECTION 5.11 Use of Proceeds and Letters of Credit. Use the proceeds of the
Revolving Loans from time to time to pay the Transaction Costs, for working
capital and other general corporate purposes (including Permitted Acquisitions)
permitted under the Loan Documents; provided, however, that not more than
$25,000,000 of Revolving Loans may be borrowed on the Effective Date.

SECTION 5.12 Covenant to Guarantee Obligations and Give Security. Subject to
Section 5.13, upon (a) the formation or acquisition of any new direct or
indirect Subsidiaries by any Loan Party, (b) the acquisition of any property by
any Loan Party or (c) any Immaterial Subsidiary becoming a Material Subsidiary
(the date on which any of the foregoing occurs, as applicable, (the “Event
Date”), and such property acquired by the Loan Party or the properties of such
newly formed or acquired Subsidiary or new Material Subsidiary, in the sole
judgment of the Administrative Agent, shall not already satisfy the requirements
of the Collateral and Guarantee Requirement, then Borrower shall, or shall cause
its Subsidiaries to, at the sole cost and expense of the Loan Parties, provide
the following documents and complete the following undertakings, as applicable,
within the time periods specified (as each may be extended by the Administrative
Agent in its reasonable discretion):

(a) within ten Business Days after the applicable Event Date, to furnish the
Administrative Agent with a description of any such Material Owned Property and
other personal property owned by such new Subsidiary, Wholly Owned Domestic
Subsidiary or former Immaterial Subsidiary or, in the case of fee owned real
property, otherwise acquired by a Loan Party, as applicable, which description
shall be in detail reasonably satisfactory to the Administrative Agent;

(b) within 30 days after the applicable Event Date, to cause such new
Subsidiary, Wholly Owned Domestic Subsidiary or former Immaterial Subsidiary, as
applicable, if such Person is required pursuant to the Collateral and Guarantee
Requirement to Guarantee the Obligations, to duly execute and deliver to the
Administrative Agent a Guarantee (or joinder agreement or supplement to the
Guarantee Agreement (a “Guarantee Agreement Supplement”));

(c) within 30 days after the applicable Event Date, to cause any Loan Party
acquiring new property (i) to duly execute and deliver to the Administrative
Agent such additional pledges, assignments, Collateral Agreement Supplements, IP
Security Agreements and other security agreements (which, to the extent
applicable and if relating to the type of Collateral the granting of a security
interest in which can be effected through the execution of a joinder agreement
or supplement to the Collateral Agreement (a “Collateral Agreement Supplement”)
or a joinder agreement or supplement to the Intellectual Property Security
Agreement (an “IP Security Agreement Supplement”) shall be effected in such
manner), as specified by the Collateral and Guarantee Agreements, and in form
and substance reasonably satisfactory to the Administrative Agent, in each case
securing payment of all the Obligations of such Loan Party under the Loan
Documents and granting Liens on all properties of such applicable Subsidiaries
(other than Excluded Assets) and (ii) to take or cause to be taken, whatever
action (including, without limitation, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid, perfected
Liens on the properties purported to be subject to the pledges, assignments,
Collateral Agreement Supplements, IP Security Agreement Supplements and other
security agreements delivered pursuant to this Section 5.12(c);

 

94



--------------------------------------------------------------------------------

(d) within 45 days after the applicable Event Date, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion in customary form, addressed to
the Agents, the Issuing Banks, the Lenders and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
addressing such matters as the Administrative Agent may reasonably request; and

(e) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party, each Immaterial Subsidiary which became a Material Subsidiary
and each newly acquired or newly formed Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to execute and deliver,
any and all further instruments, documents, agreements, certificates (including
customary secretary’s certificates), and intercreditor agreements, and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary or
newly designated Material Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to take, all such other action as
the Administrative Agent may deem reasonably necessary or desirable to satisfy
the Collateral and Guarantee Requirement in obtaining the full benefits of, or
in perfecting and preserving the Liens granted pursuant to (as applicable), such
guaranties, Mortgages, pledges, assignments, Collateral Agreement Supplements,
IP Security Agreement Supplements and security agreements.

If, at any time and from time to time after the Effective Date, Domestic
Subsidiaries that are not Guarantors solely because they fall within the
thresholds of the definition of “Immaterial Subsidiary” comprise in the
aggregate more than 2.5% of Total Assets as of the last day of the most recently
completed Test Period or more than 2.5% of the combined net income or
consolidated gross revenues of the Borrower and its Subsidiaries for such Test
Period, then the Borrower shall, not later than 20 days after the date on which
financial statements for the last quarter in such Test Period are required to be
delivered pursuant to this Agreement (or such longer period as may be agreed by
the Administrative Agent in its reasonable discretion), (i) designate in writing
to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the Collateral and Guarantee Requirement
and the other provisions of this Section 5.12 applicable to each such Domestic
Subsidiary (other than Excluded Subsidiaries).

In addition, after the Effective Date, (i) within 60 days (or such longer period
as the Administrative Agent may agree in its reasonable discretion) after
(1) the acquisition of any Material Owned Property by any Loan Party, (2) the
formation or acquisition of any new direct or indirect Subsidiaries that owns
any Material Owned Property or (3) any Immaterial Subsidiary becoming a Material
Subsidiary that owns any Material Owned Property, in each case if such Material
Owned Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Borrower shall give notice thereof to
the Administrative Agent and (ii) promptly after giving such notice, shall cause
such real property to be subjected to a Lien to the extent required by the
Collateral and Guarantee Requirement, and otherwise satisfy the Collateral and
Guarantee Requirement with respect to such real property, and will take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Administrative Agent to
grant and perfect or record such Lien.

 

95



--------------------------------------------------------------------------------

SECTION 5.13 Further Assurances; Post-Closing Undertakings.

(a) Within the time periods specified on Schedule 5.13 (as each may be extended
by the Administrative Agent in its reasonable discretion), provide such
Collateral Documents and complete such undertakings as are set forth on
Schedule 5.13.

(b) Promptly upon the reasonable request of any Agent, (i) correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, Mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Agent may reasonably require from time
to time in order to (1) carry out more effectively the purposes of the Loan
Documents, (2) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (3) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (4) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

(c) At the reasonable request of the Administrative Agent, use commercially
reasonable efforts to cause any third parties to deliver or cause to be
delivered such documents and instruments necessary to create, perfect and
protect the security interests of the Secured Parties in the Collateral, subject
to the express limitations of the Collateral and Guarantee Requirement.

(d) At the request of the Administrative Agent, use commercially reasonable
efforts to obtain the applicable consents to security interests in assets in
which the granting of a security interest are prohibited by agreements
containing anti-assignment clauses (it being understood that the Loan Parties
shall not be required to commence litigation or expend any sums of money (except
reasonable expenses in obtaining such consents) to obtain such consents).

(e) The Borrower agrees that it will not, and will not permit any of its
Subsidiaries to, permit or make any change referred to in Section 5.04 unless
all filings have been made under the Uniform Commercial Code within the time
periods provided therein or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in the Collateral
and for the Collateral at all times following such change to have a valid, legal
and perfected first priority security interest as contemplated by the Collateral
Documents.

SECTION 5.14 Maintenance of Ratings. The Borrower shall use, and shall cause its
Subsidiaries to use, commercially reasonable efforts (including, in all events,
applying to maintain each credit rating and paying all usual and customary fees
and expenses to each of S&P and Moody’s with respect to each credit rating) to
maintain monitored public ratings for the Revolving Commitments and corporate
family/corporate credit ratings of the Borrower, in each case, from Moody’s and
S&P; provided, that in no event shall Borrower be deemed to be in breach of this
Section 5.14 if the Borrower’s failure to comply with this Section 5.14 results
solely from the non-performance of either Moody’s or S&P for whatever reason
(other than any as a result of any failure by any of the Borrower or its
Subsidiaries to use such aforementioned commercially reasonable efforts).

 

96



--------------------------------------------------------------------------------

SECTION 5.15 Status as Senior Indebtedness. The Obligations constitute senior
Indebtedness (or the equivalent thereof) under each issue of Permitted
Subordinated Indebtedness and other subordinated Indebtedness.

SECTION 5.16 Borrowing Base Reporting.

(a) Furnish to the Co-Collateral Agents and the Administrative Agent (for
distribution to each Lender through the Administrative Agent):

(i) a Balance Sheet Certificate, in no event later than 20 days after the end of
each month for the month most recently ended, together with the internally
generated monthly consolidated financial statements (including balance sheet) of
the Borrower and its Subsidiaries.

(ii) a Borrowing Base Certificate, in no event later than 20 days after the end
of each month for the month most recently ended if the aggregate Revolving
Exposures of the Revolving Lenders at any time during such month was equal to or
greater than $30,000,000.

(iii) a Borrowing Base Certificate for the first full fiscal quarter after the
Effective Date and for each quarter thereafter, in no event later than 20 days
after the end of each quarter for the quarter most recently ended.

(b) Each monthly Balance Sheet Certificate delivered to the Co-Collateral Agents
pursuant to this Section 5.16 shall be accompanied by such supporting
information regarding Inventory, Receivables and Equipment of the Loan Parties
as the Co-Collateral Agents may request.

(c) Each Borrowing Base Certificate delivered to the Co-Collateral Agents
pursuant to this Section 5.16 shall be accompanied by:

(i) a summary of the Loan Parties’ Inventory by location and type with a
supporting perpetual Inventory report, in each case accompanied by such
supporting detail and documentation as shall be requested by the Co-Collateral
Agents in their Permitted Discretion;

(ii) a summary of the Loan Parties’ Equipment by location and type with a
supporting Equipment report, in each case accompanied by such supporting detail
and documentation as shall be requested by the Co-Collateral Agents in their
Permitted Discretion;

(iii) if the aggregate Revolving Exposures of the Revolving Lenders at any time
during such month was equal to or greater than $30,000,000, an aging of accounts
payable accompanied by such supporting detail and documentation as shall be
requested by the Co-Collateral Agents in their Permitted Discretion;

(iv) collateral reports, including all additions and reductions (cash and
non-cash) with respect to Receivables of the Loan Parties in each case
accompanied by such supporting detail and documentation as shall be requested by
the Co-Collateral Agents in their Permitted Discretion each of which shall be
prepared by the Borrower as of the last day of the immediately preceding
calendar month (or such other time as may be requested by the Co-Collateral
Agents in their Permitted Discretion);

 

97



--------------------------------------------------------------------------------

(v) a monthly trial balance showing Accounts outstanding aged from invoice date
as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Co-Collateral Agents in their Permitted Discretion;

(vi) at the time of delivery of each of the quarterly financial statements
delivered pursuant to Section 5.01(b):

(1) reconciliation of the most recent Borrowing Base Certificate, general ledger
and quarter-end accounts receivable aging to the general ledger and quarterly
financial statements delivered pursuant to Section 5.01(b), in each case,
accompanied by such supporting detail and documentation as shall be requested by
Co-Collateral Agents in their Permitted Discretion;

(2) a reconciliation of the perpetual inventory by location to the most recent
Borrowing Base Certificate, general ledger and quarterly financial statements
delivered pursuant to Section 5.01(b), in each case, accompanied by such
supporting detail and documentation as shall be requested by Co-Collateral
Agents in their Permitted Discretion;

(3) a reconciliation of equipment by location to the most recent Borrowing Base
Certificate;

(4) a reconciliation of the accounts receivable aging to the general ledger and
quarterly financial statements delivered pursuant to Section 5.01(b), in each
case, accompanied by such supporting detail and documentation as shall be
requested by Co-Collateral Agents in their Permitted Discretion; and

(5) a reconciliation of the outstanding Loans as set forth in the quarterly loan
account statement provided by the Administrative Agent to the general ledger and
quarterly financial statements delivered pursuant to Section 5.01(b), in each
case, accompanied by such supporting detail and documentation as shall be
requested by Co-Collateral Agents in their Permitted Discretion.

(vii) such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of any or all Loan Parties as the
Co-Collateral Agents shall from time to time request in their Permitted
Discretion.

SECTION 5.17 Cash Management; Account Control Agreements.

(a) Establish and maintain a cash management system on terms reasonably
acceptable to the Administrative Agent and continue to maintain one or more
Concentration Accounts to be used by each Loan Party as its principal
concentration account for day-to-day operations conducted by such Loan Party.

(b) Subject to Schedule 5.13, direct all customers to cause all cash, including
cash proceeds of Receivables and other collections of the Loan Parties, to be
deposited only into Deposit Accounts or Concentration Accounts with financial
institutions which have entered into Account Control Agreements and to take all
such other steps as shall be necessary to grant to the Administrative Agent for
the benefit of the Secured Parties a first-priority perfected security interest
in all funds which may be in each such Deposit Account from time to time, other
than Excluded Accounts and other accounts the Administrative Agent may agree in
its discretion.

 

98



--------------------------------------------------------------------------------

(c) Subject to Schedule 5.13, enter into and maintain account control agreements
(each, an “Account Control Agreement”), satisfactory in form and substance to
the Administrative Agent in its reasonable discretion, with respect to each
Deposit Account of any Loan Party (other than Excluded Accounts, but including
all Concentration Account(s), each of which shall provide that, during the
continuance of a Cash Dominion Period (and after delivery of notice thereof from
the Administrative Agent either (x) at the direction of the Required Lenders, or
(y) in the Administrative Agent’s sole discretion), the depositary bank shall
accept instructions regarding such Deposit Account solely from the
Administrative Agent, including any directions to transfer by ACH or wire
transfer on each Business Day, all amounts held in such Deposit Accounts to a
deposit account maintained and designated by the Administrative Agent (the
“Agent Sweep Account”).

(d) If (i) at any time during the continuance of a Cash Dominion Period, any
cash of any Loan Party is deposited in any bank account, or held or invested in
any manner (other than (w) in an Excluded Account, (x) in a Concentration
Account or Deposit Account that is subject to an Account Control Agreement or
maintained with the Administrative Agent, or (y) to the extent agreed to by the
Administrative Agent, a Deposit Account which is swept daily to a Concentration
Account subject to an Account Control Agreement or an Agent Sweep Account), or
(ii) at any time, a Concentration Account shall cease to be subject to an
Account Control Agreement or maintained with the Administrative Agent, the
applicable Loan Party shall immediately furnish the Administrative Agent with
written notice thereof and the Administrative Agent may require such Loan Party
to close such account and have any such funds transferred to a Concentration
Account which is subject to an Account Control Agreement or an Agent Sweep
Account.

(e) A Loan Party may close any Deposit Account or Concentration Account,
maintain existing Deposit Accounts and Concentration Accounts and/or open new
Deposit Accounts and Concentration Accounts, subject to the execution and
delivery to the Administrative Agent of appropriate Account Control Agreements
with respect to each Deposit Account consistent with the provisions of this
Section 5.17 (including the exceptions described in clause (d) above) and
otherwise reasonably satisfactory to the Administrative Agent. The applicable
Loan Party shall furnish the Administrative Agent with prior written notice of
its intention to open or close a Concentration Account or Deposit Account and
the Administrative Agent shall promptly notify such Loan Party as to whether the
Administrative Agent shall require an Account Control Agreement with the Person
with whom such account will be maintained.

(f) Each Agent Sweep Account shall at all times be in the name of, and under the
sole dominion and control of, the Administrative Agent. Each Loan Party hereby
acknowledges and agrees that (i) it has no right of withdrawal from the Agent
Sweep Account, (ii) the funds on deposit in an Agent Sweep Account shall at all
times continue to be collateral security for all of the Secured Obligations, and
(iii) the funds on deposit in an Agent Sweep Account shall be applied as
provided in subsection (h) below. In the event that, notwithstanding the
provisions of this Section 5.17, during the continuance of a Cash Dominion
Period, a Loan Party receives or otherwise has dominion and control of any such
proceeds of Receivables or other collections, such proceeds and collections
shall be held in trust by such Loan Party for the Administrative Agent, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into a Deposit
Account or Concentration Account or dealt with in such other fashion as such
Loan Party may be instructed by the Administrative Agent.

 

99



--------------------------------------------------------------------------------

(g) Any amounts remaining in an Agent Sweep Account (i) at any time when a Cash
Dominion Period is no longer continuing for purposes of this Agreement or
(ii) after application of amounts received in such Agent Sweep Account as set
forth in subsection (h) below, shall be remitted to the primary Concentration
Account of the Borrower (or any successor or replacement bank) or to any other
account subject to an Account Control Agreement.

(h) During a Cash Dominion Period, any amounts received in an Agent Sweep
Account shall be applied in the manner set forth in Section 2.11(b)(vi).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated and all L/C
Advances shall have been reimbursed, the Borrower covenants and agrees with the
Lenders that the Borrower will not, and will not permit any of the Subsidiaries
to, directly or indirectly:

SECTION 6.01 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except the following, without duplication:

(a) Indebtedness of the Loan Parties under the Loan Documents;

(b) Indebtedness existing on the Effective Date and described on Schedule 6.01,
and any Permitted Refinancing thereof;

(c) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Lease Obligations) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets and incurred concurrently with or
within 180 days after the applicable acquisition, construction, repair,
replacement or improvement, (ii) Attributable Indebtedness arising out of
Permitted Sale-Leasebacks and (iii) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that the aggregate principal amount of Indebtedness (including without
limitation Attributable Indebtedness, but excluding Attributable Indebtedness
incurred pursuant to clause (ii)) outstanding under this Section 6.01(c) does
not exceed $50,000,000.

(d) Indebtedness in respect of Swap Agreements designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(e) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; Indebtedness representing deferred compensation to
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business;

(f) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case, in
connection with Deposit Accounts in the ordinary course of business;

 

100



--------------------------------------------------------------------------------

(g) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

(h) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries, in each case in the ordinary course of
business or consistent with past practice;

(i) Guarantees by the Borrower and the Subsidiaries in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted hereunder; provided that,
if the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee Obligation shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(j) Indebtedness of the Borrower owing to any Subsidiary or of any Subsidiary
owing to any other Subsidiary or the Borrower to the extent constituting an
Investment permitted by Section 6.04; provided that (i) all such Indebtedness of
any Loan Party owing to any Subsidiary that is not a Loan Party shall be
subordinated to the Obligations on terms (1) at least as favorable to the
Lenders as those set forth in the form of intercompany note attached as Exhibit
G hereto or (2) otherwise reasonably satisfactory to the Administrative Agent,
and (ii) all such Indebtedness owing by a Subsidiary that is not a Loan Party to
any Loan Party shall be evidenced by a note and pledged as Collateral for the
Obligation;

(k) Indebtedness, in an aggregate principal amount not to exceed (x) $10,000,000
at any date of incurrence if, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and any Specified Transaction consummated in
connection therewith, the Total Leverage Ratio for the most recently ended Test
Period is greater than or equal to 3.00:1.00, (y) $20,000,000 at any date of
incurrence if, on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness and any Specified Transaction consummated in connection
therewith, the Total Leverage Ratio for the most recently ended Test Period is
less than 3.00:1.00 but greater than or equal to 2.00:1.00 and (z) $30,000,000
at any date of incurrence if, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and any Specified Transaction consummated in
connection therewith, the Total Leverage Ratio for the most recently ended Test
Period is less than 2.00:1.00.

(l) Indebtedness, in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding that is assumed in connection with any Permitted
Acquisition and any Permitted Refinancing thereof; provided that (i) such
Indebtedness (1) was not incurred in contemplation of such Permitted
Acquisition, (2) is secured only by the assets acquired in the applicable
Permitted Acquisition (other than acquired Equity Interests), (3) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(g) shall be those Persons who were obligors of such Indebtedness prior to such
Permitted Acquisition, (ii) immediately prior and after giving effect thereto,
no Default shall have occurred or be continuing; (iii) after giving Pro Forma
Effect to such Indebtedness, the Borrower shall be in compliance with
Section 6.11 and (iv) the portion of the Consolidated EBITDA attributable to the
property or Person being acquired for the period of four fiscal quarters most
recently ended for which financial statements of such property or Person are
available shall be greater than $0;

(m) Permitted Subordinated Indebtedness on an unsecured basis so long as at the
time of incurrence of such Permitted Subordinated Indebtedness (i) no Default
shall have occurred and be continuing or after giving effect thereto would
result therefrom and (ii) on a Pro Forma Basis after giving effect to any such
Permitted Subordinated Indebtedness and any Specified Transaction consummated in
connection therewith, (1) the Borrower and its Subsidiaries shall be in
compliance with the covenant set forth in Section 6.11 as of the last day of the
most recently ended Test Period and (2) the Total Leverage Ratio shall not be
greater than 5.25: 1.00 for the most recently ended Test Period;

 

101



--------------------------------------------------------------------------------

(n) Indebtedness in respect of the Second Lien Notes in an aggregate principal
amount not to exceed $250,000,000 at any time outstanding, plus the aggregate
amount of fees, costs and expenses (including underwriting commissions paid as
discounts) incurred in connection with such financing and any Permitted
Refinancing thereof; and

(o) other Indebtedness incurred by the Loan Parties in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) any Lien in favor the Administrative Agent given to secure the Obligations
or otherwise created pursuant to any Loan Documents;

(b) Permitted Encumbrances;

(c) Liens existing on the date hereof and set forth on Schedule 6.02, and any
renewals or extensions thereof;

(d) Liens securing Indebtedness permitted under Section 6.01(c); provided that
(i) such Liens attach concurrently with or within 180 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(iii) with respect to Capitalized Lease Obligations, such Liens do not at any
time extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

(e) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business that do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(g) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(h) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition permitted under
Section 6.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(i) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the date hereof

 

102



--------------------------------------------------------------------------------

(other than Liens on the Equity Interests of any Person that becomes a
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other assets or property (other than the proceeds or
products thereof and other than after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 6.01(l);

(j) any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any Subsidiaries in the ordinary course of
business and covering the assets so leased;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Borrower or any
Subsidiaries in the ordinary course of business;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

(m) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of the Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Subsidiary in the ordinary course of business;

(n) Liens on the Collateral securing the Second Lien Notes which are
subordinated to the Liens securing the Obligations pursuant to the Intercreditor
Agreement; and

(o) other Liens so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $2,500,000 at any time.

SECTION 6.03 Fundamental Changes; Sale-Leasebacks.

(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that:

(i) any Subsidiary may merge with (1) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (2) in the case of any
Subsidiary, any one or more other Subsidiaries; provided that when any Guarantor
is merging with another Subsidiary the continuing or surviving Person shall be a
Guarantor;

(ii) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party;

(iii) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary may make a Disposition of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to another Subsidiary or
the Borrower; provided that if the transferor in such a transaction is a Loan
Party, then (1) the transferee

 

103



--------------------------------------------------------------------------------

must be a Loan Party, (2) to the extent constituting an Investment, such
Investment must be a Permitted Investment in or Indebtedness of a Subsidiary in
accordance with Section 6.01 and 6.04, respectively;

(iv) so long as no Default exists or would result therefrom, any Subsidiary of
the Borrower may merge with any other Person in order to effect an Investment
permitted pursuant to Section 6.04; provided that the continuing or surviving
Person shall be a Subsidiary of the Borrower, which together with each of its
Subsidiaries, shall have complied with the Collateral and Guarantee Requirement
and the requirements of Section 5.12, as applicable; and

(v) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge, amalgamate or consolidate with any other
Person; provided that the Borrower shall be the continuing or surviving Person.

(b) The Borrower will not, and it will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the Effective Date and businesses
reasonably related or ancillary thereto.

(c) The Borrower will not, and will not permit any Subsidiary to, enter into any
Sale-Leaseback or other arrangement with any Person providing for the leasing by
any Loan Party of real or personal property that has been or is to be sold or
transferred by such Loan Party to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Loan Party, other than (i) any Permitted
Sale-Leaseback, (ii) any such arrangement entered into in connection with the
financing of the acquisition of such property with the proceeds of purchase
money Indebtedness incurred as permitted by Section 6.01(c) and (iii) any such
arrangement involving the sale of fixed assets within 90 days after the
acceptance and placement thereof into service if sold for consideration not less
than the cost of the purchase thereof and the lease of which (if a Capitalized
Lease) is permitted by Section 6.01(c).

SECTION 6.04 Investments, Acquisitions, Etc. Make or hold any Investment,
except:

(a) Investments (i) in cash and assets that constituted Permitted Investments
when such Investments were made and (ii) in assets useful in the business and
operations of the Borrower or any of the Subsidiaries in the ordinary course;

(b) loans or advances to officers, directors and employees of the Borrower and
its Subsidiaries in the ordinary course of business (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes and (ii) for other purposes not described in the
foregoing clause (i), in an aggregate principal amount outstanding at any time
not to exceed $1,000,000 in the aggregate;

(c) Investments consisting of extensions of trade credit in the ordinary course
of business;

(d) Investments existing or contemplated on the date hereof and set forth on
Schedule 6.04(d) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased from the amount of such Investment on the Effective Date except
pursuant to the terms of such Investment as of the Effective Date or as
otherwise permitted by this Section 6.04;

 

104



--------------------------------------------------------------------------------

(e) to the extent constituting Investments, Liens, Indebtedness, fundamental
changes, Dispositions, and Restricted Payments expressly permitted under
Section 6.01, 6.02, 6.03 (other than 6.03(a)(iv) or 6.03(a)(v)), 6.05 and 6.06,
respectively; provided, however, that no Investments may be made solely pursuant
to this Section 6.04(e);

(f) Investments in Swap Agreements permitted under Section 6.01(d);

(g) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations and
Equity Interests) received in satisfaction or partial satisfaction of delinquent
obligations of, or other disputes with, customers, financially troubled account
debtors and other credits to suppliers, in the ordinary course of business, or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

(i) advances of payroll payments to employees in the ordinary course
of business;

(j) Permitted Acquisitions; provided that the aggregate cash and non-cash
consideration paid by the Borrower and its Subsidiaries for the acquisition of
Persons that do not become Guarantors and assets acquired by any Subsidiary that
is not a Loan Party shall not exceed $10,000,000 in the aggregate; and

(k) so long as immediately before and after giving Pro Forma Effect to any such
Investment no Default has occurred and is continuing, other Investments not to
exceed $2,500,000 in any fiscal year of the Borrower.

SECTION 6.05 Asset Sales. Effect or suffer to exist any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, that is no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries in the ordinary course of
business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within 60 days after the related Disposition or (ii) the proceeds of
such Disposition are applied within 60 days of the related Disposition to the
purchase price of such replacement property; provided, in each case, that
(1) such replacement property is useful to the conduct of the business of the
Borrower and its Subsidiaries and (2) such replacement property is of equal or
greater value than the related Disposed property;

(d) Dispositions of property to the Borrower or a Subsidiary; provided that
(i) if the transferor in such a transaction is a Loan Party, then the transferee
must be a Loan Party or, (ii) if not a Loan Party, the Disposition must be for
fair value, deemed an Investment, and such Investment must be permitted under
Section 6.04;

(e) Dispositions without recourse of accounts receivable arising in the ordinary
course of business in connection with the collection or compromise thereof in an
aggregate amount not to exceed $2,500,000 in any fiscal year;

 

105



--------------------------------------------------------------------------------

(f) Permitted Sale-Leasebacks;

(g) the unwinding of any Swap Contract pursuant to its terms;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of the Borrower
and its Subsidiaries; and

(i) Dispositions of property (excluding Equipment, Inventory and Receivables)
having an aggregate fair market value not to exceed $15,000,000 in any fiscal
year of the Borrower; provided that (i) not less than 85% of the consideration
for such Disposition shall be paid in cash or Permitted Investments, (ii) at the
time of such Disposition and after giving effect thereto no Default shall have
occurred and be continuing and (iii) the Borrower complies with the applicable
provisions of Section 2.11(b)(i);

(j) Dispositions of non-core assets (excluding Equipment, Inventory and
Receivables) acquired in connection with Permitted Acquisitions; provided that
the Consolidated EBITDA attributable to such non-core assets do not exceed 10%
of total Consolidated EBITDA of the Borrower and its Subsidiaries for the most
recently ended Test Period.

provided that any Disposition of any property pursuant to this Section 6.05
(except Dispositions pursuant to Sections 6.05(d) or by a Loan Party to another
Loan Party), shall be for no less than the fair market value of such property at
the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 6.05 to any Person other than the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents and, if requested by the Administrative Agent,
upon the certification by the Borrower that such Disposition is permitted by
this Agreement, the Administrative Agent shall be authorized to take and shall
take any actions deemed appropriate in order to effect the foregoing.

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) Declare or make, directly or indirectly, any Restricted Payment, except:

(i) each Subsidiary may make Restricted Payments to the Borrower or any other
Subsidiary of the Borrower; provided that in the case of any such Restricted
Payment by a Subsidiary that is not a Wholly Owned Subsidiary of the Borrower,
such Restricted Payment is made to the Borrower, any Subsidiary and to each
other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests;

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Equity Interests of such
Person;

(iii) repurchases of Equity Interests in the Borrower or any Subsidiary in the
ordinary course of business deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; and

(iv) the Borrower or any of its Subsidiaries may pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Borrower

 

106



--------------------------------------------------------------------------------

held by any future, present or former employee, director or officer (or any
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Borrower or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or management stock option plan; provided
that the aggregate amount of payments made by the Borrower and its Subsidiaries
for the purposes provided under this Section 6.06(iv) shall not exceed
$1,000,000.

(b) Issue, sell or otherwise dispose of any class or series of Equity Interests
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (i) convertible or exchangeable into Indebtedness or (ii) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

(c) Prepay, redeem, purchase, defease, cancel or otherwise satisfy prior to the
scheduled maturity thereof in any manner or make any payment or violate any
subordination terms in any respect, in each case, of the Second Lien Notes
and/or any other Indebtedness that is subordinated to, or secured on terms that
are junior in right of payment to the Obligations, except (i) so long as no
Default has occurred and is continuing, regularly scheduled cash interest
payments and payments of fees, expenses and indemnification obligations in
respect of such Indebtedness, in each case when due and in amounts not to exceed
the amounts required to be paid with respect thereto, (ii) the repayment of
intercompany Indebtedness to the extent that the amount of such payment is made
to (1) a Loan Party or (2) to a Subsidiary that is not a Loan Party, to the
extent that the amount of such payment is promptly thereafter paid as a dividend
or is otherwise distributed to a Loan Party and (iii) as part of a Permitted
Refinancing.

(d) Amend, supplement or otherwise modify, or permit the amendment, supplement
or other modification of, (a) the terms of any Indebtedness that is subordinated
to, or secured on terms that are junior in right of payment to the Obligations
or any Material Indebtedness in any manner that could reasonably be expected to
be material adverse to the rights or interests of an Agent, the Issuing Banks or
the Lenders, or (b) any term of the Second Lien Notes or any Permitted
Refinancing thereof if the effect thereof on such Indebtedness (i) is materially
adverse to the rights or interests of an Agent, the Issuing Banks or the
Lenders, (ii) is otherwise prohibited by the terms of any subordination or
intercreditor agreement applicable thereto or (iii) has the effect of
(A) shortening the maturity of such Indebtedness to a date which is prior to 180
days after the Revolving Maturity Date under clause (a) of the definition
thereof, (B) shortening the date scheduled for any principal payment or
increasing the amount of any required principal payment in excess of an amount
to be agreed (other than paid-in-kind interest), or (C) increasing the amount of
any mandatory prepayment required thereunder which is payable prior to the
indefeasible payment in full in cash of all Obligations and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized), or add a requirement for any additional mandatory
prepayment thereunder, in the case of this clause (iii).

SECTION 6.07 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions between or among the Borrower and the Wholly
Owned Subsidiaries or between or among Wholly Owned Subsidiaries or any
Subsidiary or any entity that becomes a Wholly Owned Subsidiary of the Borrower
as a result of such transaction, (b) on terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses related to the Transactions, (d) employment
and

 

107



--------------------------------------------------------------------------------

severance arrangements between the Borrower and the Subsidiaries and their
respective officers and employees in the ordinary course of business, and
(e) transactions pursuant to permitted agreements in existence or contemplated
on the Effective Date and set forth on Schedule 6.07 or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect.

SECTION 6.08 Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that (a) prohibits, encumbers or restricts the
ability of any such Person to (i) make Restricted Payments to the Borrower or
any Subsidiary, (ii) pay any Indebtedness or other obligation owed to the
Borrower or any Subsidiary, (iii) make loans or advances to the Borrower or any
Subsidiary, (iv) transfer any of its property to the Borrower or any Subsidiary,
(v) create Liens on or otherwise pledge its property under the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof or
(vi) act as a Loan Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except in respect of
any of the matters referred to in clauses (i) through (vi) above for: (1) any
Loan Document, (2) any instrument or agreement relating to Indebtedness existing
on the Effective Date and permitted under Section 6.01(b), (3) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted by this Agreement (in which case, any prohibition or limitation shall
be effective only against the assets financed thereby), (4) any agreements
governing any leasehold interest (including any rights of way, allocation
agreements and other similar such interests in real estate) or building entry
agreements that limit the ability to grant a security interest in such leasehold
interest or building entry agreements, (5) with respect to specific property to
be sold pursuant to an agreement in connection with a Disposition permitted
under this Agreement (solely to the extent such restrictions are limited to the
property to be Disposed of), (6) customary anti-assignment provisions in
contracts restricting the assignment thereof entered into in the ordinary course
of business, (7) agreements relating to Indebtedness permitted by Sections
6.01(c), (d), (k), (l), and (m), (8) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.05 pending the consummation of such sale, and (9) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition,
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired or (b) requires the grant of any security for
any obligation if such property is given as security for the Obligations.

SECTION 6.09 Amendment of Organizational Documents. Amend, waive, terminate or
otherwise modify any Organizational Document if the effect of such amendment,
waiver, termination or other modification could reasonably be expected to be
materially adverse to the rights or interests of an Agent, the Issuing Banks or
the Lenders.

SECTION 6.10 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) its fiscal year or
fiscal quarters from the dates in effect on the Effective Date, except for
changes in connection with acquisitions to conform new Subsidiaries to the
fiscal year and fiscal quarters of the Borrower.

SECTION 6.11 Net First Lien Leverage Ratio. Permit the Net First Lien Leverage
Ratio as of the last day of any Test Period to be greater than 2.50:1.00.

SECTION 6.12 Minimum Availability. Permit Availability to be less than
$15,000,000 at any time that the aggregate Revolving Exposures of the Revolving
Lenders is equal to or greater than $30,000,000.

 

108



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of or premium, if any, on any
Loan or any reimbursement obligation in respect of any L/C Advance when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect or
misleading in any material respect when made or deemed made;

(d) the Borrower or any of its Subsidiaries shall fail to observe or perform any
term, covenant, condition or agreement contained in Sections 5.01, 5.02, 5.04
(with respect to the existence of the Borrower), 5.12, 5.13, 5.16 or 5.17 or in
Article VI;

(e) the Borrower or any of its Subsidiaries shall fail to observe or perform any
term, covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraph (a), (b) or (d) of this Section 7.01), and
such failure shall continue unremedied for a period of 30 days after written
notice thereof from the Administrative Agent or the Required Lenders to the
Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement and under the documents providing for such
Indebtedness);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower, any other Loan Party or any Material
Subsidiary or its debts, or of a material part of its assets, under any

 

109



--------------------------------------------------------------------------------

Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, examiner, sequestrator, conservator or similar
official for the Borrower, any other Loan Party or any Material Subsidiary or
for a material part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, court protection, reorganization or
other relief under any Debtor Relief Law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section 7.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, receiver and manager, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
official for the Borrower or any Subsidiary or for a material part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by insurance as to
which the insurer has been notified of such judgment or order and has not denied
or disputed coverage) shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of the Borrower and/or any of its Subsidiaries, to enforce any such
judgment; provided that such grace period shall only apply if such judgment or
order is being contested in good faith by the Borrower and/or its Subsidiaries,
as applicable, in appropriate proceedings properly instituted and diligently
conducted and for which appropriate reserves have been established in accordance
with GAAP;

(k) (i) an ERISA Event occurs, (ii) the Borrower, any of its Subsidiaries or any
ERISA Affiliate fails to make full payment when due of all amounts which, under
the provisions of any Pension Plan or the Pension Funding Rules, the Borrower,
any of its Subsidiaries or any ERISA Affiliate is required to pay as
contributions thereto, (iii) an Unfunded Pension Liability in excess of
$2,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, or (iv) the Borrower, any of its Subsidiaries or any ERISA Affiliate
incurs Withdrawal Liability to any Multiemployer Plan requiring aggregate
payments in an amount exceeding in $2,000,000;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on and security interest in the Collateral, with the priority required by the
applicable Security Document;

(m) (i) a material provision of any Loan Document, at any time after its
execution and delivery and for any reason (other than as expressly permitted
hereunder or thereunder) ceases to be in full force and effect, (ii) the
Borrower or any of its Subsidiaries contests in writing the validity or
enforceability of any provision of any Loan Document, or (iii) the Borrower or
any of its Subsidiaries denies that it has any further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Loan Document or asserts in writing that any Guarantee or
Security Document or any subordination provision in respect of any Indebtedness
is invalid or unenforceable;

(n) any of the Obligations for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any Permitted Subordinated Indebtedness, or the
subordination provisions set forth in any documentation relating to the
Permitted

 

110



--------------------------------------------------------------------------------

Subordinated Indebtedness shall cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any Permitted Subordinated
Indebtedness, or in any such case any Loan Party shall assert any of the
foregoing; or

(o) a Change in Control shall occur.

SECTION 7.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Banks make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the Letter of Credit
obligations (in an amount equal to 105% of the then Outstanding Amount thereof);
and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Sections 7.01(h)
and (i) with respect to the Borrower, the obligation of each Lender to make
Loans and any obligation of the Issuing Banks to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
Letter of Credit obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender.

SECTION 7.03 Application of Funds. After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable and the Letter of Credit obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 7.02),
including in any Insolvency Proceeding, any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including all reasonable fees, out-of-pocket expenses and actual disbursements
of legal counsel) payable to the Administrative Agent and the Co-Collateral
Agents in their capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than (i) principal and interest and (ii) in
connection with Secured Hedge Agreements or Cash Management Documents) payable
to the Lenders (including all reasonable fees, out-of-pocket expenses and actual
disbursements of legal counsel under Section 9.03 and amounts payable under
Section 2.17), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

111



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including, but not limited to, post-petition interest but other
than in connection with Secured Hedge Agreements and Cash Management Documents),
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of Loans and amounts due and payable to Hedge Banks under one or more
Secured Hedge Agreements and Obligations owing under or in respect of Cash
Management Documents (solely to the extent a Reserve has been established with
respect to such Obligations under Secured Hedge Agreements and Cash Management
Documents), and ratably based upon the respective aggregate amounts of all such
Obligations owing to the Lenders and the other Secured Parties on such date;

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of Letter of Credit obligations comprised of the
aggregate undrawn amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date (excluding any remaining Obligations owing under or in respect of Cash
Management Documents and Secured Hedge Agreements);

Seventh, to the payment of all remaining Obligations of the Loan Parties owing
under or in respect of Cash Management Documents and Secured Hedge Agreements
that are then due and payable to the Cash Management Banks and Hedge Banks, as
applicable, ratably based upon the respective aggregate amounts of all such
Obligations owing to such Cash Management Banks and Hedge Banks; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

ARTICLE VIII

Agents

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints,
designates and authorizes Royal Bank of Canada to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of, or any obligations under, any
of such provisions except for its consent rights set forth in Section 8.06.

 

112



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders, the Issuing Banks, a potential Hedge
Bank and Cash Management Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest,
charge or other Lien created by the Security Documents for and on behalf of or
on trust for) such Lender, Issuing Bank, potential Hedge Bank and Cash
Management Bank for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties, responsibilities, functions, obligations or liabilities except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied (or express) duties
or obligations, regardless of whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, any Loan Party or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

(d) shall not be liable to any Lender for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (except for its own gross negligence
or willful misconduct, as determined by the final judgment of a court of
competent jurisdiction, in connection with its duties expressly set forth herein
or therein);

 

113



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and

(f) shall not be under any obligation to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each such
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agents in this Article VIII with respect to any acts taken or omissions suffered
by such Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII and its Affiliates included such Issuing Bank with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such Issuing Bank.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower’s consent

 

114



--------------------------------------------------------------------------------

(such consent not to be unreasonably withheld or delayed) (provided that no
consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing), to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be an Approved Bank
with an office in the United States, or any Affiliate of any such Approved Bank;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent may in its discretion continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Banks directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis, appraisals and decision to enter into
this Agreement and the other Loan Documents and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Each Lender and Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Lead Arrangers, the Syndication Agent, the
Documentation Agent, the Lenders nor any Person named on the cover page hereof
as a bookrunner shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

115



--------------------------------------------------------------------------------

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03 or
otherwise hereunder.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

SECTION 8.10 Release of Collateral and Guarantee. The Lenders (including in
their capacities as Hedge Banks and Cash Management Banks) and each Issuing Bank
irrevocably agree and authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full in cash of all Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents (other than to the extent a
claim has been made therefor, contingent indemnification and contingent expense
reimbursement obligations and any Obligations in respect of Secured Hedge
Agreements or Cash Management Obligations unless provided otherwise under the
terms of any such Secured Hedge Agreements or Cash Management Documents) and the
expiration or termination of all Letters of Credit (unless the Letters of Credit
in the Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized up to 105% of such Outstanding Amounts or if a backstop letter of
credit reasonably satisfactory to the applicable Issuing Bank is in place) (the
date upon which the conditions in this Section 8.10(a)(i) shall have been
satisfied, the “Termination Date”), (ii) upon any permitted sale, lease,
transfer or other Disposition of any item of Collateral of any Loan Party in
accordance with the terms of the Loan Documents (including, without limitation,
as a result of the sale, in accordance with the terms of the Loan Documents, of
the Loan Party that owns such Collateral), (iii) subject to Section 9.02, if the

 

116



--------------------------------------------------------------------------------

release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to clause (b) below;

(b) to release any Guarantor from its obligations under its Guarantee upon
(i) in the case of any Subsidiary, such Person ceasing to be subject to the
Collateral and Guarantee Requirement and Section 6.10 as a result of a
transaction permitted hereunder (as certified by a Responsible Officer) and the
Borrower notifying the Administrative Agent in writing that it wishes such
Guarantor to be released from its obligations under its Guarantee, (ii) in the
case of any Subsidiary (other than the Borrower), such Subsidiary ceasing to be
a Material Subsidiary or (iii) the Termination Date; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Agents’ authority to release or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guarantee pursuant to this Section 8.10. In each case as
specified in this Section 8.10, the relevant Agent will promptly (and each
Lender irrevocably authorizes the Agents to) at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral pursuant to this Section 8.10 from the assignment and security
interest granted under the Security Documents (or the release of the Guarantor
from its Guarantee of the Obligations) in accordance with the terms of the Loan
Documents (provided that the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that such transaction
has been consummated in compliance with the Loan Documents).

SECTION 8.11 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Bank or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks from exercising the rights and remedies that inure to their
benefit hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.08 (subject to the terms
of Section 2.18), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VII and
(ii) in addition to the matters

 

117



--------------------------------------------------------------------------------

set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 8.12 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will promptly
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to any Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

SECTION 8.13 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article VIII and of
Section 9.03 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers,

 

118



--------------------------------------------------------------------------------

privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Administrative Agent.

SECTION 8.14 Withholding Tax. To the extent required by any applicable Laws, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.18, each Lender shall indemnify and hold harmless the Agents against,
within ten days after written demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Agents) incurred by or asserted against the
Agents as a result of the failure of the Agents to properly withhold any Tax
from amounts paid to or for the account of such Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Agents of
a change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Agents shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agents to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Agents under this Section 8.14.
The agreements in this Section 8.14 shall survive the resignation and/or
replacement of the Agents, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

SECTION 8.15 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent Party (to the extent not reimbursed by or on behalf of any Loan Party
and without limiting the obligation of any Loan Party to do so), pro rata, and
hold harmless each Agent Party from and against any and all Indemnified
Liabilities to the extent incurred by it; provided that no Lender shall be
liable for the payment to any Agent Party of any portion of such Indemnified
Liabilities to the extent resulting from such Agent Party’s own gross
negligence, bad faith or willful misconduct, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence, bad faith or willful
misconduct for purposes of this Section 8.15. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 8.15 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including costs of counsel)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower; provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, if any. The undertaking in this Section 8.15 shall survive termination
of the Commitments, the payment of all other Obligations and the resignation of
the Administrative Agent.

SECTION 8.16 Cash Management Obligations; Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Security Document, no Hedge Bank
or Cash Management Bank that obtains the benefits of Section 7.03, any Guarantee
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such

 

119



--------------------------------------------------------------------------------

case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Hedge Agreements or Cash Management Documents unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Hedge Bank or Cash Management Bank.

SECTION 8.17 Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement, and the parties hereto acknowledge that
the Intercreditor Agreement is binding upon them. Each Lender (a) hereby
consents to the subordination of the Liens on the Collateral securing the
Obligations on the terms set forth in the Intercreditor Agreement, (b) hereby
agrees that it will be bound by the provisions of the Intercreditor Agreement as
if it were a signatory thereto and will take no actions contrary to the
provisions of the Intercreditor Agreement, (c) hereby authorizes and instructs
the Administrative Agent to enter into the Intercreditor Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof, in each case, on behalf of such Lender and to take all actions (and
execute all documents) required (or deemed advisable) by the Administrative
Agent in accordance with the terms of the Intercreditor Agreement, in each case,
and without any further consent, authorization or other action by such Lender,
(d) hereby agrees that no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of any action taken by the
Administrative Agent pursuant to this Section or in accordance with the terms of
the Intercreditor Agreement and (e) acknowledges that a copy of the
Intercreditor Agreement has been delivered, or made available, to such Lender.
The foregoing provisions are intended as an inducement to the Secured Parties to
extend credit to the Borrower and such Secured Parties are intended third-party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

SECTION 8.18 Co-Collateral Agents. (a) Notwithstanding anything to the contrary
set forth in this Agreement, all determinations of the Co-Collateral Agents
under the Loan Documents shall be made jointly by the Co-Collateral Agents;
provided that, in the event that the Co-Collateral Agents cannot agree on any
matter to be determined by the Co-Collateral Agents, the determination shall be
made by the individual Co-Collateral Agent asserting the most conservative
credit judgment or declining to permit the requested action for which consent is
being sought by the applicable Loan Party. This provision shall be binding upon
any successor to a Co-Collateral Agent.

(b) Any Co-Collateral Agent may resign at any time upon 30 days’ notice to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed) (provided that no consent of the
Borrower shall be required if an Event of Default under Section 7.01(a),
7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing), to appoint a
successor for such resigning Co-Collateral Agent; provided that within 10 days
of receipt of such resignation notice, SunTrust Bank may request in writing to
the Lenders and the Borrower that it be appointed as such successor
Co-Collateral Agent, and upon receipt of such request, subject to the reasonable
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) (provided that no consent of the Borrower shall be required if an Event
of Default under Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and
is continuing), SunTrust Bank shall be deemed to be appointed as such successor
Co-Collateral Agent. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Co-Collateral Agent gives notice of its resignation, then (x) if a
Person is then acting as a Co-Collateral Agent, then such Person shall act as
the sole-Collateral Agent until a successor Co-Collateral Agent is so appointed,
and (y) if no Person is then acting as a Co-Collateral Agent, the Administrative
Agent shall act as the sole Co-Collateral Agent until a successor Co-Collateral
Agent is so appointed. If a retiring Co-Collateral Agent shall notify the
Borrower and the

 

120



--------------------------------------------------------------------------------

Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and the retiring Co-Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. Upon the acceptance of
a successor’s appointment as a Co-Collateral Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Co-Collateral Agent, and the retiring
Co-Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or
nationally-recognized overnight courier service, mailed by certified mail
(return receipt requested) or sent by fax or other electronic transmission, as
follows:

(i) if to the Borrower, the Administrative Agent, the Co-Collateral Agents or
Royal Bank of Canada, in its capacity as Swingline Lender and/or Issuing Bank,
to the address, fax number, e-mail address or telephone number specified for
such Person on Schedule 9.01; and

(ii) if to any other Lender or Issuing Bank, to it at its address (or fax
number, telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures reasonably approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for

 

121



--------------------------------------------------------------------------------

the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Co-Collateral Agents or any of their
respective Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
each Issuing Bank may change its address, electronic mail address, fax or
telephone number for notices and other communications or website hereunder by
notice to the other parties hereto. Each other Lender may change its address,
fax or telephone number for notices and other communications hereunder by notice
to the Borrower and the Administrative Agent. In addition, each Lender and each
Issuing Bank agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or

 

122



--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any Loan Document or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance, amendment, renewal or extension of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement, any Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or L/C Advance or reduce the rate
of interest thereon, or reduce any fees or premiums payable hereunder or under
the Loan Documents, without the written consent of each Lender directly and
adversely affected thereby (it being understood that any change to the
definition of “Average Availability” or “Average Revolver Usage” or in the
component definitions thereof shall not constitute a reduction of interest or
fees), provided that only the consent of the Required Lenders shall be necessary
to waive any obligation of the Borrower to pay default interest pursuant to
Section 2.07(b);

(iii) postpone the maturity of any Loan, or the reimbursement date with respect
to any L/C Advance, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;

(iv) change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
and adversely affected thereby;

(v) change any of the provisions of this Section 9.02 without the written
consent of each Lender directly and adversely affected thereby;

(vi) change the percentage set forth in the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender;

 

123



--------------------------------------------------------------------------------

(vii) release all or substantially all the value of the Guarantees under the
Guarantee Agreement without the written consent of each Lender;

(viii) release or subordinate all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender;

(ix) change any of the provisions of Section 6.12 and 7.03 without the prior
written consent of the Supermajority Lenders; or

(x) change the definition of “Borrowing Base”, or any component definition
thereof (including the definitions of “Eligible Receivables”, “Eligible
Equipment”, or “Eligible Inventory”), the effect of which would be to increase
amounts available to be borrowed, (other than changes in Reserves implemented by
the Co-Collateral Agents in their Permitted Discretion), without the prior
written consent of the Supermajority Lenders.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Co-Collateral Agent, the
Swingline Lender or any Issuing Bank without the prior written consent of the
Administrative Agent, such Co-Collateral Agent, such Swingline Lender or such
Issuing Bank, as the case may be. This Agreement or any other Loan Document may
be amended, if such amendment is not objected to in writing by the Lenders
within five Business Days following receipt of notice thereof, by an agreement
in writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency or actual or perceived illegality
or unenforceability of any provision in any jurisdiction or with respect to any
Loan Party. Notwithstanding anything in this Section 9.02 to the contrary,
(1) the Fee Letter may be amended or modified, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and
(2) without the consent of any Lender or Issuing Bank, the Loan Parties, the
Administrative Agent and Co-Collateral Agents or any co-collateral agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable Laws or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document. The Administrative Agent shall make available to the Lenders
copies of each amendment or other modification to this Agreement.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),

 

124



--------------------------------------------------------------------------------

provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable (and,
if a Revolving Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding par principal amount of
its Loans and participations in L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including pursuant to
Section 2.11(a)(i)) from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) unless waived, the Borrower or such
Eligible Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(i).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Revolving Commitments and Revolving Exposure of any Lender
that is at the time a Defaulting Lender shall not have any voting or approval
rights under the Loan Documents and shall be excluded in determining whether all
Lenders, all affected Lenders, the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 9.02); provided that (i) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) before, on or after the Effective Date, all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication), the Lead
Arrangers, the Syndication Agent, the Swingline Lender and each Issuing Bank
including the reasonable fees, charges and disbursements of one counsel to the
Administrative Agent, the Lead Arrangers, the Swingline Lender and each Issuing
Bank and to the extent reasonably deemed necessary by the Administrative Agent,
one counsel to the Co-Collateral Agent which is not the Administrative Agent,
one local counsel in each relevant jurisdiction and, in the case of any conflict
of interest (as reasonably determined by the Administrative Agent, Swingline
Lender, Issuing Bank or Lead Arrangers subject to such conflict), and to the
extent reasonably necessary, one additional counsel in each relevant
jurisdiction to each group of affected persons similarly situated taken as a
whole and counsel otherwise retained with the Borrower’s consent), in connection
with the syndication of the credit facilities provided for herein, and the
preparation, execution, delivery and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof, (ii) all
reasonable and documented out-of-pocket costs and expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Lead Arrangers, the Syndication Agent, each Issuing Bank and each
Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent, the Issuing Banks, the Lenders, and the Lead Arrangers in
connection with the enforcement or protection of any rights or remedies (1) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section 9.03 or (2) in connection
with the Loans made or Letters of Credit issued hereunder or any other
Obligations, including all such reasonable and documented out-of-pocket costs
and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit. The agreements in this
Section 9.03(a) shall survive the termination of the Commitments and repayment
of all other Obligations. If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its sole discretion.

 

125



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Co-Collateral
Agent each Issuing Bank, each Lender, the Lead Arrangers and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and expenses (including, without limitation, fees and
expenses of counsel, of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
or any of their respective Affiliates, creditors or shareholders, arising out
of, in connection with, or as a result of (i) the execution, delivery,
enforcement, performance or administration of this Agreement, any Loan Document
or any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on, at, to or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding), (any of the foregoing described in this clause (iv), a
“Proceeding”) all the foregoing described in clauses (i) to (iv), collectively,
the “Indemnified Liabilities”), in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee and
whether brought by an Indemnitee, a third party or by the Borrower or any other
Loan Party (or any equity holder, director, shareholder, creditor or Affiliate
of any of the foregoing), and regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereby are
consummated; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, costs or
related expenses (1) resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), or (2) resulted from a
material breach of the Loan Documents by such Indemnitee (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). For the
avoidance of doubt, this paragraph (b) shall not apply with respect to Taxes
(other than any Taxes that represent losses, claims, damages, liabilities or
expenses of any kind arising from any non-Tax claim) that are imposed with
respect to any payments of any obligation of any Loan Party under any Loan
Document, which shall be governed solely by Section 2.18, or with respect to
Other Taxes, which are the subject of, and which shall be governed by,
Section 2.18.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Co-Collateral Agent, Swingline Lender or
any Issuing Bank under paragraph (a) or (b) of this Section, each Lender (or, in
the case of a payment to an Issuing Bank, each Revolving Lender) severally
agrees to pay to the Administrative Agent, the Swingline Lender or such Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, any Co-Collateral Agent, Swingline
Lender or such Issuing Bank in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the
aggregate Revolving Exposures and unused Commitments at such time (or, in the
case of a payment to an Issuing Bank, its share of the aggregate Revolving
Exposures only). The obligations of the Lenders under this paragraph (c) are
subject to the last sentence of Section 2.02(f) (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph (c)).

 

126



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable Laws, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of, or a material breach of the Loan Documents by,
such Indemnitee or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03. The agreements in this Section 9.03 shall survive the
resignation of any Agent, the replacement of any Lender or any Issuing Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

(f) The Borrower shall not be liable for any settlement of any Proceedings
effected without its consent (which consent shall not be unreasonably withheld
or delayed), but if settled with its consent or if there is a final judgment for
the plaintiff in such Proceedings, the Borrower will indemnify and hold harmless
each Indemnitee from and against any Indemnified Liabilities in accordance with
the foregoing clause (b). The Borrower shall not, without the prior written
consent of an Indemnitee (which consent shall not be unreasonably withheld or
delayed), effect any settlement or consent to the entry of any judgment of any
pending or threatened Proceedings in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee in form and substance satisfactory to
such Indemnitee from all liability on claims that are the subject matter of such
Proceedings, (ii) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee and
(iii) contains customary confidentiality and non-disparagement provisions.

(g) In the event that an Indemnitee is requested or required to appear as a
witness in any action brought by or on behalf of or against the Borrower or any
of its Subsidiaries or Affiliates in which such Indemnitee is not named as a
defendant, the Borrower shall reimburse such Indemnitee for all reasonable and
documented out-of-pocket expenses incurred by it in connection with such
Indemnitee’s appearing and preparing to appear as such a witness, including
without limitation, the reasonable fees and expenses of its legal counsel.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or under the other Loan
Documents without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void), (ii) no assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Persons who, upon becoming a Lender hereunder, would
constitute any of

 

127



--------------------------------------------------------------------------------

the foregoing Persons described in this clause (ii) and (iii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Indemnitees and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii), any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans, including for purposes of this Section 9.04(b), participations in
L/C Obligations) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (1) the Borrower;
provided that no consent of the Borrower shall be required for an assignment by
a Revolving Lender to any other Revolving Lender or an Affiliate of a Revolving
Lender or an Approved Fund of a Revolving Lender or if a Default has occurred
and is continuing, (2) the Administrative Agent (such consent not to be
unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment by a Revolving Lender
to any other Revolving Lender or an Affiliate of a Revolving Lender or an
Approved Fund of a Revolving Lender and (3) solely in the case of Revolving
Loans and Revolving Commitments, the Swingline Lender and each Issuing Bank
(such consent not to be unreasonably withheld or delayed). Notwithstanding
anything in this Section 9.04 to the contrary, if the Borrower has not given the
Administrative Agent written notice of its objection to such assignment within
five Business Days after written notice to the Borrower requesting such consent,
the Borrower shall be deemed to have consented to such assignment.

(i) Assignments shall be subject to the following additional conditions:
(1) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $2,500,000 (and integral multiples thereof) in the
case of Revolving Loans and Revolving Commitments, unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing, (2) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; provided further that assignments made pursuant to
Section 2.20(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective, (3) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent and the Borrower any tax forms
required by Section 2.18(f) and an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable Laws,
including Federal and state securities laws and

 

128



--------------------------------------------------------------------------------

(4) unless the Borrower otherwise consents, no assignment of all or any portion
of the Revolving Commitment of a Lender that is also an Issuing Bank may be made
unless (A) the assignee shall be or become an Issuing Bank, as applicable, and
assume a ratable portion of the rights and obligations of such assignor in its
capacity as Issuing Bank, or (B) the assignor agrees, in its discretion, to
retain all of its rights with respect to and obligations to make or issue
Letters of Credit, as applicable, hereunder in which case the Applicable
Fronting Exposure of such assignor may exceed such assignor’s Revolving
Commitment for purposes of Section 2.03 by an amount not to exceed the
difference between the assignor’s Revolving Commitment prior to such assignment
and the assignor’s Revolving Commitment following such assignment; provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing.

(ii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section 9.04, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section. Upon request, and the surrender by the
assigning Lender of its Note (if any), the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (ii) shall not be an effective assignment hereunder.

(iii) The Issuing Bank may assign all or a portion of its rights and obligations
under the undrawn portion of its Letter of Credit Commitment at any time;
provided that (1) each such assignment shall be to an Eligible Assignee (other
than an Approved Fund) and (2) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the

 

129



--------------------------------------------------------------------------------

Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.18(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b)(i) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (v) and paragraph (iv) above.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, or the Issuing Banks, sell participations to one or more banks or other
Persons other than a natural person, a Defaulting Lender, the Borrower or any of
the Borrower’s Subsidiaries or Affiliates (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including such Lender’s participations
in L/C Obligations) owing to it); provided that (1) such Lender’s obligations
under this Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Borrower, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and any
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and any other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i), (ii), (iii), (vii) and (viii) of Section 9.02(b) that
directly and adversely affects such Participant. Subject to paragraph (c)(iii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.16, 2.17 and 2.18 (subject to the obligations and
limitations of such Sections, including Section 2.18(f)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.19(c)
as though it were a Lender.

(ii) Each Lender that sells a participation shall maintain a register meeting
the requirements of Treasury Regulation Section 5f.l03-l(c) (or any successor
regulation), on which it enters the name and the address of each Participant and
the principal amounts of each Participant’s participation interest in the
Commitments and/or Loans (or other

 

130



--------------------------------------------------------------------------------

rights or obligations) held by it (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. In maintaining the Participant
Register, such Lender shall be acting as the agent of the Borrower solely for
purposes of Treasury Regulation Section 5f.103-1(c) and undertakes no other
duty, responsibility or obligation to the Borrower (including, without
limitation, in no event shall such Lender be considered a fiduciary of the
Borrower for any purpose). In addition to maintaining the Participant Register,
such Lender shall, upon request, show the Participant Register to the Borrower;
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or Section 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(iv) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank having jurisdiction
over such Lender; provided that (1) no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto and (2) in no event shall any
assignee or pledgee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(v) Notwithstanding anything to the contrary contained herein, any Issuing Bank
may, upon 30 days’ prior written notice to the Borrower and the Lenders, resign
as an Issuing Bank; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant Issuing Bank shall have
identified, in consultation with the Borrower, a successor Issuing Bank willing
to accept its appointment as successor Issuing Bank. In the event of any such
resignation of an Issuing Bank, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor Issuing Bank
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant Issuing Bank. If an
Issuing Bank resigns as an Issuing Bank, it shall retain all the rights and
obligations of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make ABR Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).

(d) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other

 

131



--------------------------------------------------------------------------------

compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (ii) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.03.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. For the avoidance of doubt, the
Fee Letter survives the Effective Date and the execution and delivery of the
Loan Documents. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

132



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction or with respect to any Loan Party
shall, as to such jurisdiction or such Loan Party, as the case may be, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction or with respect to a particular Loan Party shall not invalidate
such provision in any other jurisdiction or with respect to any other Loan
Party. Without limiting the foregoing provisions of this Section 9.07, if and to
the extent that the enforceability of any provisions in this Agreement relating
to Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in
good faith by the Administrative Agent or an Issuing Bank, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, each Issuing Bank and each of
their respective Affiliates is hereby authorized at any time, and from time to
time, to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations at any time owing by the
Administrative Agent, such Lender, any such Issuing Bank or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender or Issuing Bank, irrespective of whether or
not the Administrative Agent, such Lender or Issuing Bank shall have made any
demand under this Agreement or any other Loan Document and although (a) such
obligations may be contingent or unmatured and (b) such obligations are owed to
a branch or office of the Administrative Agent, such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (1) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (2) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The Administrative Agent, the
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section 9.08. The rights of the
Administrative Agent, each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender,
such Issuing Bank and their respective Affiliates may have.

SECTION 9.09 Payment Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate.

 

133



--------------------------------------------------------------------------------

SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by Law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against the Borrower or their respective properties in the
courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and the
Administrative Agent shall have been notified by each Lender and Issuing Bank
that each such Lender and Issuing Bank has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each such Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

SECTION 9.13 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Secured Hedge Agreements or the Cash Management Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 9.13 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

134



--------------------------------------------------------------------------------

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees, trustees and agents, including accountants, legal counsel
and other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (ii) to the
extent requested by any Governmental Authority, required by applicable Law or by
any subpoena or similar legal process; provided that solely to the extent
permitted by Law and other than in connection with routine audits and reviews by
regulatory and self-regulatory authorities, each Lender, Issuing Bank and the
Administrative Agent shall notify the Borrower as promptly as practicable of any
such requested or required disclosure in connection with any legal or regulatory
proceeding; provided further that in no event shall any Lender, Issuing Bank or
the Administrative Agent be obligated or required to return any materials
furnished by the Borrower or any Subsidiary, (iii) to any other party to this
Agreement, (iv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any Loan Document or
the enforcement of rights hereunder or thereunder, (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (1) any Eligible of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement, (2) any actual or prospective counterparty (or its advisors) to any
Swap Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents or (3) any pledgee
referred to in Section 9.04(d), (vi) if required by any rating agency; provided
that prior to any such disclosure, such rating agency shall have agreed in
writing to maintain the confidentiality of such Information, (vii) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section 9.15 or (2) becomes available to the Administrative
Agent, any Issuing Bank, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (viii) for
purposes of establishing a “due diligence” defense. For the purposes hereof,
“Information” means all information received from the Borrower relating to the
Borrower, any Subsidiary or their business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary; it
being understood that all information received from the Borrower or any
Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.15(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

135



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.16 PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act.

SECTION 9.17 Release of Liens and Guarantees.

(a) A Guarantor shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by such Guarantor shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Guarantor ceases to be a Subsidiary (including pursuant to a merger with a
Subsidiary that is not a Loan Party). Upon any sale or other transfer by any
Loan Party (other than to the Borrower or any Guarantor) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral or the release of the Borrower or any
Guarantor from its Guarantee under the Guarantee Agreement pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents or such Guarantee shall be automatically released. Upon termination of
the aggregate Commitments and payment in full of all Obligations (other than
(i) contingent indemnification obligations as to which no claim has been made
and (ii) obligations under Secured Hedge Agreements not yet due and payable or
as to which arrangements satisfactory to the applicable Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (including
as a result of obtaining the consent of the applicable Issuing Bank as described
in Section 9.05 of the Credit Agreement), all obligations under the Loan
Documents and all security interests created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

(b) The Administrative Agent will, at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(c), (d), (e), (g), (i) or (k).

(c) Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination

 

136



--------------------------------------------------------------------------------

contemplated by this Section 9.17. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Loan Party from its obligations under any
Loan Document, in each case in accordance with the terms of the Loan Document
and this Section 9.17.

SECTION 9.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders, the Syndication Agent and the Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and the Administrative Agent, the Lenders, the Syndication Agent
and the Lead Arrangers, on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents, (b) (i) each of the Administrative
Agent, the Lenders and the Lead Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Borrower, any of its Affiliates or any other Person and (ii) none of the
Administrative Agent, the Lenders, the Syndication Agent and the Lead Arrangers
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Lenders, the Syndication Agent and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Lenders, the Syndication Agent and the Lead
Arrangers has any obligation to disclose any of such interests to the Borrower
or any of its Affiliates. To the fullest extent permitted by applicable Laws,
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders, the Syndication Agent and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[SIGNATURE PAGES TO FOLLOW]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LMI AEROSPACE, INC., as the Borrower By:  

/s/ Clifford C. Stebe

  Name:   Clifford C. Stebe   Title:   Chief Financial Officer & Secretary



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent and a Co-Collateral Agent By:  

/s/ Yvonne Brazier

  Name: Yvonne Brazier   Title: Manager, Agency



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Co-Collateral Agent

By:   /s/ Ernest May   Name: Ernest May   Title: Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender, Swingline Lender and an Issuing Bank By:  

/s/ Richard C. Smith

  Name: Richard C. Smith   Title: Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender and an Issuing Bank

By:  

/s/ Ernest May

  Name: Ernest May   Title: Director



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Lender

By:  

/s/ Thomas F. Parrott

  Name: Thomas F. Parrott   Title: Director



--------------------------------------------------------------------------------

EXHIBIT B

Form of Guarantee Agreement

GUARANTEE AGREEMENT

by

LMI AEROSPACE, INC.,

as the Borrower,

the other Guarantors party hereto,

and

ROYAL BANK OF CANADA,

as Administrative Agent

 

 

Dated as of June 19, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

Section 1.

 

Guarantee; Limitation of Liability

     1   

Section 2.

 

Guarantee Absolute

     2   

Section 3.

 

Waivers and Acknowledgments

     3   

Section 4.

 

Subrogation

     4   

Section 5.

 

Payments Free and Clear of Taxes, Etc

     5   

Section 6.

 

Representations and Warranties

     5   

Section 7.

 

Covenants

     5   

Section 8.

 

Amendments, Guarantee Agreement Supplements, Etc

     5   

Section 9.

 

Notices, Etc

     6   

Section 10.

 

No Waiver; Remedies

     6   

Section 11.

 

Right of Set-off

     6   

Section 12.

 

Indemnification

     6   

Section 13.

 

Subordination

     7   

Section 14.

 

Continuing Guarantee; Assignments under the Credit Agreement

     8   

Section 15.

 

Execution in Counterparts

     8   

Section 16.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc

     8   

Exhibit A – Guarantee Agreement Supplement

  

 

-i-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) dated as of June 19,
2014, is made by and among LMI AEROSPACE, INC., a Missouri corporation (the
“Borrower”) and each of the Subsidiaries (as defined in the Credit Agreement (as
defined below)) of the Borrower party hereto or that may become party hereto
pursuant to Section 8(b) hereof (collectively, the “Guarantors”) and ROYAL BANK
OF CANADA, as administrative agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Credit Agreement (as defined below)). Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Royal Bank of Canada and Wells Fargo Bank, National Association, as
Co-Collateral Agents and the Lenders and Issuing Banks from time to time party
thereto.

The Lenders have agreed to make Loans to the Borrower and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Borrower and each of
the other Guarantors pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement and the Hedge Banks have agreed to
enter into Secured Hedge Agreements and the Cash Management Banks have agreed to
enter into arrangements relating to Cash Management Obligations. Each of the
Guarantors acknowledges that it will derive substantial benefit from the making
of the Loans by the Lenders, the issuance of Letters of Credit by the Issuing
Banks, the entering into Secured Hedge Agreements by the Hedge Banks and the
entering into Cash Management Documents by the Cash Management Banks. The
obligations of the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit are conditioned on, among other things, the execution and delivery by
the Guarantors of a Guarantee Agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Loans, the Issuing Banks to
issue Letters of Credit, the Hedge Banks to enter into the Secured Hedging
Agreements and the Cash Management Banks to enter into arrangements relating to
Cash Management Obligations, the Guarantors are willing to execute this
Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the Issuing Banks to issue Letters of Credit under the
Credit Agreement and the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into arrangements relating
to Cash Management Obligations from time to time, each Guarantor, jointly and
severally with each other Guarantor, hereby agrees as follows:

Section 1. Guarantee; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any other Secured Party in connection with the enforcement of any
rights or remedies under this Agreement or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Agreement, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agreement and the Obligations of such Guarantor
hereunder do not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and the Obligations of such Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guarantee, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 1(d) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 1(d), or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a discharge of guaranteed obligations as provided
herein. Each Qualified ECP Guarantor intends that this Section 1(d) constitute,
and this Section 1(d) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(e) For the purposes of this Section 1, “Qualified ECP Guarantor” shall mean, in
respect of any Swap Obligation, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2. Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The obligations of each Guarantor under or in
respect of this Agreement are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Agreement, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. This
Agreement is a guarantee of payment, and not of collection. The liability of
each Guarantor under this Agreement shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives (to
the extent permitted by applicable Laws), any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

2



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guarantee, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under any
Loan Document or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guarantee Agreement Supplement (as hereinafter defined) or any other guarantee
or agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, other than
payment in full of the Guaranteed Obligations.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

3



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may (to the extent
permitted under applicable Laws), in accordance with the Loan Documents, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable Laws.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 hereof and this Section 3
are knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees that, until the Termination Date, it will not to exercise any rights that
it may now have or hereafter acquire against the Borrower or any other Loan
Party or under any guarantee of the Obligations that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Agreement or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower or any other Loan Party or under any
guarantee of the Obligations or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Loan Party or under any guarantee of the Obligations, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the Termination Date, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall promptly be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising. If any Guarantor makes
payment to any Secured Party of all or any part of the Guaranteed Obligations
and the Termination Date shall have occurred, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes and Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made free and clear of Taxes and
Other Taxes pursuant to Section 2.18 of the Credit Agreement.

Section 6. Representations and Warranties. (a) Each Guarantor hereby represents
and warrants to the Secured Parties that as of the date hereof (or in the case
of any Additional Guarantor (as hereinafter defined), as of the date on which it
becomes a party hereto), all representations and warranties of or concerning
such Guarantor contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects on and as of the date made and are
hereby incorporated herein by reference as if stated verbatim herein; provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) Each Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

Section 7. Covenants. Each Guarantor covenants and agrees that, until the
Termination Date, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

Section 8. Amendments, Guarantee Agreement Supplements, Etc. (a) No amendment or
waiver of any provision of this Agreement and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, the Issuing Banks and the
Lenders, in each case, to the extent required under Section 9.02 of the Credit
Agreement, and then such waiver or consent shall be delivered in accordance with
Section 9.02 of the Credit Agreement.

(b) Pursuant to Section 5.12 of the Credit Agreement, certain Subsidiaries of
the Borrower may be required, after the date hereof, to enter into this
Agreement as a Guarantor. Upon the execution and delivery by any Person of a
guarantee agreement supplement, in substantially the form of Exhibit A hereto or
otherwise in form and substance satisfactory to the Administrative Agent (each,
a “Guarantee Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder and each
reference in this Agreement or in any other Loan Document to a “Guarantor” shall
also mean and be a reference to such Additional Guarantor and (ii) each
reference herein to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to this Agreement and each reference in any other Loan Document
to the “Guarantee Agreement”, “thereunder”, “thereof” or words of like import
referring to this Agreement shall mean and be a reference to this Agreement, as
supplemented by such Guarantee Agreement Supplement.

 

5



--------------------------------------------------------------------------------

Section 9. Notices, Etc. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
in the manner provided in Section 9.01 of the Credit Agreement (i) if to any
Guarantor, addressed to it in care of the Borrower at the Borrower’s address
specified on Schedule 9.01 to the Credit Agreement, (ii) if to any Agent or any
Lender, at its address specified in Schedule 9.01 to the Credit Agreement,
(iii) if to any Hedge Bank, at its address specified in the Secured Hedge
Agreement to which it is a party, (iv) if to any Cash Management Bank, at its
address specified in the Cash Management Documents to which it is a party or
(v) as to any party, at such other address as shall be designated by such party
in a written notice to each other party. All such notices and other
communications shall be deemed to be given or made as provided in Section 9.01
of the Credit Agreement. Delivery by facsimile or other electronic transmission
of an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or of any Guarantee Agreement Supplement to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. In addition to any rights and remedies of the
Agents and the Lenders provided under applicable Law, upon the occurrence and
during the continuance of any Event of Default, each Agent, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time, and from time to time, without notice to any Loan Party, to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Agent, such Lender, such Issuing Bank or
such Affiliate to or for the credit or the account of any Guarantor against any
and all of the Obligations of such Guarantor now or hereafter due and owing
under the Loan Documents, irrespective of whether such Agent, such Lender or
such Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be contingent or unmatured or
such obligations are owed to a branch or office of the Administrative Agent,
such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. Each Agent, each Lender and each
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 11. The rights of the each Agent, each Lender, each Issuing
Bank and their respective Affiliates under this Section 11 are in addition to
other rights and remedies (including other rights of setoff) that each Agent,
such Lender, such Issuing Bank and their respective Affiliates may have.

Section 12. Indemnification. (a) Without limitation of any of its obligations
under the other Loan Documents, each Guarantor agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.03(b) of
the Credit Agreement) as if Section 9.03 of the Credit Agreement was set out in
full herein and references to “Borrower” therein were references to each
Guarantor, and each Guarantor hereby waives all liabilities against
Administrative Agent and each Secured Party as if Indemnitees and the other
Secured Parties to the extent set forth in Section 9.03 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(b) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Agreement.

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the payment in full in cash of the
Guaranteed Obligations (other than contingent obligations for which no claim or
other demand has been made) to the extent and in the manner hereinafter set
forth in this Section 13:

(a) Prohibited Payments, Etc. Except upon notice given by the Administrative
Agent to the relevant Guarantor following the occurrence and during the
continuance of any Default under Section 7.01(h) or 7.01(i) of the Credit
Agreement (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any other Loan Party) or any other Event of
Default pursuant to Section 7.01 of the Credit Agreement, each Guarantor may
receive regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. Upon delivery by the Administrative Agent of the
notice referred to in the immediately preceding sentence, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.

(b) Turn-Over. Upon notice given by the Administrative Agent to the relevant
Guarantor following the occurrence and during the continuance of any Default
under Section 7.01(h) or 7.01(i) of the Credit Agreement (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) or any other Event of Default pursuant to
Section 7.01 of the Credit Agreement, each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations for the benefit of the Secured Parties
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest, as defined below),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(c) Administrative Agent Authorization. Upon notice given by the Administrative
Agent to the relevant Guarantor following the occurrence and during the
continuance of any Default under Section 7.01(h) or 7.01(i) of the Credit
Agreement (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to any other Loan Party) or any other Event of
Default pursuant to Section 7.01 of the Credit Agreement, the Administrative
Agent is authorized and empowered (but without any obligation to do so), in its
discretion, (i) in the name of each Guarantor, to collect and enforce and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest).

(d) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of the
Guaranteed Obligations (other than contingent obligations for which no claim or
other demand has been made) (including all interest and expenses accruing after
the commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

7



--------------------------------------------------------------------------------

Section 14. Continuing Guarantee; Assignments under the Credit Agreement. This
Agreement is a continuing guarantee and shall (a) remain in full force and
effect until the Termination Date at which time it shall automatically
terminate, (b) be binding upon each Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured Parties and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments and the Loans owing to it and the Note or Notes held by it) to any
other Person as permitted pursuant to the Credit Agreement, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, in each case in accordance
with and to the extent provided in Section 9.04 of the Credit Agreement. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.

Section 15. Execution in Counterparts. This Agreement and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of an original executed counterpart of this
Agreement.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT
AGAINST EACH GUARANTOR OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE

 

8



--------------------------------------------------------------------------------

LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 16.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGES TO FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by officers thereunto duly authorized as of the date
first above written.

 

LMI AEROSPACE, INC. as the Borrower By:  

 

  Name:   Title:

LEONARD’S METAL, INC.,

as a Guarantor

By:  

 

  Name:   Title:

LMI FINISHING, INC.,

as a Guarantor

By:  

 

  Name:   Title:

PRECISE MACHINE COMPANY,

as a Guarantor

By:  

 

  Name:   Title:

TEMPCO ENGINEERING, INC.,

as a Guarantor

By:  

 

  Name:   Title:

VERSAFORM CORP.,

as a Guarantor

By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

LMI KITTING, LLC,

as a Guarantor

By:  

 

  Name:   Title:

D3 TECHNOLOGIES INC.,

as a Guarantor

By:  

 

  Name:   Title:

INTEGRATED TECHNOLOGIES, INC.,

as a Guarantor

By:  

 

  Name:   Title:

TASS, INC.,

as a Guarantor

By:  

 

  Name:   Title:

VALENT AEROSTRUCTURES, LLC,

as a Guarantor

By:  

 

  Name:   Title:

VALENT AEROSTRUCTURES – WICHITA, LLC,

as a Guarantor

By:  

 

  Name:   Title:

VALENT AEROSTRUCTURES – TULSA, LLC,

as a Guarantor

By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

VALENT AEROSTRUCTURES – WASHINGTON, LLC,

as a Guarantor

By:  

 

  Name:   Title:

VALENT AEROSTRUCTURES – LENEXA, LLC,

as a Guarantor

By:  

 

  Name:   Title:

VALENT AEROSTRUCTURES – ST. LOUIS, INC.,

as a Guarantor

By:  

 

  Name:   Title:

OZARK MOUNTAIN TECHNOLOGIES, LLC,

as a Guarantor

By:  

 

  Name:   Title:

TASS ASIA PACIFIC (AP) PTY. LTD.,

as a Guarantor

By:  

 

  Name:   Title:

TASS-EU LIMITED,

as a Guarantor

By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

 

  Name:   Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Exhibit A

To The

Guarantee Agreement

SUPPLEMENT NO.      (this “Supplement”) dated as of              20     , to the
Guarantee Agreement dated as of June 19, 2014 (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among LMI AEROSPACE, INC., a Missouri corporation (the
“Borrower”) and each of the Subsidiaries (as defined in the Credit Agreement (as
defined below)) of the Borrower that may become party thereto pursuant to
Section 8(b) thereof (collectively, the “Guarantors”) and ROYAL BANK OF CANADA,
as Administrative Agent (the “Administrative Agent”) for the Secured Parties.

A. Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Royal Bank of Canada and Wells Fargo Bank, National Association, as
co-collateral agents and the Lenders and Issuing Banks from time to time party
thereto. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Guarantee Agreement.

B. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans, the Issuing Banks to issue Letters of Credit, the
Hedge Banks to enter into the Secured Hedge Agreements and the Cash Management
Banks to enter into the Cash Management Documents. Pursuant to Section 5.12 of
the Credit Agreement, any Person that becomes a Wholly Owned Subsidiary of the
Borrower that is required to become a Guarantor under the Collateral and
Guarantee Requirement after the Effective Date is required to enter into the
Guarantee Agreement as a Guarantor. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement and the Guarantee Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans, the
Issuing Banks to issue additional Letters of Credit, the Hedge Banks to enter
into additional Secured Hedge Agreements and the Cash Management Banks to enter
into the Cash Management Documents and as consideration for the Loans previously
made, Letters of Credit previously issued, Secured Hedge Agreements and Cash
Management Documents previously entered into.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

Section 1. Guarantee; Limitation of Liability. (a) In accordance with
Section 5.12 of the Credit Agreement, the New Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
reasonable fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or any other Secured Party in connection with the
enforcement of any rights or remedies under this Supplement, the Guarantee
Agreement or any other Loan Document. Without limiting the generality of the
foregoing, the New Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.



--------------------------------------------------------------------------------

(b) The New Guarantor, and by its acceptance of this Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Supplement, the Guarantee Agreement
and the Obligations of the New Guarantor hereunder and thereunder not constitute
a fraudulent transfer or conveyance for purposes of Debtor Relief Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this
Supplement, the Guarantee Agreement and the Obligations of the New Guarantor
hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the New Guarantor hereby
irrevocably agree that the Obligations of the New Guarantor under this
Supplement and the Guarantee Agreement at any time shall be limited to the
maximum amount as will result in the Obligations of the New Guarantor under this
Supplement and the Guarantee Agreement not constituting a fraudulent transfer or
conveyance.

(c) The New Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Supplement, the Guarantee Agreement or any other guarantee, the New Guarantor
will contribute, to the maximum extent permitted by applicable law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guarantee Agreement. The New Guarantor hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guarantee Agreement to the same extent as each
of the other Guarantors thereunder. The New Guarantor further agrees, as of the
date first above written, that each reference in the Guarantee Agreement to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the New Guarantor, and each reference in any other Loan Document to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to the New
Guarantor.

Section 3. Representations and Warranties. The New Guarantor hereby makes each
representation and warranty set forth in Section 6 of the Guarantee Agreement to
the same extent as each other Guarantor.

Section 4. Delivery by Facsimile; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Supplement by facsimile or
other electronic transmission shall be effective as delivery of an original
executed counterpart of this Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT OR THE TRANSACTIONS RELATED THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SUPPLEMENT OR THE TRANSACTIONS RELATED THERETO
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SUPPLEMENT AGAINST THE NEW GUARANTOR OR ITS RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION.



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR THE TRANSACTIONS RELATED
THERETO IN ANY COURT REFERRED TO IN THIS SECTION 16. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Supplement to be duly
executed and delivered by officers thereunto duly authorized as of the date
first above written.

 

[NAME OF NEW GUARANTOR],

as Additional Guarantor

By:  

 

Name:   Title:  

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

Form of Collateral Agreement

COLLATERAL AGREEMENT

dated as of

June 19, 2014

among

LMI AEROSPACE, INC.

and

CERTAIN SUBSIDIARIES

IDENTIFIED HEREIN,

collectively, the Grantors,

and

ROYAL BANK OF CANADA,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I  

Definitions

     1   

SECTION 1.01

 

Credit Agreement

     1   

SECTION 1.02

 

Other Defined Terms

     1   

Article II  

Pledge of Securities

     3   

SECTION 2.01

 

Pledge

     3   

SECTION 2.02

 

Delivery of the Pledged Collateral

     4   

SECTION 2.03

 

Representations, Warranties and Covenants

     5   

SECTION 2.04

 

Certification of Limited Liability Company and Limited Partnership Interests;
Modification of Organizational Documents

     6   

SECTION 2.05

 

Registration in Nominee Name; Denominations

     6   

SECTION 2.06

 

Voting Rights; Dividends and Interest

     7   

Article III  

Security Interests in Personal Property

     8   

SECTION 3.01

 

Security Interest

     8   

SECTION 3.02

 

Representations and Warranties

     11   

SECTION 3.03

 

Covenants

     12   

SECTION 3.04

 

Other Actions

     14   

Article IV  

Remedies

     15   

SECTION 4.01

 

Remedies Upon Default

     15   

SECTION 4.02

 

Application of Proceeds

     16   

SECTION 4.03

 

Certain Matters Relating to Receivables

     16   

Article V  

Subrogation and Subordination

     17   

SECTION 5.01

 

Contribution and Subrogation

     17   

SECTION 5.02

 

Subordination

     18   

Article VI  

Miscellaneous

     18   

SECTION 6.01

 

Notices

     18   

SECTION 6.02

 

Waivers; Amendment

     18   

SECTION 6.03

 

Administrative Agent’s Fees and Expenses; Indemnification

     19   

SECTION 6.04

 

Successors and Assigns

     19   

SECTION 6.05

 

Survival of Agreement

     19   

SECTION 6.06

 

Counterparts; Effectiveness; Several Agreement

     20   

SECTION 6.07

 

Severability

     20   

SECTION 6.08

 

Right of Set-Off

     20   

SECTION 6.09

 

Governing Law; Jurisdiction

     20   

SECTION 6.10

 

Waiver of Jury Trial

     21   

SECTION 6.11

 

Headings

     21   

SECTION 6.12

 

Security Interest Absolute

     21   

SECTION 6.13

 

Termination or Release

     22   

SECTION 6.14

 

Additional Grantors

     22   

SECTION 6.15

 

Administrative Agent Appointed Attorney-in-Fact

     22   

SECTION 6.16

 

General Authority of the Administrative Agent

     23   

SECTION 6.17

 

Intercreditor Agreement

     23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page SCHEDULES      SCHEDULE I   Pledged Equity; Pledged Debt   
SCHEDULE II   Commercial Tort Claims    SCHEDULE III   Deposit Accounts and
Securities Accounts    SCHEDULE IV   Locations of Borrowing Base Collateral   
EXHIBITS      EXHIBIT I   Form of Collateral Agreement Supplement    EXHIBIT II
  Form of Issuer’s Acknowledgement   

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

This COLLATERAL AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of June 19,
2014, is made by and among LMI AEROSPACE, INC., a Missouri corporation (the
“Borrower”), certain subsidiaries of the Borrower from time to time party hereto
and ROYAL BANK OF CANADA (“Royal Bank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement (as defined below)).

Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Royal Bank and Wells Fargo Bank, National Association, as Co-Collateral Agents
and the Lenders and Issuing Banks from time to time party thereto.

The Lenders have agreed to extend credit to the Borrower and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower and the
other Loan Parties, in each case, subject to the terms and conditions set forth
in the Credit Agreement and the Hedge Banks have agreed to enter into Secured
Hedge Agreements and the Cash Management Banks have agreed to enter into
arrangements relating to Cash Management Obligations. The obligations of the
Lenders to extend such credit, the Issuing Banks to issue such Letters of
Credit, the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into arrangements relating to Cash Management
Obligations are conditioned upon, among other things, the execution and delivery
of this Agreement. The Borrower and each other Grantor will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit, the Issuing Banks to issue Letters of
Credit, the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into arrangements relating to Cash Management
Obligations. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein.

(b) The interpretive provisions specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to, or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Article 9 Collateral” has the meaning specified in Section 3.01(a).



--------------------------------------------------------------------------------

“CFC” means an entity that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code and with respect to which the Borrower is a
“United States shareholder” within the meaning of Section 951(b) of the Code.

“Claiming Party” has the meaning assigned to such term in Section 5.01.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agreement Supplement” means an agreement in the form of Exhibit I
hereto.

“Contributing Party” has the meaning assigned to such term in Section 5.01.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Accounts” means (a) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments and (b) one or more
Deposit Accounts established solely for the purpose of funding petty cash or
otherwise for which a control agreement has not been obtained (other than those
specified in clause (a) above) so long as the aggregate amount or deposit in all
Deposit Accounts referred to in this clause (b) does not exceed $250,000 at any
time.

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Agreements and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts;
provided that General Intangibles shall not include, except solely for the
purposes of Section 3.01(b), any intellectual property and related assets
subject to the Intellectual Property Security Agreement or any assets otherwise
specifically excluded from the definition of “Collateral” (as defined therein).

“Grantor” means, collectively, the Initial Grantors and any other Subsidiary of
the Borrower that executes and delivers a Collateral Agreement Supplement
pursuant to Section 6.14.

“Initial Grantors” means the Borrower and each Subsidiary of the Borrower party
hereto on the date hereof.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated
June 19, 2014, among Royal Bank of Canada, as first lien collateral agent, and
U.S. Bank National Association, as second lien collateral agent.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

2



--------------------------------------------------------------------------------

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership or partnership
certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other records evidencing Receivables,
(ii) all books, correspondence, credit or other files, records, ledger sheets or
cards, invoices, and other papers relating to Receivables, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of any Grantor or
any computer bureau or agent from time to time acting for such Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgements, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, including obligations under the Guarantee
Agreement, each Grantor hereby collaterally assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under and whether now or
hereafter existing or arising (i) all Equity Interests owned or otherwise held
by it in each of its Subsidiaries listed on Schedule I and any other Equity
Interests in any Subsidiary of the Borrower obtained after the date of this
Agreement by such Grantor and the certificates representing all such Equity
Interests (collectively, the “Pledged Equity”); provided that the Pledged Equity
shall not include (A) Equity Interests in any Subsidiary that is directly or
indirectly owned by a CFC, (B) more than 65% of the issued and outstanding
Voting Interests of each Subsidiary that is a CFC, (C) Equity Interests in any
Person (other than Wholly Owned Subsidiaries) to the extent not permitted to be
pledged by the terms of such Person’s organizational or joint venture documents
and (D) Equity Interests of any Domestic Subsidiary whose only asset is the
Equity Interests in Foreign Subsidiaries; (ii) (A) all debt securities owned by
it and listed opposite the name of such Grantor on Schedule I, (B) any debt
securities obtained after the date of this Agreement by such Grantor and (C) the
promissory notes and any other instruments evidencing such debt securities (the
debt securities referred to in clauses (A), (B) and (C) of this clause (ii) are
collectively referred to as the “Pledged Debt”); provided that the Pledged Debt
shall exclude intercompany Indebtedness owed by any Subsidiary that is a CFC or
is directly or indirectly owned by a CFC solely to the extent a pledge thereof
could reasonably be expected to result in material adverse tax consequences;
(iii) all other property that is delivered to and held by the Administrative
Agent in accordance with the Collateral and Guarantee Requirement; (iv) subject
to Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i),
(ii) and (iii) above; and (vi) all proceeds of any of the foregoing (the items
referred to in clauses (i) through

 

3



--------------------------------------------------------------------------------

(vi) above being collectively referred to as the “Pledged Collateral”); provided
that the Pledged Collateral shall exclude (A) any assets the pledge of which is
prohibited by law or by agreements containing anti-assignment clauses not
overridden by the Uniform Commercial Code or other applicable Law and (B) any
intellectual property and related assets subject to the Intellectual Property
Security Agreement (it being understood and agreed that such intellectual
property and related assets shall otherwise constitute Collateral).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, subject, however, to the terms, covenants and conditions
hereinafter set forth.

The grant of a security interest in the Pledged Collateral by each Grantor under
this Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under, or in respect of, the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Agreement secures the payment of all amounts that
constitute part of the Obligations and that would be owed by such Grantor to any
Secured Party under the Loan Documents but for the fact that such Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 2.02; provided that, to
the extent the Administrative Agent is in possession of any Pledged Securities
on the Effective Date pursuant to the terms of the Existing Credit Agreement,
such Pledged Securities shall be deemed to have been delivered to the
Administrative Agent by the Grantors (as applicable) on the Effective Date.

(b) Each Grantor will cause any Pledged Debt (other than any intercompany loans
constituting Pledged Debt made by such Grantor to a non-Loan Party), to be
evidenced by a duly executed promissory note (or pursuant to a global note) that
is pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to Section 2.02(a) or (b) shall be accompanied
by undated stock or note powers, as applicable, duly executed in blank, or other
undated instruments of transfer duly executed in blank and reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied (to the extent necessary to perfect
the security interest therein or allow realization thereon) by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments or documents as the Administrative Agent may reasonably
request.

(d) Each Grantor hereby agrees that if any of the Pledged Securities not
otherwise covered by Sections 2.02(a) or (b) above are at any time not evidenced
by certificates, then each applicable Grantor shall, to the extent permitted by
applicable Law, (i) cause the issuer to execute and deliver to the
Administrative Agent an acknowledgement of the pledge of such Pledged
Securities,

 

4



--------------------------------------------------------------------------------

substantially in the form of Exhibit II hereto or such other form that is
reasonably satisfactory to the Administrative Agent, (ii) if necessary or
desirable to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the
applicable issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Administrative
Agent the right to transfer such Pledged Securities under the terms hereof, and
(iii) after the occurrence and during the continuance of any Event of Default,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s reasonable request, (A) cause the Organizational
Documents of each such issuer to be amended to provide that such Pledged
Securities shall be treated as “securities” for purposes of the New York UCC or
its equivalent in other jurisdictions and (B) cause such Pledged Securities to
become certificated and delivered to the Administrative Agent in accordance with
the provisions of Section 2.02(a). Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Administrative Agent, for the benefit of
the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder in order to satisfy the
Collateral and Guarantee Requirement.

(b) Each Grantor has good and valid rights in and title to the Pledged
Collateral and has full power and authority to pledge to the Administrative
Agent such Pledged Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than consent or approval that
has been obtained (except for such actions of issuers as are contemplated by
Section 2.02(a)).

(c) The Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than a Subsidiary of the Grantors, to the best of the
Grantors’ knowledge) have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity, are fully paid and
non-assessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Subsidiary of the Grantors, to the
best of the Grantors’ knowledge), are legal, valid and binding obligations of
the issuers thereof, enforceable against each issuer thereof in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity (whether considered in a proceeding at law
or in equity).

(d) Except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement, and (iv) will
use commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever.

 

5



--------------------------------------------------------------------------------

(e) Except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, (i) the Pledged Equity is freely transferable and
assignable, and (ii) none of the Pledged Equity is subject to any option, right
of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect in any manner material and adverse to the Secured Parties the
pledge of such Pledged Equity hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder.

(f) Each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated.

(g) Except as disclosed or provided in or pursuant to Section 3.03 of the Credit
Agreement, no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect).

(h) By virtue of the execution and delivery by the Grantors of this Agreement
and the making of the filings and completion of the other actions contemplated
hereby, when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Obligations.

(i) The pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests; Modification of Organizational Documents. Each certificate
representing an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 shall be delivered to
the Administrative Agent. Except as requested by the Administrative Agent, each
Grantor agrees that it will not, and will cause each of its Subsidiaries not, to
amend its Organizational Documents such that any Pledged Collateral would be
treated as a “security” for purposes of the New York UCC or its equivalent in
other jurisdictions as a result of such amendment.

SECTION 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall occur and be continuing and the Administrative Agent shall have given the
Borrower written notice of its intent to exercise such rights, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent, and each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor and (b) the
Administrative Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement and the other Loan
Documents and the terms and conditions of the applicable Pledged Securities.
Promptly upon the cure or waiver of any such Event of Default, upon the request
and at the expense of the applicable Grantor, the Administrative Agent shall
transfer to or register in the name of, as applicable, each Grantor which
originally made the grant hereunder, any such Pledged Securities transferred to
or registered in the name of the Administrative Agent pursuant to this
Section 2.05 and not otherwise sold or disposed of by the Administrative Agent
in accordance with the Loan Documents.

 

6



--------------------------------------------------------------------------------

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have notified the Borrower in writing that
the rights of the Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Equity or any part
thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that would materially and adversely
affect the rights inuring to a holder of any Pledged Equity or the rights and
remedies of any of the Administrative Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(b) Except upon notice given by the Administrative Agent to the Borrower
following the occurrence and during the continuance of any Default under
Section 7.01(h) or 7.01(i) of the Credit Agreement (including commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) or any other Event of Default pursuant to Section 7.01 of the Credit
Agreement, each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be promptly delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Administrative Agent).

(c) Upon notice given by the Administrative Agent to the Borrower following the
occurrence and during the continuance of any Default under Section 7.01(h) or
7.01(i) of the Credit Agreement (including commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party) or any
other Event of Default pursuant to Section 7.01 of the Credit Agreement, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(b) of this Section 2.06 shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Grantor, contrary to the provisions of this Section 2.06 shall
be held in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Grantor and shall be promptly
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by

 

7



--------------------------------------------------------------------------------

the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (b) of this
Section 2.06 and that remain in such account.

(d) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent (at the direction, or with the consent, of the Required
Lenders) shall have provided notice to the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 2.06 and the Administrative Agent
shall have all the obligations it would otherwise have under paragraph (a)(ii)
of this Section 2.06.

(e) Any notice given by the Administrative Agent to the Grantors suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing (or by telephone if promptly confirmed in writing), (ii) may be
given with respect to one or more of the Grantors at the same or different times
and (iii) may suspend the rights of the Grantors under paragraph (a)(i) or
paragraph (b) of this Section 2.06 in part without suspending all such rights
(as specified by the Administrative Agent in its sole and absolute discretion)
and without waiving or otherwise affecting the Administrative Agent’s rights to
give additional notices from time to time suspending other rights so long as an
Event of Default has occurred and is continuing.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, including obligations under the Guarantee Agreement, each
Grantor hereby collaterally assigns and pledges to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title and interest in, to and under any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all cash, Deposit Accounts and Securities Accounts;

 

8



--------------------------------------------------------------------------------

(iii) all Chattel Paper;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Commercial Tort Claims described on Schedule II;

(xii) all Receivables and Receivables Records;

(xiii) all Letter of Credit Rights;

(xiv) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, (B) Equity Interests
of any Subsidiary that is directly or indirectly owned by a CFC, (C) more than
65% of the issued and outstanding Voting Interests of each Subsidiary that is a
CFC and that is directly held by the Borrower or by any Domestic Subsidiary of
the Borrower, (D) Equity Interests in any Person (other than Wholly-Owned
Subsidiaries) to the extent not permitted to be pledged by the terms of such
Person’s organizational or joint venture documents, (E) any asset with respect
to which the Administrative Agent and the Borrower reasonably determine that the
costs of obtaining such a security interest or perfection thereof are excessive
in relation to the value to the Lenders of the security to be afforded thereby,
(F) assets (including interests in any partnership, joint venture or non
Wholly-Owned Subsidiary of the Borrower) to the extent a pledge thereof or
security interest therein is prohibited by applicable Law, regulation or
agreements in effect on the date of this Agreement or the date of acquisition of
such asset from a third party and containing enforceable anti-assignment clauses
not overridden by the Uniform Commercial Code or other applicable Law, (G) any
lease, license or other agreement or any property subject to a purchase money
security interest or Capital Lease Obligation or similar arrangement which is
permitted under the Loan Documents to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, or agreement,
purchase money security interest or Capital Lease Obligation or similar
arrangement or create a right of termination in favor of any party thereto

 

9



--------------------------------------------------------------------------------

(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Law, other than
proceeds and receivables thereof the assignment of which is expressly deemed
effective under applicable Law notwithstanding such prohibition, (H) Equity
Interests of any Domestic Subsidiary whose only asset is the Equity Interests of
Foreign Subsidiaries, (I) any real property with a fair market value of less
than $1,000,000, (J) intercompany Indebtedness owed by any Subsidiary that is a
CFC or is directly or indirectly owned by a CFC solely to the extent a pledge
thereof could reasonably be expected to result in adverse tax consequences, or
(K) “intent-to-use” trademark or service mark applications. Each Grantor shall,
if requested to do so by the Administrative Agent, use commercially reasonable
efforts to obtain consents in relation to such of the items otherwise excluded
from the Collateral pursuant to clause (F) or (G) of the immediately preceding
sentence. Notwithstanding anything to the contrary herein, immediately upon the
ineffectiveness, lapse or termination of any restriction or condition set forth
in this paragraph, the Collateral shall include, and the Borrower shall be
deemed to have granted a security in, all relevant previously restricted or
conditioned rights, interests or other assets, as the case may be, as if such
restriction or condition had never been in effect.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) describe the collateral covered thereby in any
manner that the Administrative Agent reasonably determines is necessary or
advisable to ensure the perfection of the security interest in the Collateral
granted under this Agreement, including indicating the Collateral as “all assets
whether now owned or hereafter acquired” of such Grantor or words of similar
effect, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates. Each Grantor agrees to
provide such information to the Administrative Agent promptly upon request. Each
Grantor also ratifies its authorization for the Administrative Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
with respect to the Collateral or any part thereof naming any Grantor as debtor
or the Grantors as debtors and the Administrative Agent as secured party, if
filed prior to the date hereof.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) The grant of a security interest in the Collateral by each Grantor under
this Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under, or in respect of, the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Agreement secures the payment of all amounts that
constitute part of the Obligations and that would be owed by such Grantor to any
Secured Party under the Loan Documents but for the fact that such Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

10



--------------------------------------------------------------------------------

SECTION 3.02 Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Administrative Agent and the other Secured
Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and is in full force and effect.

(b) This Agreement has been duly executed and delivered by each Grantor that is
or is intended to be party hereto. This Agreement constitutes a legal, valid and
binding obligation of such Grantor, enforceable against each Grantor that is
party hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity (whether
considered in a proceeding at law or in equity).

(c) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in the Perfection
Certificate (or specified by notice from such Grantor to the Administrative
Agent after the Effective Date in the case of filings, recordings or
registrations required by Section 5.12 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, re-filing,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, including obligations under the Guarantee Agreement and
(ii) subject to the filings described in Section 3.02(c), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code in the
relevant jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens permitted pursuant to
Section 6.02 of the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens permitted pursuant to Section 6.02 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code
(including the New York UCC) in any applicable jurisdiction or any other
applicable Laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens permitted pursuant to Section 6.02 of
the Credit Agreement.

(f) On the date hereof, except to the extent set forth on Schedule II, no
Grantor has rights in any Commercial Tort Claim.

 

11



--------------------------------------------------------------------------------

(g) On the date hereof, Schedule III is a true and complete list of all Deposit
Accounts and Securities Accounts maintained by each Grantor, including the name
of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account and stating if such
account is required to be subject to a control agreement.

(h) On the date hereof, Schedule IV is a true and complete list of all locations
where Collateral, including all books and records pertaining to the Collateral,
is located.

SECTION 3.03 Covenants.

(a) Each Grantor agrees promptly, and in any event with ten Business Days, to
notify the Administrative Agent in writing of any change (i) in legal name of
any Grantor, (ii) in the identity or type of organization or corporate structure
of any Grantor or (iii) in the jurisdiction of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Administrative Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(c) The Borrower shall deliver to the Administrative Agent the information
required pursuant to the Perfection Certificate, or confirm that there has been
no change in such information since the most recent certificate delivered
pursuant to this Section 3.03(c), when and as required pursuant to Section 5.02
of the Credit Agreement.

(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to (or to cause the applicable Grantor to) execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amounts payable under or in connection
with any of the Article 9 Collateral are owed to any Grantor and are or shall
become evidenced by any promissory note or other Instrument, then except with
respect to amounts which, together the fair value of property not required to be
collaterally assigned to the Administrative Agent pursuant to Section 3.03(f),
do not exceed $250,000 in the aggregate, such note or Instrument shall be
promptly pledged and delivered to the Administrative Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent within ten
Business Days of demand for any such payment made or any reasonable and
documented out-of-pocket expense incurred by the Administrative Agent pursuant
to the foregoing authorization. Nothing in this paragraph shall be interpreted
as excusing any Grantor from the performance of, or imposing any obligation on
the Administrative Agent or any Secured Party to cure or perform, any covenants
or other promises of any Grantor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

 

12



--------------------------------------------------------------------------------

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account, then except with respect to property that such Grantor reasonably
believes, together with the amounts evidenced by a promissory note or Instrument
but not required to be pledged to the Administrative Agent pursuant to
Section 3.03(d), do not exceed $250,000 in the aggregate, such Grantor shall
promptly collaterally assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such collateral assignment need not be
filed of public record unless necessary to continue the perfected status of the
security interest against creditors of and transferees from the Account Debtor
or other Person granting the security interest.

(g) If any Grantor shall obtain an interest in any Commercial Tort Claim as to
which it determines that it reasonably expects to recover at least $250,000,
such Grantor shall within ten Business Days of making such determination (or
such other period reasonably satisfactory to the Administrative Agent) sign and
deliver documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

(h) Upon any Grantor opening or otherwise acquiring a Deposit Account or
Securities Account (in each case other than an Excluded Account), such Grantor
shall promptly take all such actions and execute and deliver all such documents
and instruments as the Administrative Agent shall reasonably request to perfect
the Administrative Agent’s first priority Lien in such Collateral in a customary
manner. The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not (i) give, or interfere with such Grantor’s right
to give, any instructions to any depositary bank or financial intermediary or
(ii) withhold any withdrawal rights from any Grantor, in each case unless an
Event of Default has occurred and is continuing.

(i) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the other Secured Parties from and against any and all
liability for such performance.

(j) Upon occurrence and during the continuance of an Event of Default, after
notice from the Administrative Agent, such Grantor will not without the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld (i) grant any material extension of the time of payment of any
Receivable required to be included in Collateral, (ii) compromise or settle any
Receivable required to be included in Collateral for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Receivable required to be included in Collateral, (iv) allow any credit
or discount whatsoever on any Receivable required to be included in Collateral
or (v) amend, supplement or modify any Receivable required to be included in
Collateral in any manner that could adversely affect the value thereof except in
each case in the ordinary course of business consistent with past practice.
Except as the Administrative Agent may otherwise permit in writing, if such
Grantor shall enter into any contract or other transaction with an Applicable
Governmental Authority (as defined below) which will result in an Applicable
Governmental Authority becoming an obligor on any Receivable required to be
included in Collateral of an amount greater than $250,000, such Grantor shall
(i) promptly thereafter notify the Administrative Agent thereof, (ii) provide to
the Administrative Agent all such documents and instruments, and take all such
actions, as shall be reasonably requested by the Administrative Agent to enable
the Administrative Agent to comply with the requirements of the Federal

 

13



--------------------------------------------------------------------------------

Assignment of Claims Act or any other applicable requirement of Law to perfect
its security interest in such Receivables and obtain the benefits of such act or
law with respect thereto and (iii) otherwise comply with its obligations under
Section 3.03(d) above with respect thereto. As used in this paragraph, the term
“Applicable Governmental Authority” shall mean any Governmental Authority the
requirements of Law applicable to which provide that, for a creditor of a Person
to which such Governmental Authority has an obligation to pay money, whether
pursuant to a Receivable, a General Intangible or otherwise, to perfect such
creditor’s Lien on such obligation and/or to obtain the full benefits of such
Lien and such requirements of Law, certain notice, filing, recording or other
similar actions other than the filing of a financing statement under the Uniform
Commercial Code must be given, executed, filed, recorded, delivered or
completed, including, without limitation, any Federal Governmental Authority to
which the Federal Assignment of Claims Act of 1940 is applicable.

(k) Each Grantor agrees promptly, and in any event with ten Business Days, to
notify the Administrative Agent in writing of any change in locations listed on
Schedule IV, including, if applicable, a written supplement to Schedule IV
showing any additional locations at which any Collateral (or any books or
records pertaining to the Collateral) is located. Further, no Grantor shall
permit any Collateral to be kept at a location other than those listed on
Schedule IV, except for such Collateral with a value not to exceed $100,000 for
any location and $300,000 in the aggregate.

SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral from the Borrower and/or any of its
Subsidiaries or from any other Person and evidencing an amount, either
individually or in the aggregate, in excess of $250,000, such Grantor shall
promptly endorse, collaterally assign and deliver the same to the Administrative
Agent for the benefit of the Secured Parties, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time acquire any certificated securities, such
Grantor shall promptly endorse, collaterally assign and deliver the same to the
Administrative Agent for the benefit of the Secured Parties, accompanied by such
undated instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request. If any securities
are uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, then each applicable Grantor shall, to the extent permitted by
applicable Law, (i) cause the issuer to execute and deliver to the
Administrative Agent an acknowledgement of the pledge of such securities
substantially in the form of Exhibit II hereto or such other form that is
reasonably satisfactory to the Administrative Agent, (ii) if necessary or
desirable to perfect a security interest in such securities, cause such pledge
to be recorded on the equityholder register or the books of the applicable
issuer, execute any customary pledge forms or other documents necessary or
appropriate to complete the pledge and give the Administrative Agent the right
to transfer such securities under the terms hereof, and (iii) after the
occurrence and during the continuance of any Event of Default, such Grantor
shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s reasonable request, (A) cause the Organizational
Documents of each such issuer to be amended to provide that such securities
shall be treated as “securities” for purposes of the New York UCC or its
equivalent in other jurisdictions and (B) cause such Pledged Securities to
become certificated and delivered to the Administrative Agent in accordance with
the provisions of Section 2.02(a). Promptly upon the cure or waiver of any such
Event of Default, upon the request and at the expense of the applicable Grantor,
the Administrative Agent shall re-register in the name of each Grantor which

 

14



--------------------------------------------------------------------------------

originally made the grant hereunder any such uncertificated securities
registered in the name of the Administrative Agent pursuant to this
Section 3.04(b) and not otherwise sold or disposed of by the Administrative
Agent in accordance with the Loan Documents.

ARTICLE IV

Remedies

SECTION 4.01 Remedies Upon Default. (a) Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Obligations under the Uniform Commercial Code (including the
New York UCC) in any applicable jurisdiction or other applicable Law and also
may (i) require each Grantor to, and each Grantor agrees that it will at its
expense and upon request of the Administrative Agent promptly, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Administrative Agent shall provide the applicable
Grantor with written notice thereof prior to such occupancy; (iii) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral; provided that the
Administrative Agent shall provide the applicable Grantor with written notice
thereof prior to such exercise; and (iv) subject to the mandatory requirements
of applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

(b) The Administrative Agent shall give the applicable Grantors ten Business
Days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its reasonable discretion) determine. The Administrative Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for

 

15



--------------------------------------------------------------------------------

sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 4.02 Application of Proceeds.

(a) The Administrative Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, in accordance with
Section 7.03 of the Credit Agreement.

(b) The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Administrative Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

SECTION 4.03 Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right, if an Event of Default has
occurred and is continuing, at any time to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables required to be included in Collateral, provided that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event

 

16



--------------------------------------------------------------------------------

of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, to the fullest
extent permitted by applicable Law, any payments of such Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within ten
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in an account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 4.02, and (ii) until so turned over, shall
be held by such Grantor in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables required to be included in Collateral shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(c) At the Administrative Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables required
to be included in Collateral, including, without limitation, all original
orders, invoices and shipping receipts.

(d) The Administrative Agent in its own name or in the name of others may at any
time when an Event of Default has occurred and is continuing, communicate with
obligors under the Receivables required to be included in Collateral to verify
with them to the Administrative Agent’s satisfaction the existence, amount and
terms of any such Receivables.

(e) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, to the fullest
extent permitted by applicable Law, each Grantor shall notify obligors on the
Receivables required to be included in Collateral that such Receivables have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Administrative Agent.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables required to be included in Collateral to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any Secured Party
shall have any obligation or liability under any such Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such Receivable (or any agreement giving rise thereto), to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

ARTICLE V

Subrogation and Subordination

SECTION 5.01 Contribution and Subrogation. Each Grantor (a “Contributing Party”)
agrees (subject to Section 5.02) that, in the event assets of any other Grantor
(the “Claiming Party”) shall be sold pursuant to any Collateral Document to
satisfy any Obligation owed to any Secured Party, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall

 

17



--------------------------------------------------------------------------------

be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Contributing Parties
together with the net worth of the Claiming Party on the date hereof (or, in the
case of any Grantor becoming a party hereto pursuant to Section 6.14, the date
of the Collateral Agreement Supplement executed and delivered by such Grantor).
Any Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.01 shall be subrogated to the rights of such Claiming Party to the
extent of such payment.

SECTION 5.02 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Section 5.01 and all other rights of indemnity,
contribution or subrogation under applicable Law or otherwise shall be fully
subordinated to the payment in full in cash of the Obligations (other than
contingent obligations for which no claim or other demand has been made). No
failure on the part of any Grantor to make the payments required by Section 5.01
(or any other payments required under applicable Law or otherwise) shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that all Indebtedness owed to it by any
Subsidiary shall be fully subordinated to the payment in full in cash of the
Obligations (other than contingent obligations for which no claim or other
demand has been made).

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or overnight courier, mailed by certified or registered mail or sent by
fax or other electronic transmission (i) if to any Grantor, addressed to it in
care of the Borrower at the Borrower’s address specified on Schedule 9.01 to the
Credit Agreement, (ii) if to any Agent or any Lender, at its address specified
in Schedule 9.01 to the Credit Agreement, (iii) if to any Hedge Bank, at its
address specified in the Secured Hedge Agreement to which it is a party, (iv) if
to any Cash Management Bank, at its address specified in the Cash Management
Documents to which it is a party or (v) as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
All such notices and other communications shall be deemed to be given or made as
provided in Section 9.01 of the Credit Agreement.

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any other Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, any other Agent, the Issuing Banks and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or

 

18



--------------------------------------------------------------------------------

issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of any and all of its reasonable and documented out-of-pocket
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or any other Loan Document.

(b) The parties hereto agree that the Administrative Agent and the other
Indemnitees (as defined in Section 9.03 of the Credit Agreement) shall be
entitled to indemnification as provided in Section 9.03 of the Credit Agreement
as if such section were set out in full herein and references to the “Borrower”
therein were references to each Grantor, and each Grantor hereby waives all
liabilities against the Administrative Agent and each Secured Party as if
Indemnitees and the other Secured Parties to the extent set forth in
Section 9.03 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 6.03 shall be payable within ten Business Days of written
demand therefor.

SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, any other Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

 

19



--------------------------------------------------------------------------------

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or other electronic
communication shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Grantor when
a counterpart hereof executed on behalf of such Grantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Grantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the
Administrative Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Agents and the Lenders provided under applicable Law, upon the occurrence and
during the continuance of any Event of Default, each Agent, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time, and from time to time, without notice to any Loan Party, to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Agent, such Lender, such Issuing Bank or
such Affiliate to or for the credit or the account of any Grantor against any
and all of the Obligations of such Grantor now or hereafter due and owing under
the Loan Documents, irrespective of whether such Agent, such Lender or such
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or such
obligations are owed to a branch or office of the Administrative Agent, such
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness. Each Agent, each Lender and each Issuing Bank
shall notify the Borrower and the Administrative Agent of such setoff and
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section 11. The rights of the each Agent, each Lender, each Issuing Bank
and their respective Affiliates under this Section 11 are in addition to other
rights and remedies (including other rights of setoff) that each Agent, such
Lender, such Issuing Bank and their respective Affiliates may have.

SECTION 6.09 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE

 

20



--------------------------------------------------------------------------------

JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT ANY LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY LOAN DOCUMENT AGAINST EACH GRANTOR OR THEIR RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 6.09. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 6.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12 Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any

 

21



--------------------------------------------------------------------------------

other Loan Document or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 6.13 Termination or Release.

(a) This Agreement, the Collateral Agreement Supplements, the Security Interest
and all other security interests granted hereby shall automatically terminate on
the Termination Date.

(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person other than any other Loan
Party, (ii) the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.02 and
Section 8.10(a) of the Credit Agreement, or (iii) with respect to any Collateral
owned by a Grantor, the release of such Grantor from its obligations under the
applicable Guarantee Agreement in accordance with the terms of the Loan
Documents, the security interest granted to, or held by, the Administrative
Agent in such Collateral shall be automatically released.

(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to, and in accordance with the terms of, Section 6.02(d)
or 6.02(i) of the Credit Agreement, the security interest granted to or held by
the Administrative Agent in such Collateral shall be released or subordinated to
such security interest granted to such Person.

(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceases to be a Material Subsidiary
pursuant to the terms of the Credit Agreement.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 6.13, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 6.14 Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 5.12 of the Credit Agreement may do so by
executing and delivering a Collateral Agreement Supplement and such Person shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until the termination of the Credit Agreement) and coupled with an interest.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default and notice by the Administrative Agent to the Borrower of its intent to
exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of

 

22



--------------------------------------------------------------------------------

such Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; (h) to
obtain or maintain the policies of insurance required by Section 5.07 of the
Credit Agreement or to pay any premium in whole or in part relating thereto and
(i) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, bad faith or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact. All sums disbursed by the Administrative
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable,
within ten Business Days of demand by the Grantors to the Administrative Agent
and shall be additional Obligations secured hereby.

SECTION 6.16 General Authority of the Administrative Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder, except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and all other Collateral Documents.

SECTION 6.17 Intercreditor Agreement. Notwithstanding any provision contained
herein, (i) this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject to the Intercreditor
Agreement and (ii) in the event of a conflict between this Agreement and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.

[SIGNATURE PAGES TO FOLLOW]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

LMI AEROSPACE, INC. By:  

 

  Name:     Title:  

LEONARD’S METAL, INC.,

as a Grantor

By:  

 

  Name:     Title:  

LMI FINISHING, INC.,

as a Grantor

By:  

 

  Name:     Title:  

PRECISE MACHINE COMPANY,

as a Grantor

By:  

 

  Name:     Title:  

TEMPCO ENGINEERING, INC.,

as a Grantor

By:  

 

  Name:     Title:  

VERSAFORM CORP.,

as a Grantor

By:  

 

  Name:     Title:  

 

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

LMI KITTING, LLC, as a Grantor By:  

 

  Name:     Title:  

D3 TECHNOLOGIES INC.,

as a Grantor

By:  

 

  Name:     Title:  

INTEGRATED TECHNOLOGIES, INC.,

as a Grantor

By:  

 

  Name:     Title:  

TASS, INC.,

as a Grantor

By:  

 

  Name:     Title:  

VALENT AEROSTRUCTURES, LLC,

as a Grantor

By:  

 

  Name:     Title:  

VALENT AEROSTRUCTURES – WICHITA, LLC,

as a Grantor

By:  

 

  Name:     Title:  

 

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

VALENT AEROSTRUCTURES – TULSA, LLC, as a Grantor By:  

 

  Name:     Title:  

VALENT AEROSTRUCTURES – WASHINGTON, LLC,

as a Grantor

By:  

 

  Name:     Title:  

VALENT AEROSTRUCTURES – LENEXA, LLC,

as a Grantor

By:  

 

  Name:     Title:  

VALENT AEROSTRUCTURES – ST. LOUIS, INC.,

as a Grantor

By:  

 

  Name:     Title:  

OZARK MOUNTAIN TECHNOLOGIES, LLC,

as a Grantor

By:  

 

  Name:     Title:  

 

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:     Title:  

 

[Signature Page to Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity

Pledged Debt



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims

.



--------------------------------------------------------------------------------

SCHEDULE III

Deposit Accounts and Securities Accounts



--------------------------------------------------------------------------------

SCHEDULE IV

Locations of Borrowing Base Collateral



--------------------------------------------------------------------------------

EXHIBIT I

TO THE COLLATERAL AGREEMENT

  

FORM OF COLLATERAL AGREEMENT SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Supplement”), dated as of [                    ],
to that certain Collateral Agreement, dated as of June 19, 2014, by and among
LMI AEROSPACE, INC., a Missouri corporation (the “Borrower”), certain
subsidiaries of the Borrower from time to time party thereto and ROYAL BANK OF
CANADA (“Royal Bank”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement (as defined below)).

A. Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Royal Bank and Wells Fargo Bank, National Association, as Co-Collateral Agents
and the Lenders and Issuing Banks from time to time party thereto (the
“Lenders”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to extend credit, the Issuing Banks to issue Letters of Credit, the
Hedge Banks to enter into the Secured Hedge Agreements and the Cash Management
Banks to enter into arrangements relating to Cash Management Obligations.
Section 6.14 of the Collateral Agreement and Section 5.12 of the Credit
Agreement provide that certain Persons may become Grantors under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Person (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Collateral Agreement in order to induce the Lenders to make
Loans, the Issuing Banks to issue Letters of Credit, the Hedge Banks to enter
into Secured Hedge Agreements, the Cash Management Banks to enter into
arrangements relating to Cash Management Obligations and as consideration for
the Loans previously made, Letters of Credit previously issued, Secured Hedge
Agreements previously entered into and arrangements relating to Cash Management
Obligations previously entered into.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations does hereby create and grant to the Administrative
Agent, its permitted successors and assigns, for the benefit of the Secured
Parties, their permitted successors and assigns, a security interest in and lien
on all of the New Grantor’s right, title and interest in and to the Collateral
(as defined in the Collateral Agreement) of the New Grantor. Each reference to a
“Grantor” in the Collateral Agreement shall be deemed to include the New
Grantor. The Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity (whether considered in a proceeding at law or in equity).



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor, and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral, (b) set forth under its signature hereto is the true and correct
legal name of the New Grantor, its jurisdiction of formation and the location of
its chief executive office and (c) set forth on Schedule II attached hereto is a
true and correct schedule of all Commercial Tort Claims in which the New Grantor
has any rights.

SECTION 5. The grant of a security interest in the Collateral by the New Grantor
under this Supplement secures the payment of all Obligations of such New Grantor
now or hereafter existing under, or in respect of, the Loan Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Supplement secures the
payment of all amounts that constitute part of the Obligations and that would be
owed by such New Grantor to any Secured Party under the Loan Documents but for
the fact that such Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.

SECTION 6. This Supplement has been entered into in conjunction with the
provisions of the Collateral Agreement. The New Grantor does hereby acknowledge
and confirm that the grant of the security interest hereunder to, and the rights
and remedies of, the Administrative Agent with respect to the Collateral are
more fully set forth in the Collateral Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Supplement and the terms of the
Collateral Agreement, the terms of the Collateral Agreement shall govern.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 10. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

SECTION 11. Reimbursement of the Administrative Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Collateral
Agreement.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR], as New Grantor By:  

 

  Name:     Title:   Jurisdiction of Formation: Address of Chief Executive
Office:

ROYAL BANK OF CANADA,

as Administrative Agent

By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT II

TO THE COLLATERAL AGREEMENT

 

FORM OF ISSUER ACKNOWLEDGEMENT

The undersigned hereby (i) acknowledges receipt of the Collateral Agreement,
dated as of June 19, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Collateral Agreement), by and among LMI AEROSPACE, INC., a
Missouri corporation (the “Borrower”), certain subsidiaries of the Borrower from
time to time party thereto and ROYAL BANK OF CANADA, as administrative agent (in
such capacity, the “Administrative Agent”), (ii) agrees promptly to note on its
books the security interests granted to the Administrative Agent and confirmed
under the Collateral Agreement, (iii) agrees that it will comply with
instructions of the Administrative Agent with respect to the applicable Pledged
Securities (including all Equity Interests of the undersigned) without further
consent by the applicable Pledgor, (iv) agrees to notify the Administrative
Agent upon obtaining knowledge of any interest in favor of any person in the
applicable Pledged Securities that is adverse to the interest of the
Administrative Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Collateral Agreement in connection with the
registration of any Pledged Securities thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Issuer Acknowledgement to be
duly executed and delivered as of the date first above written

 

[                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

Form of Intellectual Property Security Agreement

 

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

dated as of

June 19, 2014

among

LMI AEROSPACE, INC.,

as Borrower,

the other Grantors party hereto,

and

ROYAL BANK OF CANADA,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I  

DEFINITIONS

     1   

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     1   

ARTICLE II  

SECURITY INTERESTS

     3   

SECTION 2.01. Security Interest

     3   

SECTION 2.02. Representations and Warranties

     5   

SECTION 2.03. Covenants

     6   

SECTION 2.04. Additional Covenants

     7   

ARTICLE III  

REMEDIES

     8   

SECTION 3.01. Remedies Upon Default

     8   

SECTION 3.02. Application of Proceeds

     9   

SECTION 3.03. Grant of License to Use Intellectual Property

     10   

ARTICLE IV  

SUBROGATION AND SUBORDINATION

     10   

SECTION 4.01. Contribution and Subrogation

     10   

SECTION 4.02. Subordination

     11   

ARTICLE V  

MISCELLANEOUS

     11   

SECTION 5.01. Notices

     11   

SECTION 5.02. Waivers; Amendment

     11   

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification

     12   

SECTION 5.04. Successors and Assigns

     12   

SECTION 5.05. Survival of Agreement

     12   

SECTION 5.06. Counterparts; Effectiveness; Several Agreement

     12   

SECTION 5.07. Severability

     13   

SECTION 5.08. Right of Set-Off

     13   

SECTION 5.09. Governing Law; Jurisdiction

     13   

SECTION 5.10. WAIVER OF JURY TRIAL

     14   

SECTION 5.11. Headings

     14   

SECTION 5.12. Security Interest Absolute

     14   

SECTION 5.13. Termination or Release

     14   

SECTION 5.14. Additional Grantors

     15   

SECTION 5.15. General Authority of the Administrative Agent

     15   

SECTION 5.16. Administrative Agent Appointed Attorney-in-Fact

     15   

SECTION 5.17. Intercreditor Agreement

     16   

Schedules

 

SCHEDULE I    Intellectual Property

Exhibits

 

EXHIBIT I    Form of Short Form Intellectual Property Security Agreement
EXHIBIT II    Form of Intellectual Property Security Agreement Supplement

 

i



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 19, 2014, is made by and among LMI AEROSPACE, INC., a Missouri
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party hereto or that may become a party hereto (together with the Borrower,
the “Grantors”) and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement (as defined below)).

Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Royal Bank of Canada and Wells Fargo Bank, National Association, as
Co-Collateral Agents and the Lenders and Issuing Banks from time to time party
thereto.

The Lenders have agreed to extend credit to the Borrower and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement and the Hedge Banks have agreed to enter into Secured Hedge Agreements
and the Cash Management Banks have agreed to enter into arrangements relating to
Cash Management Obligations. The obligations of the Lenders to extend such
credit, the Issuing Banks to issue such Letters of Credit, the Hedge Banks to
enter into Secured Hedge Agreements and the Cash Management Banks to enter into
arrangements relating to Cash Management Obligations are conditioned upon, among
other things, the execution and delivery of this Agreement. The Borrower and
each other Grantor will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit, the
Issuing Banks to issue Letters of Credit, the Hedge Banks to enter into Secured
Hedge Agreements and the Cash Management Banks to enter into arrangements
relating to Cash Management Obligations. Accordingly, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein.

(b) The interpretive provisions specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Claiming Party” has the meaning assigned to such term in Section 4.01.

“Collateral” has the meaning assigned to such term in Section 2.01(a).

“Contributing Party” has the meaning assigned to such term in Section 4.01.



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations in the United States Copyright Office, including those listed on
Schedule I.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” means, collectively, the Initial Grantors and any Person that executes
and delivers an Intellectual Property Security Agreement Supplement pursuant to
Section 5.14.

“Initial Grantors” means the Borrower and each Subsidiary of the Borrower party
hereto on the date hereof.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, internet domain
names, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other proprietary data or information, the
intellectual property rights in software and databases and related
documentation, all other intellectual or industrial property rights and all
additions and improvements to any of the foregoing.

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit II hereto.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention claimed
by a Patent, now owned or hereafter acquired by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to
make, use or sell any invention claimed by a Patent, now owned or hereafter
acquired by any third party, and all rights of any Grantor under any such
agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including registrations and pending applications in the United States
Patent and Trademark Office or any similar offices in any other country
including those listed on Schedule I, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

2



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now owned or
hereafter acquired by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now owned or
hereafter acquired by any third party, and all rights of any Grantor under any
such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now owned or hereafter used, adopted or acquired,
and all registrations and applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule I and (b) all goodwill
associated therewith or symbolized thereby.

ARTICLE II

SECURITY INTERESTS

SECTION 2.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, including the obligations under
Guarantee Agreement, each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”):

(i) all Copyrights;

(ii) all Patents;

(iii) all Trademarks;

(iv) all Licenses;

(v) all other Intellectual Property; and

(vi) to the extent not otherwise included, all proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing.

provided that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Administrative Agent’s Lien made in the
U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in (a) any lease, license or other agreement or any
property subject to a similar arrangement which is permitted under the Loan
Documents to the extent that a grant of a security interest therein would
violate or invalidate such lease, license, agreement or arrangement or create a
right of termination in favor

 

3



--------------------------------------------------------------------------------

of any party thereto (other than a Loan Party) after giving effect to the
applicable anti-assignment provisions of the applicable Law (including the
Uniform Commercial Code) or (b) any property to the extent that such grant of a
security interest is prohibited by law or by agreements containing
anti-assignment clauses not overridden by applicable Law (including the Uniform
Commercial Code) or would result in the forfeiture of the Grantor’s rights in
any Trademark applications filed in the United States Patent and Trademark
Office on the basis of such Grantor’s “intent-to-use” such trademark, unless and
until acceptable evidence of use of the Trademark has been filed with and
accepted by the United States Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the
extent that granting a lien in such Trademark application prior to such filing
would adversely affect the enforceability or validity of such Trademark
application. Notwithstanding anything to the contrary herein, immediately upon
the ineffectiveness, lapse or termination of any restriction or condition set
forth in this paragraph, the Collateral shall include, and the Borrower shall be
deemed to have granted a security in, all relevant previously restricted or
conditioned rights, interests or other assets, as the case may be, as if such
restriction or condition had never been in effect.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Administrative Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Collateral granted under this Agreement and (ii)
contain the information required by Article 9 of the Uniform Commercial Code or
the analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor (only if such signature cannot reasonably be
obtained by the Administrative Agent), and naming any Grantor or the Grantors as
debtors and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

(d) The grant of a security interest in the Collateral by each Grantor under
this Agreement secures the payment of all Obligations of such Grantor now or
hereafter existing under, or in respect of, the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Agreement secures the payment of all amounts that
constitute part of the Obligations and that would be owed by such Grantor to any
Secured Party under the Loan Documents but for the fact that such Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

 

4



--------------------------------------------------------------------------------

SECTION 2.02. Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Administrative Agent and the other Secured
Parties that:

(a) Schedule I hereto sets forth a list of all registrations and applications
for registration of Copyrights, Patents and Trademarks owned as of the date
hereof by each Grantor. Each Grantor has good and valid rights in and title to
the Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the
Administrative Agent the Security Interest in such Collateral pursuant hereto
and to execute, deliver and perform its obligations in accordance with the terms
of this Agreement, without the consent or approval of any other Person other
than any consent or approval that has been obtained and is in full force and
effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Effective
Date.

(c) The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Administrative Agent based
upon the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in the Perfection Certificate (or specified by notice from such Grantor to the
Administrative Agent after the Effective Date in the case of filings, recordings
or registrations required by Section 5.12 of the Credit Agreement), are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Collateral consisting of
United States registrations and applications for Patents, Trademarks and
Copyrights) that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

(d) Each Grantor represents and warrants that a fully executed agreement in the
form of Exhibit I hereto and containing a description of all Collateral
consisting of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights has been delivered to the Administrative
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to establish a
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Collateral consisting of
registrations and applications for Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions under the Federal intellectual property laws, and no further or
subsequent filing, refilling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights acquired or developed by any Grantor after the date hereof, (ii) such
actions as may be required under the laws of jurisdictions outside the United
States with respect to Collateral created under such laws, and (iii) the filing
of Uniform Commercial Code financing and continuation statements contemplated in
Section 2.02(c)).

(e) The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations,
including the obligations under

 

5



--------------------------------------------------------------------------------

Guarantee Agreement, (ii) subject to the filings described in Section 2.02(c)
and (d), a perfected security interest in all Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a fully executed short form agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower) with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Liens permitted pursuant to
Section 6.02 of the Credit Agreement.

(f) The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens permitted pursuant to Section 6.02 of the Credit Agreement. None of
the Grantors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
Laws covering any Collateral, (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens permitted
pursuant to Section 6.02 of the Credit Agreement.

(g) This Agreement has been duly executed and delivered by each Grantor that is
party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (whether considered in a
proceeding at law or in equity).

SECTION 2.03. Covenants.

(a) Each Grantor agrees promptly, and in any event within ten Business Days, to
notify the Administrative Agent in writing of any change (i) in legal name of
any Grantor, (ii) in the identity or type of organization or corporate structure
of any Grantor or (iii) in the jurisdiction of organization of any Grantor.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Administrative Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

(c) The Borrower shall deliver to the Administrative Agent the information
required pursuant to the Perfection Certificate or confirm that there has been
no change in such information since the most recent certificate delivered
pursuant to this Section 2.03(c), when and as required pursuant to Section 5.02
of the Credit Agreement.

(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to (or to cause the applicable Grantor to) execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative

 

6



--------------------------------------------------------------------------------

Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral is owed by the Borrower and/or any of its
Subsidiaries or is owed by any other Person it shall be or become evidenced by
any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Administrative Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement, and each Grantor jointly and
severally agrees to reimburse the Administrative Agent within ten Business Days
of demand for any such payment made or any reasonable and documented expense
incurred by the Administrative Agent pursuant to the foregoing authorization;
provided, however, Grantors shall not be obligated to reimburse the
Administrative Agent with respect to any Intellectual Property Collateral which
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain, in accordance with Section 2.04(b).
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

(f) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance.

SECTION 2.04. Additional Covenants.

(a) Except to the extent failure to act could not reasonably be expected, either
individually or in the aggregate, to materially and adversely affect the
business and operations of the Borrower and its Subsidiaries (taken as a whole)
or the aggregate value of the Collateral, with respect to any registration or
pending application of each item of its Collateral for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authority located in the
United States, to (i) maintain the validity and enforceability of any registered
Collateral (or applications therefore) in full force and effect, and (ii) pursue
the registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Collateral of
such Grantor, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 or the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 

7



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected, either individually or in the
aggregate, to materially and adversely affect the business and operations of the
Borrower or any of its Subsidiaries or the aggregate value of the Collateral, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Collateral may prematurely lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

(c) Except as could not reasonably be expected, either individually or in the
aggregate, to materially and adversely affect the business and operations of the
Borrower or any of its Subsidiaries or the aggregate value of the Collateral,
each Grantor shall take all commercially reasonable steps to preserve and
protect each item of its Collateral, including, without limitation, maintaining
the quality of any and all products or services used or provided in connection
with any of the Trademarks, consistent with the quality of the products and
services as of the date hereof.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Collateral after the Effective Date (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto and
(ii) any such After-Acquired Intellectual Property shall automatically become
part of the Collateral subject to the terms and conditions of this Agreement
with respect thereto.

(e) At the reasonable request of the Administrative Agent, with respect to
issued or registered Patents (or published applications therefor), registered
Trademarks (or applications therefor), and registered Copyrights (or
applications therefor), each Grantor shall sign and deliver to the
Administrative Agent an appropriate supplement to this Agreement substantially
in the form of Exhibit II hereto with respect to all such Intellectual Property
owned by it as of the last day of the most recently completed Fiscal Quarter, to
the extent that such Intellectual Property is not covered by this Agreement or
any previous Intellectual Property Security Agreement Supplement so signed and
delivered by it. In each case, it will promptly and reasonably cooperate as
necessary to enable the Administrative Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.

(f) Notwithstanding anything to the contrary contained herein, nothing in this
Agreement prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminate or
be put into the public domain, any of its Collateral to the extent permitted by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that any of the foregoing is desirable in the conduct of its business.

ARTICLE III

REMEDIES

SECTION 3.01. Remedies Upon Default. (a) If an Event of Default occurs and is
continuing, each Grantor agrees to deliver each item of Collateral to the
Administrative Agent on demand, and it is agreed that the Administrative Agent
shall have the right, at the same or different times, with respect to any
Collateral, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Collateral by the applicable
Grantors to the Administrative Agent, or to license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Collateral throughout the world on such terms and conditions and
in such manner as the Administrative Agent shall determine (other than in
violation of any then-existing licensing arrangements to the extent that waivers
cannot be obtained), and, generally, to exercise any and all rights afforded to
a secured party with respect to the Obligations under the Uniform Commercial
Code

 

8



--------------------------------------------------------------------------------

(including the New York UCC) in any applicable jurisdiction or other applicable
Law. Without limiting the generality of the foregoing, each Grantor agrees that
the Administrative Agent shall have the right, subject to the mandatory
requirements of applicable Law and the notice requirements described below, to
sell or otherwise dispose of all or any part of the Collateral securing the
Obligations at a public or private sale, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

(b) The Administrative Agent shall give the applicable Grantors ten Business
Days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its
reasonable discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 3.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

SECTION 3.02. Application of Proceeds.

(a) The Administrative Agent shall apply the proceeds of any collection or sale
of Collateral, including any Collateral consisting of cash, in accordance with
Section 7.03 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Administrative Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

(c) In making the determinations and allocations required by this Section 3.02,
the Administrative Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the
Administrative Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 3.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Administrative Agent of any amounts distributed to it.

SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Administrative Agent at any time after and during the continuance of an Event of
Default, grant to the Administrative Agent an irrevocable (until the Termination
Date), nonexclusive license (exercisable without payment of royalty or other
compensation to any such Grantor) to use, license or, solely to the extent
necessary to exercise such rights and remedies, sublicense any of the Collateral
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided, however,
that nothing in this Section 3.03 shall require any Grantor to grant any license
that is prohibited by any rule of law, statute or regulation or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted, to the extent permitted by the
Credit Agreement, with respect to such property; provided, further, that such
licenses to be granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity and, in all
material respects, the aggregate value of such Trademarks. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, during the continuation of an Event of Default; provided
that any permitted license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

ARTICLE IV

SUBROGATION AND SUBORDINATION

SECTION 4.01. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 4.02) that, in the event assets of any other
Grantor (the “Claiming Party”) shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the greater of the book
value

 

10



--------------------------------------------------------------------------------

or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Collateral Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 4.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 4.02. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 4.01 and all other
rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the payment in full in cash of the
Obligations (other than contingent obligations for which no claim or other
demand has been made). No failure on the part of any Grantor to make the
payments required by Sections 4.01 (or any other payments required under
applicable Law or otherwise) shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment.

(a) No failure or delay by the Administrative Agent, any other Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, any other Agent, the Issuing Banks and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 5.03. Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of any and all of its reasonable out-of-pocket expenses incurred
in connection with the enforcement of any rights or remedies under this
Agreement or any other Loan Document.

(b) The parties hereto agree that the Administrative Agent and the other
Indemnitees (as defined in Section 9.03 of the Credit Agreement) shall be
entitled to indemnification as provided in Section 9.03 of the Credit Agreement
as if such section were set out in full herein and references to “the Borrower”
and any “Loan Party” therein were references to each Grantor, and each Grantor
hereby waives all liabilities against the Administrative Agent and each Secured
Party as if Indemnitees and the other Secured Parties to the extent set forth in
Section 9.03 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 5.03 shall be payable within ten Business Days of written
demand therefor.

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, any other Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission or other electronic
communication shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Grantor when
a counterpart hereof executed on behalf of such Grantor shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Grantor and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the
Administrative Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no Grantor shall have the right to
assign or transfer its rights

 

12



--------------------------------------------------------------------------------

or obligations hereunder or any interest herein or in the Collateral (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of the
Agents and the Lenders provided under applicable Law, upon the occurrence and
during the continuance of any Event of Default, each Agent, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time, and from time to time, without notice to any Loan Party, to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Agent, such Lender, such Issuing Bank or
such Affiliate to or for the credit or the account of any Guarantor against any
and all of the Obligations of such Guarantor now or hereafter due and owing
under the Loan Documents, irrespective of whether such Agent, such Lender or
such Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be contingent or unmatured or
such obligations are owed to a branch or office of the Administrative Agent,
such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness. Each Agent, each Lender and each
Issuing Bank shall notify the Borrower and the Administrative Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 5.08. The rights of the each Agent, each Lender, each Issuing
Bank and their respective Affiliates under this Section 5.08 are in addition to
other rights and remedies (including other rights of setoff) that each Agent,
such Lender, such Issuing Bank and their respective Affiliates may have.

SECTION 5.09. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE

 

13



--------------------------------------------------------------------------------

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT ANY
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY LOAN DOCUMENT AGAINST EACH GUARANTOR OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder the Security Interest, the grant of a security interest in the
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.

SECTION 5.13. Termination or Release.

(a) This Agreement, the Collateral Agreement, any Short Form Intellectual
Property Security Agreement, any Intellectual Property Security Agreement
Supplement, the Security Interest and all other security interests granted
hereby shall automatically terminate on the Termination Date.

 

14



--------------------------------------------------------------------------------

(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or any other Loan Document to any Person
other than any other Loan Party, (ii) the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 and Section 8.10(a) of the Credit Agreement or
(iii) with respect to any Collateral owned by a Grantor, the release of such
Grantor from its obligations under the applicable Guarantee Agreement in
accordance with the terms of the Loan Documents, the security interest granted
to, or held by, the Administrative Agent in such Collateral shall be
automatically released.

(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to, and in accordance with the terms of, Section 6.02(d)
or (i) of the Credit Agreement, the security interest granted to, or held by,
the Administrative Agent in such Collateral shall be released or subordinated to
such security interest granted to such Person.

(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceases to be a Material Subsidiary
pursuant to the terms of the Credit Agreement.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 5.13, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 5.13 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 5.14. Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 5.12 of the Credit Agreement may do so by
executing and delivering an Intellectual Property Security Agreement Supplement
and such Person shall become a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of any
such instrument shall not require the consent of any other Grantor hereunder.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 5.15. General Authority of the Administrative Agent. By acceptance of
the benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder, except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Document.

SECTION 5.16. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
(until the

 

15



--------------------------------------------------------------------------------

termination of the Credit Agreement) and coupled with an interest. Without
limiting the generality of the foregoing, the Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and notice by the Administrative Agent to the Borrower of its intent to exercise
such rights, with full power of substitution either in the Administrative
Agent’s name or in the name of such Grantor (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to commence and prosecute any
and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (e) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, within ten Business Days
of demand by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.

SECTION 5.17. Intercreditor Agreement. Notwithstanding any provision contained
herein, (i) this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject to the Intercreditor
Agreement and (ii) in the event of a conflict between this Agreement and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.

[Remainder of Page Intentionally Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

LMI AEROSPACE, INC. By:  

 

  Name:     Title:   D3 TECHNOLOGIES INC. By:  

 

  Name:     Title:   TASS, INC. By:  

 

  Name:     Title:   VALENT AEROSTRUCTURES – ST. LOUIS, INC. By:  

 

  Name:     Title:   INTEGRATED TECHNOLOGIES, INC. By:  

 

  Name:     Title:   TEMPCO ENGINEERING, INC. By:  

 

  Name:     Title:   VERSAFORM CORP. By:  

 

  Name:     Title:  

 

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:   Title:

 

[Signature Page to Intellectual Property Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Intellectual Property

Patents and Patent Applications



--------------------------------------------------------------------------------

Trademark Registrations and Trademark Applications

 

2



--------------------------------------------------------------------------------

Copyright Registrations and Copyright Applications

 

3



--------------------------------------------------------------------------------

EXHIBIT I

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

FORM OF SHORT FORM

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time (this “Agreement”), dated
as of [            ], 201[    ] (the “Effective Date”), is made by and among LMI
AEROSPACE, INC., a Missouri corporation (the “Borrower”) and the other parties
hereto as Grantors (together with the Borrower, the “Grantors”) in favor of
ROYAL BANK OF CANADA, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement (as defined below)). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement and the Intellectual Property Security Agreement referred to therein.

WHEREAS, the Borrower, the Administrative Agent, Royal Bank of Canada and Wells
Fargo Bank, National Association, as Co-Collateral Agents and the Lenders and
the Issuing Banks from time to time party thereto have entered into the Credit
Agreement, dated as of June 19, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have severally agreed to make Loans and the
Issuing Banks to issue Letters of Credit for the account of the Borrower
pursuant to, and upon the terms and subject to the conditions specified therein
and the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into arrangements relating to Cash Management
Obligations.

WHEREAS, in connection with the Credit Agreement, the Grantors have entered into
the Intellectual Property Security Agreement dated as of June 19, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intellectual Property Security Agreement”) in order to induce the
Lenders to extend credit, the Issuing Banks to issue Letters of Credit, the
Hedge Banks to enter into the Secured Hedge Agreements and the Cash Management
Banks to enter into arrangements relating to Cash Management Obligations.

WHEREAS, under the terms of the Intellectual Property Security Agreement, the
Grantors have granted to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this Agreement for recording with the United States Patent and Trademark
Office, the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(a) the Patents (as defined in the Intellectual Property Security Agreement) set
forth on Schedule A hereto;

(b) the Trademarks (as defined in the Intellectual Property Security Agreement)
set forth on Schedule B hereto; and

(c) the Copyrights (as defined in the Intellectual Property Security Agreement)
set forth on Schedule C hereto.



--------------------------------------------------------------------------------

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this Agreement secures the payment of all
Obligations of such Grantor now or hereafter existing under or in respect of the
Loan Documents, whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Obligations
and that would be owed by such Grantor to any Secured Party under the Loan
Documents but for the fact that such Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

SECTION 3. Recordation. This Agreement has been executed and delivered by the
Grantors for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office and the United States Copyright
Office. Each Grantor authorizes and requests that the Register of Copyrights,
the Commissioner for Patents and the Commissioner for Trademarks record this
Agreement.

SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants Rights and Remedies. This Agreement has been entered into in
conjunction with the provisions of the Intellectual Property Security Agreement.
Each Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Intellectual
Property Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the terms of the Intellectual Property
Security Agreement, the terms of the Intellectual Property Security Agreement
shall govern.

SECTION 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of New York.

SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

LMI AEROSPACE, INC., as a Grantor By:  

 

  Name:   Title: [                    ], as a Grantor By:  

 

  Name:   Title: ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

TO THE SHORT FORM

INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Intellectual Property

Patents and Patent Applications



--------------------------------------------------------------------------------

SCHEDULE B

TO THE SHORT FORM

INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Trademark Registrations and Trademark Applications



--------------------------------------------------------------------------------

SCHEDULE C

TO THE SHORT FORM

INTELLECTUAL PROPERTY

SECURITY AGREEMENT

Copyright Registrations and Copyright Applications



--------------------------------------------------------------------------------

EXHIBIT II

TO THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Supplement”), dated as of [                    ],
to that certain Intellectual Property Security Agreement, dated as of June 19,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Intellectual Property Security Agreement”), by and among LMI
AEROSPACE, INC., a Missouri corporation (the “Borrower”), the Subsidiaries of
the Borrower from time to time party thereto (together with the Borrower, the
“Grantors”) and ROYAL BANK OF CANADA, as Administrative Agent (in such capacity,
the “Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement (as defined below)).

A. Reference is made to that certain Credit Agreement, dated as of June 19, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, the Administrative
Agent, Royal Bank of Canada and Wells Fargo Bank, National Association, as
Co-Collateral Agents and the Lenders and the Issuing Banks from time to time
party thereto, pursuant to which the Lenders have severally agreed to make Loans
and the Issuing Banks to issue Letters of Credit for the account of the Borrower
pursuant to, and upon the terms and subject to the conditions specified therein
and the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into arrangements relating to Cash Management
Obligations.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Intellectual
Property Security Agreement, as applicable.

C. The Grantors have entered into the Intellectual Property Security Agreement
in order to induce the Lenders to extend credit, the Issuing Banks to issue
Letters of Credit, the Hedge Banks to enter into the Secured Hedge Agreements
and the Cash Management Banks to enter into arrangements relating to Cash
Management Obligations. Section 5.14 of the Intellectual Property Security
Agreement and Section 5.12 of the Credit Agreement provide that certain Persons
may become Grantors under the Intellectual Property Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Person (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Intellectual Property Security Agreement in order to induce the
Lenders to make Loans, the Issuing Banks to issue Letters of Credit, the Hedge
Banks to enter into Secured Hedge Agreements, the Cash Management Banks to enter
into arrangements relating to Cash Management Obligations and as consideration
for the Loans previously made, Letters of Credit previously issued, Secured
Hedge Agreements previously entered into and arrangements relating to Cash
Management Obligations previously entered into.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Intellectual Property Security Agreement with the same force and effect as if
originally named therein as a Grantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Intellectual Property Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the



--------------------------------------------------------------------------------

representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Grantor, as security for the payment and performance in full of the Obligations,
does hereby create and grant to the Administrative Agent, its permitted
successors and assigns, for the benefit of the Secured Parties, their permitted
successors and assigns, a security interest in, and lien on, all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Intellectual Property Security Agreement) of the New Grantor. Each reference to
a “Grantor” in the Intellectual Property Security Agreement shall be deemed to
include the New Grantor. The Intellectual Property Security Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity (whether considered in a proceeding at law or in equity).

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Collateral and
(b) set forth under its signature hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. The New Grantor hereby grants to the Administrative Agent for the
ratable benefit of the Secured Parties a security interest in all of such
Grantor’s right, title and interest in and to the Collateral, including:

(a) the Patents (as defined in the Intellectual Property Security Agreement) set
forth in Schedule I hereto;

(b) the Trademarks (as defined in the Intellectual Property Security Agreement)
set forth in Schedule I hereto; and

(c) the Copyrights (as defined in the Intellectual Property Security Agreement)
set forth in Schedule I hereto.

SECTION 6. The grant of a security interest in the Collateral by the New Grantor
under this Supplement secures the payment of all Obligations of such New Grantor
now or hereafter existing under, or in respect of, the Loan Documents, whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Supplement secures the
payment of all amounts that constitute part of the Obligations and that would be
owed by such New Grantor to any Secured Party under the Loan Documents but for
the fact that such Obligations are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving a Loan
Party.



--------------------------------------------------------------------------------

SECTION 7. This Supplement has been entered into in conjunction with the
provisions of the Intellectual Property Security Agreement. The New Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Administrative Agent with respect to the
Collateral are more fully set forth in the Intellectual Property Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Supplement and the terms of the Intellectual Property Security
Agreement, the terms of the Intellectual Property Security Agreement shall
govern.

SECTION 8. The New Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this Supplement with respect to
United States Patents, United States registered Trademarks and Trademarks for
which United States applications are pending, and United States registered
Copyrights listed in Schedule I hereto.

SECTION 9. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 10. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 12. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

SECTION 13. Reimbursement of the Administrative Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Intellectual
Property Security Agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.

 

[NAME OF NEW GRANTOR]   By:         Name:         Title:     Jurisdiction of
Formation: Address of Chief Executive Office:

ROYAL BANK OF CANADA,

as Administrative Agent

  By:         Name:         Title:    



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ] TO THE

INTELLECTUAL PROPERTY SECURITY AGREEMENT

Intellectual Property